Exhibit 10

 

DATED

1st APRIL

2005

 

 

(1) JOHN TREVOR BURROWS

 

and

 

BAE SYSTEMS AVIONICS LIMITED

 

and

 

VICTOR JARDINE McMULLAN

 

and

 

JOANNA FOWLER

 

 

and

 

(2) AAI CORPORATION

 

 

--------------------------------------------------------------------------------

 

SHARE SALE AGREEMENT

 

relating to the sale of the entire issued share capital of

ESL Defence (Holdings) Limited

 

--------------------------------------------------------------------------------

 

 

shoosmiths

 

 

Russell House

1550 Parkway

Solent Business Park

Whiteley Fareham

Hampshire PO15 7AG

Tel:  08700 866800

Fax:  08700 866801

E-Mail:  solent@shoosmiths.co.uk

Ref: EBG.MS.066274.4

 

--------------------------------------------------------------------------------


 

THIS SHARE SALE AND PURCHASE AGREEMENT IS MADE ON: 1st April 2005

 

BETWEEN

 

1.             JOHN TREVOR BURROWS of The Waldrons, 27 Crawley Down Road,
Felbridge, East Grinstead, West Sussex RH19 2NT and BAE SYSTEMS AVIONICS
LIMITED, a company incorporated in England and Wales (company number 2426132)
whose registered office is at Warwick House, PO Box 87, Farnborough Aerospace
Centre, Farnborough, Hampshire; (the “Vendors”);

 

2.             AAI CORPORATION, a company incorporated in Maryland whose
registered office is at 124 Industry Lane, Hunt Valley, Maryland 21030, USA (the
“Purchaser”);

 

3.             JOHN TREVOR BURROWS of The Waldrons, 27 Crawley Down Road,
Felbridge, East Grinstead, West Sussex RH19 2NT (the “Warrantor”);

 

4.             VICTOR JARDINE McMULLAN of 45 Brandon Court, Lawrence Road,
Southsea, Hampshire PO5 1PF and JOANNA FOWLER of 14 Kenilworth Gardens, West
End, Southampton, Hampshire SO30 3RE (the “Option Holders”).

 

BACKGROUND

 

(A)          ESL Defence (Holdings) Limited, a company incorporated in England
and Wales (company number 4295616), has at the date of this agreement an
authorised share capital of £1000 divided into 10,000 ordinary shares of 10
pence each of which 751 A ordinary, 249 B ordinary shares and 111 ordinary
shares are issued and fully paid or credited as fully paid and are owned by the
Vendors and the Option Holders in the proportions shown opposite their
respective names in column (2) of schedule 1, part 1.

 

(B)          The Vendors and the Option Holders have agreed to sell the Shares
to the Purchaser and the Purchaser has agreed to purchase the Shares.

 

(C)          The Warrantor has agreed to join in this agreement for the purposes
set out in this agreement.

 

(D)          The Option Holders exercised their Options immediately prior to the
entry of this agreement by the parties on 31st March 2005 and the secretary of
the Company acknowledges receipt of the notice of exercise.

 

The parties agree as follows:

 


1              INTERPRETATION


 


1.1           IN THIS AGREEMENT THE FOLLOWING DEFINITIONS APPLY:


 

“Accounts”

 

the audited financial statements of each Group Company comprising the balance
sheet and profit and loss account of the Company, the consolidated balance
sheet, profit and loss account and cash flow statement of the Group and the
balance sheet, profit and loss account and cash flow statements of each of the
Subsidiaries, together with the notes thereon, directors’ report and auditor’s
certificate, as at and for the financial period ended on the Last Accounts

 

1

--------------------------------------------------------------------------------


 

 

 

Date;

 

 

 

“associated company”

 

has the meaning given to it in sections 416 et seq TA;

 

 

 

“BAE”

 

BAE Systems Avionics Limited;

 

 

 

“BAE Shares”

 

means the 249 B ordinary shares of 10 pence each in the capital of the Company;

 

 

 

“BAE’s Solicitors”

 

Blake Lapthorn Linnell of Kings Court, 21 Brunswick Place, Southampton SO15 2AQ;

 

 

 

“Borrowings”

 

in respect of a Group Company:

 

 

 

 

 

(a)

Money borrowed, including capitalised interest;

 

 

 

 

 

 

(b)

any liability under any bond, note, debenture, loan stock, redeemable preference
share capital or any other similar instrument or security;

 

 

 

 

 

 

(c)

any liability for acceptance of documentary credits or discounted instruments;

 

 

 

 

 

 

(d)

any liability under factoring and similar agreements.

 

 

 

“Business”

 

the Electro-Optic Stimulator and Electronic Warfare Assignment Based Research
business carried on or proposed to be carried on at Completion by the Company;

 

 

 

“Business Day”

 

any day (other than a Saturday or Sunday) on which banks are generally open for
business in the City of London for the transaction of normal banking business;

 

 

 

“Business Intellectual Property”

 

Intellectual Property used in the business of the Group together with the
goodwill relating thereto;

 

 

 

“CAA”

 

the Capital Allowances Act 2001;

 

 

 

“Company”

 

ESL Defence (Holdings) Limited, particulars of which are contained in part 2 of
schedule 1;

 

 

 

“Completion”

 

the completion of the sale and purchase of the Shares pursuant to clause 4;

 

 

 

“Completion Date”

 

the date of Completion;

 

 

 

“Compromise Agreement”

 

The compromise agreement of John Trevor Burrows in the agreed terms;

 

2

--------------------------------------------------------------------------------


 

“Confidential Information”

 

all information not at present in the public domain used in or otherwise
relating to the business or technology, customers or financial or other affairs
of any Group Company (including future plans);

 

 

 

“Consideration”

 

the consideration for the purchase of the Shares as defined in clause 3.1;

 

 

 

“Consultancy Agreement”

 

the consultancy agreement of John Trevor Burrows in the agreed terms;

 

 

 

“Covenantor”

 

the Warrantor;

 

 

 

“Deed of Variation”

 

the deed varying the terms of the employment contract of Victor Jardine
McMullan;

 

 

 

“Disclosure Documents”

 

the documents which are listed in the schedule of documents annexed to the
Disclosure Letter and which have been delivered to the Purchaser with the
Disclosure Letter;

 

 

 

“Disclosure Letter”

 

the letter of the same date as, but delivered immediately prior to the entering
into of, this agreement from the Warrantor to the Purchaser signed by or on
behalf of the Warrantor and receipt of which is acknowledged by the Purchaser in
writing;

 

 

 

“DSTO Licence”

 

an agreement dated 1 December 2004 and made between the Commonwealth of
Australia represented by the Department of Defence’s Defence Science and
Technology Organisation and ESL;

 

 

 

“Encumbrance”

 

any mortgage, charge (fixed or floating), pledge, lien, hypothecation, option,
restriction, right of pre-emption, assignment by way of security, reservation of
title, trust, set-off, claim, third party interest or right (legal or equitable)
or other encumbrance or security interest of any kind however created or arising
and any other agreement or arrangement (including a sale and re-purchase
arrangement) having similar effect;

 

 

 

“Environmental Legislation”

 

means all national or local statutes codes or other laws or legislation
concerning health safety or matters related to pollution or protection of the
environment and all decisions rules regulations ordinances orders notices and
directives of the European Community, the United Kingdom Parliament and other
official bodies having jurisdiction in respect of such matters;

 

 

 

“ESL”

 

means ESL Defence Limited particulars of which are contained in part 3 of
schedule 1;

 

3

--------------------------------------------------------------------------------


 

“FRS”

 

means a financial reporting standard issued by The Accounting Standards Board
Limited or an SSAP;

 

 

 

“Group”

 

the Company and the Subsidiaries and “Group Company” means any one of them and
“Group Companies” means any two or more of them;

 

 

 

“Intellectual Property”

 

patents, trade marks, service marks, rights (registered or unregistered) in
designs; applications for any of the foregoing; get-up, trade, business or
domain names, copyright and topography rights; know-how; lists of suppliers and
customers and other confidential and proprietary knowledge and information;
rights protecting goodwill and reputation; database rights; rights in inventions
(patented or not), trade secrets, operating systems and
specifications/procedures and all other intellectual property rights of a
similar or corresponding character which may now or in the future subsist in any
part of the world;

 

 

 

“ITA”

 

Inheritance Tax Act 1984;

 

 

 

“JB Shares”

 

means the 751 A ordinary shares of 10 pence each in the capital of the Company;

 

 

 

“Joint Account”

 

a joint account set up by the Warrantor’s Solicitors and the Purchaser’s
Solicitors at Bristol and West PLC;

 

 

 

“Last Accounts Date”

 

31 March 2004;

 

 

 

“Loan Notes”

 

the loan notes issued by the Company and constituted by the loan note instrument
dated 3 December 2001 in an aggregate nominal amount of £640,000;

 

 

 

“Management Accounts”

 

the unaudited accounts of the Group for the 3 month period ended 30
November 2004, a copy of which is in the Disclosure Documents;

 

 

 

“Option Holders’ Shares”

 

means the 111 ordinary shares of 10 pence each in the capital of the Company;

 

 

 

“Planning Acts”

 

the Town and Country Planning Act 1990 and any statutory modification or
re-enactment thereof;

 

 

 

“Properties”

 

the leasehold properties short particulars of which are set out in part 1 of
schedule 2;

 

 

 

“Property Documents”

 

all title documents and other documents relating to the Properties, as listed in
part 2 of schedule 2;

 

4

--------------------------------------------------------------------------------


 

“Purchaser’s Solicitors”

 

Nabarro Nathanson of Lacon House, 84 Theobald’s Road, London WC1X 8RW;

 

 

 

“Related Persons”

 

in relation to any party which is a company, its holding companies and the
subsidiary undertakings and associated companies from time to time of such
holding companies, all of them and each of them as the context admits;

 

 

 

“Shares”

 

the JB Shares, the BAE Shares and the Option Holders’ Shares;

 

 

 

“SSAP”

 

A Statement of Standard Accounting Practice issued by the Accounting Standards
Committee and adopted by the Accounting Standards Board Limited;

 

 

 

“Subsidiaries”

 

all those companies particulars of which are contained in part 3 of schedule 1;

 

 

 

“Tax” and “Taxation”

 

any tax, and any duty, contribution, impost, withholding, levy or charge in the
nature of tax, whether domestic or foreign, and any fine, penalty, surcharge or
interest connected therewith and includes without limitation of the foregoing
corporation tax, advance corporation tax, income tax (including income tax
required to be deducted or withheld from or accounted for in respect of any
payment), national insurance and social security contributions, capital gains
tax, inheritance tax, value added tax, customs excise and import duties, stamp
duty land tax, stamp duty reserve tax, insurance premium tax, air passenger
duty, land fill tax and any other payment whatsoever which any person is or may
be or become bound to make to any person and which is or purports to be in the
nature of taxation;

 

 

 

“TA”

 

the Income and Corporation Taxes Act 1988;

 

 

 

“Tax Claim”

 

a claim for breach of the Tax Covenant;

 

 

 

“Tax Covenant”

 

the covenant in respect of taxation in schedule 4;

 

 

 

“Tax Losses”

 

the trading losses of Elettronica (UK) Limited which were carried forward
pursuant to section 393 ICTA and transferred to Elettronica Systems Limited
pursuant to the terms of an agreement dated 30 November 1999;

 

 

 

“Tax Warranties”

 

the Warranties in paragraph 16 of schedule 3;

 

 

 

“TCGA”

 

the Taxation of Chargeable Gains Act 1992;

 

5

--------------------------------------------------------------------------------


 

“Utilised Tax Losses”

 

those Tax Losses which have been specifically utilised by the Company being
£315,464 in respect of the financial year of the Company ended 31 March 2002 and
£166,645 in respect of the financial year of the Company ended 31 March 2004;

 

 

 

“Warrantor’s Accountants”

 

Numerica of Charter Court, Third Avenue, Southampton, Hampshire SO15 0AP;

 

 

 

“Warrantor’s Solicitors”

 

Shoosmiths of Russell House, 1550 Parkway, Solent Business Park, Whiteley,
Fareham, Hampshire PO15 7AG;

 

 

 

“Warranty Claim”

 

a claim for breach of a Warranty;

 

 

 

“Warranties”

 

the warranties set out in schedule 3 and “Warranty” means any of them; and

 

 

 

“WIPL”

 

means WIPL Limited (now dissolved).

 


1.2           IN THIS AGREEMENT UNLESS OTHERWISE SPECIFIED, REFERENCE TO:


 


1.2.1        A “SUBSIDIARY UNDERTAKING” IS TO BE CONSTRUED IN ACCORDANCE WITH
SECTION 258 OF THE COMPANIES ACT 1985 AND A “SUBSIDIARY” OR “HOLDING COMPANY” IS
TO BE CONSTRUED IN ACCORDANCE WITH SECTION 736 OF THAT ACT;


 


1.2.2        A PERSON BEING “CONNECTED” WITH ANOTHER SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 839 OF THE TA (EXCEPT THAT IN CONSTRUING SECTION 839
“CONTROL” HAS THE MEANING GIVEN BY SECTION 840 OR SECTION 416 OF THE TA SO THAT
THERE IS CONTROL WHENEVER SECTION 840 OR 416 REQUIRES);


 


1.2.3        A DOCUMENT IN THE “AGREED TERMS” IS A REFERENCE TO THAT DOCUMENT IN
THE FORM APPROVED BY EACH PARTY;


 


1.2.4        “FA” FOLLOWED BY A STATED YEAR MEANS THE FINANCE ACT OF THAT YEAR;


 


1.2.5        “INCLUDES” AND “INCLUDING” SHALL MEAN INCLUDING WITHOUT LIMITATION;


 


1.2.6        A “PARTY” MEANS A PARTY TO THIS AGREEMENT AND INCLUDES ITS
ASSIGNEES (IF ANY) AND/OR THE SUCCESSORS IN TITLE TO SUBSTANTIALLY THE WHOLE OF
ITS UNDERTAKING AND, IN THE CASE OF AN INDIVIDUAL, TO HIS OR HER ESTATE AND
PERSONAL REPRESENTATIVES;


 


1.2.7        A “PERSON” INCLUDES ANY PERSON, INDIVIDUAL, COMPANY, FIRM,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY UNDERTAKING (WHETHER
OR NOT HAVING SEPARATE LEGAL PERSONALITY AND IRRESPECTIVE OF THE JURISDICTION IN
OR UNDER THE LAW OF WHICH IT WAS INCORPORATED OR EXISTS);


 


1.2.8        A “STATUTE” OR “STATUTORY INSTRUMENT” OR “ACCOUNTING STANDARD” OR
“EC DIRECTIVE” OR ANY OF THEIR PROVISIONS IS TO BE CONSTRUED AS A REFERENCE TO
THAT STATUTE OR STATUTORY INSTRUMENT OR ACCOUNTING STANDARD OR EC DIRECTIVE OR
SUCH PROVISION AS THE SAME MAY HAVE BEEN AMENDED OR RE-ENACTED BEFORE THE DATE
OF THIS AGREEMENT;


 


1.2.9        “CLAUSES”, “PARAGRAPHS” OR “SCHEDULES” ARE TO CLAUSES AND
PARAGRAPHS OF AND SCHEDULES TO THIS AGREEMENT;

 

6

--------------------------------------------------------------------------------


 


1.2.10      “WRITING” INCLUDES ANY METHODS OF REPRESENTING WORDS IN A LEGIBLE
FORM EXCLUDING E-MAIL (OTHER THAN WRITING ON AN ELECTRONIC OR VISUAL DISPLAY
SCREEN OR OTHER TRANSITORY FORM);


 


1.2.11      USE OF THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA AND USE OF
ANY GENDER INCLUDES THE OTHER GENDERS;


 


1.2.12      ANY STATUTE, STATUTORY INSTRUMENT, REGULATION, BY-LAW OR OTHER
REQUIREMENT OF ENGLISH LAW AND TO ANY ENGLISH LEGAL TERM FOR ANY ACTION, REMEDY,
METHOD OF JUDICIAL PROCEEDING, LEGAL DOCUMENT, LEGAL STATUS, PROCEDURE, COURT,
OFFICIAL OR ANY LEGAL CONCEPT OR DOCTRINE OR OTHER EXPRESSION SHALL IN RESPECT
OF ANY JURISDICTION OTHER THAN ENGLAND BE DEEMED TO INCLUDE THAT WHICH MOST
NEARLY APPROXIMATES IN THAT JURISDICTION TO THE ENGLISH LAW OR TERM;


 


1.2.13      ANY WARRANTY QUALIFIED BY REFERENCE TO THE WARRANTOR’S STATE OF
KNOWLEDGE, BELIEF OR AWARENESS SHALL BE DEEMED TO INCLUDE AN ADDITIONAL
STATEMENT THAT IT HAS BEEN MADE AFTER REASONABLE ENQUIRY INTO THE RELEVANT
MATTER BY THE WARRANTOR;


 


1.2.14      THE TIME OF DAY IS REFERENCE TO TIME IN LONDON, ENGLAND.


 


1.3           THE SCHEDULES FORM PART OF THE OPERATIVE PROVISIONS OF THIS
AGREEMENT AND REFERENCES TO THIS AGREEMENT SHALL, UNLESS THE CONTEXT OTHERWISE
REQUIRES, INCLUDE REFERENCES TO THE SCHEDULES.


 


1.4           THE TABLE OF CONTENTS, THE HEADINGS AND THE DESCRIPTIVE NOTES IN
BRACKETS RELATING TO PROVISIONS OF TAXATION STATUTES IN THIS AGREEMENT ARE FOR
INFORMATION ONLY AND SHALL NOT AFFECT THE INTERPRETATION OF THIS AGREEMENT.


 


1.5           ANY AGREEMENT, COVENANT, REPRESENTATION, WARRANTY, UNDERTAKING OR
LIABILITY ARISING UNDER THIS AGREEMENT ON THE PART OF TWO OR MORE PERSONS SHALL
BE DEEMED TO BE MADE OR GIVEN BY SUCH PERSONS ON A SEVERAL BASIS UNLESS
EXPRESSLY STATED OTHERWISE.


 


2              AGREEMENT TO SELL THE SHARES


 


2.1           SALE OF SHARES


 

The Vendors and the Option Holders shall each sell as legal and beneficial owner
and with full title guarantee and the Purchaser shall purchase the Shares with
effect from Completion free from all and any Encumbrance and together with all
rights attaching thereto.

 


2.2           DIVIDENDS AND DISTRIBUTIONS


 

The Purchaser shall be entitled to receive all dividends and distributions
declared, paid or made by the Company on or after the date of this agreement.

 


2.3           RIGHTS OF PRE-EMPTION


 

The Vendors and the Option Holders each hereby unconditionally and irrevocably
waive all rights of pre-emption and any other rights or restrictions over any of
the Shares conferred either by the articles of association of the Company or in
any other way.

 


2.4           SALE OF ALL SHARES


 

The Purchaser shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all the Shares is completed simultaneously.

 

7

--------------------------------------------------------------------------------


 


2.5           CONDITION PRECEDENT


 


2.5.1        COMPLETION OF THIS AGREEMENT IN ACCORDANCE WITH CLAUSE 4 SHALL BE
CONDITIONAL UPON THE WARRANTOR PROVIDING EVIDENCE REASONABLY SATISFACTORY TO THE
PURCHASER OF THE FILING OF A FORM 1120-F (TOGETHER WITH ALL NECESSARY SUPPORTING
DOCUMENTATION) FOR EACH TAX YEAR IN WHICH THE GROUP HAD PERSONNEL LOCATED IN THE
UNITED STATES.


 


2.5.2        THE WARRANTOR SHALL USE REASONABLE EDEAVOURS TO PROCURE THAT THE
CONDITION IN CLAUSE 2.5.1 IS FULFILLED ON OR BEFORE 8 APRIL 2005 AND THE
PURCHASER SHALL HAVE THE POWER TO WAIVE THE CONDITION OR EXTEND THE TIME FOR ITS
FULFILMENT.


 


2.5.3        IF THE CONDITION REFERRED TO IN CLAUSE 2.5.1 IS NOT SATISFIED OR
WAIVED IN ACCORDANCE WITH THIS CLAUSE 2.5 THEN THE PROVISIONS OF THIS AGREEMENT
WITH THE EXCEPTIONS OF THOSE REFERRED TO IN CLAUSE 19.5.1 SHALL IMMEDIATELY
TERMINATE AND CEASE TO HAVE EFFECT WITHOUT PREJUDICE TO ANY RIGHT OR REMEDY IN
CONNECTION WITH ANY OUTSTANDING BREACH OF THIS AGREEMENT.

 


3              CONSIDERATION

 


3.1           THE CONSIDERATION

 


THE AGGREGATE CONSIDERATION FOR THE SHARES SHALL BE FIVE MILLION, TWO HUNDRED
THOUSAND POUNDS (£5,200,000) WHICH SHALL BE PAYABLE TO THE VENDORS AND THE
OPTION HOLDERS IN THE PROPORTIONS SET OUT IN COLUMN (4) OF PART 1, SCHEDULE 1 TO
THIS AGREEMENT.


 


3.2           PAYMENT OF THE CONSIDERATION

 


3.2.1        ON COMPLETION THE PURCHASER SHALL:-


 

A)             PAY £780,000 INTO THE JOINT ACCOUNT, WHICH SHALL BE RETAINED FROM
THE WARRANTOR’S PROPORTION OF THE CONSIDERATION AND WHICH SHALL BE HELD IN AND
PAID OUT FROM THE JOINT ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF THIS CLAUSE
3.4; AND

 

B)            PAY £2,815,032.04 BY A TELEGRAPHIC TRANSFER IN RESPECT OF THE
REMAINING PART OF THE WARRANTOR’S PROPORTION OF THE CONSIDERATION TO THE CLIENT
ACCOUNT OF THE WARRANTOR’S SOLICITORS AT ROYAL BANK OF SCOTLAND, PO BOX 412,
62/63 THREADNEEDLE STREET, LONDON EC2R 8LA, ACCOUNT NUMBER 21738479, SORT CODE
15 10 00 REFERENCE EBG; AND

 

C)             PAY £1,085,436.48 BY A TELEGRAPHIC TRANSFER IN RESPECT OF BAE’S
PROPORTION OF THE CONSIDERATION TO THE CLIENT ACCOUNT OF BAE’S SOLICITORS AT
NATIONAL WESTMINSTER BANK PLC, 130 COMMERCIAL ROAD, PORTSMOUTH, HAMPSHIRE,
ACCOUNT NUMBER 00103659, SORT CODE 56-00-64, REFERENCE JROM; AND

 

D)            PAY £519,531.41 BY A TELEGRAPHIC TRANSFER IN RESPECT OF THE OPTION
HOLDERS’ PROPORTION OF THE CONSIDERATION TO THE CLIENT ACCOUNT OF THE
WARRANTOR’S SOLICITORS AT ROYAL BANK OF SCOTLAND, PO BOX 412, 62/63 THREADNEEDLE
STREET, LONDON EC2R 8LA, ACCOUNT NUMBER 21738479, SORT CODE 15 10 00 REFERENCE
EBG.

 


3.3           ACKNOWLEDGEMENT OF RECEIPT


 

Each of the Warrantor’s Solicitors and BAE’s Solicitors are irrevocably
authorised to receive the payments to be made pursuant to clause 3.2.1(b), (c)
and (d) on behalf of the Vendors and the Option Holders (as appropriate) and
payment or delivery to the Warrantor’s Solicitors and BAE’s Solicitors of the
relevant amounts shall be a good discharge to the Purchaser and

 

8

--------------------------------------------------------------------------------


 

the Purchaser shall not be concerned as to the split of the Consideration
between the Vendors or the Option Holders.

 


3.4           THE JOINT ACCOUNT


 


3.4.1        IF THE PURCHASER SERVES ONE OR MORE WRITTEN NOTICES ON THE
WARRANTOR ON OR BEFORE THE DATE BEING 18 MONTHS FROM THE DATE OF THIS AGREEMENT
(THE “RELEASE DATE”) STATING THAT IT HAS A BONA FIDE WARRANTY CLAIM, TAX CLAIM
OR ANY OTHER CLAIM IN RESPECT OF ANY INDEMNITY CONTAINED IN THIS AGREEMENT
AGAINST THE WARRANTOR (SUCH NOTICE TO CONTAIN FULL DETAILS OF THE CLAIM SO FAR
AS IS PRACTICABLE) THERE SHALL (IF SUCH CLAIMS HAVE NOT BEEN SETTLED BY WRITTEN
AGREEMENT BETWEEN THE PURCHASER AND THE WARRANTOR) BE RETAINED IN THE JOINT
ACCOUNT SUCH AGGREGATE SUM AS THE NOTICES MAY REASONABLY SPECIFY AS THE BEST
ESTIMATE FOR THE AMOUNT OF EACH SUCH CLAIM PROVIDED THAT ON OR BEFORE THE
RELEASE DATE A STATEMENT OF ADVICE FROM COUNSEL OF AT LEAST 10 YEARS STANDING
CONFIRMING THAT, ON A BALANCE OF PROBABILITIES, ANY NOTIFIED CLAIM STILL
OUTSTANDING IS LIKELY TO SUCCEED AND THE SAME SHALL CONTINUE TO BE RETAINED IN
THE JOINT ACCOUNT PENDING FINAL DETERMINATION OF EACH SUCH CLAIM AND SHALL BE
PAID OUT TO THE PURCHASER OR THE WARRANTOR AS APPROPRIATE ON THE DETERMINATION
OF THE RELEVANT CLAIM.  A CLAIM SHALL BE TREATED AS DETERMINED IF:

 

A)            THE CLAIM IS WITHDRAWN BY THE PURCHASER BY WRITTEN NOTICE TO THE
WARRANTOR OR THE WARRANTOR CEASES TO HAVE ANY LIABILITY FOR THE CLAIM PURSUANT
TO CLAUSE 1.1 OF SCHEDULE 5; OR

 

B)            THE CLAIM IS SETTLED (WITH OR WITHOUT ANY PAYMENTS BEING MADE) BY
WRITTEN AGREEMENT BETWEEN THE WARRANTOR AND THE PURCHASER; OR

 

C)             THE CLAIM IS THE SUBJECT OF A JUDGMENT OF A COURT OF COMPETENT
JURISDICTION.

 


3.4.2        INTEREST ON THE MONIES IN THE JOINT ACCOUNT SHALL BE PAID TO THE
PERSON WHO RECEIVES THE PRINCIPAL PAYMENT TO WHICH THE INTEREST RELATES.

 


3.4.3        £260,000 OF THE MONIES IN THE JOINT ACCOUNT (OR SUCH LESSER AMOUNT
AS IS IN THE JOINT ACCOUNT (AFTER MAKING ANY RETENTIONS FOR CLAIM(S) OF WHICH
WRITTEN NOTICE HAS BEEN GIVEN TO THE WARRANTOR IN ACCORDANCE WITH CLAUSE 3.4.1
IN ALL RESPECTS SAVE THAT NO STATEMENT OF ADVICE SHALL BE REQUIRED FROM COUNSEL
WITH REGARD TO THE LIKELIHOOD OF SUCCESS OF ANY SUCH CLAIMS UNTIL THE RELEASE
DATE (IF SUCH CLAIM(S) HAVE NOT BEEN SETTLED OR AGREED BY SUCH DATE)) OR
PAYMENTS SPECIFIED IN CLAUSE 3.4.1 ABOVE) SHALL BE PAID TO THE WARRANTOR ON THE
DATE BEING 12 MONTHS FROM THE DATE OF THIS AGREEMENT.

 


3.4.4        THE PARTIES TO THIS AGREEMENT SHALL PROCURE THAT THE PURCHASER’S
SOLICITORS AND THE WARRANTOR’S SOLICITORS ARE GIVEN INSTRUCTIONS FROM TIME TO
TIME TO OPERATE THE JOINT ACCOUNT IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  PAYMENTS MADE FROM THE JOINT ACCOUNT SHALL BE NET OF ANY TAX FOR
WHICH THE PURCHASER’S SOLICITORS AND THE WARRANTOR’S SOLICITORS MAY BE
ACCOUNTABLE AS THE ACCOUNT HOLDERS AND ANY CHARGES AND EXPENSES INCURRED BY THEM
IN THEIR CAPACITY AS ACCOUNT HOLDERS.

 


4              COMPLETION

 


4.1           DATE AND PLACE

 

Completion shall take place immediately following the satisfaction of the
condition referred to in clause 2.5.1 at the offices of the Warrantor’s
Solicitors.

 

9

--------------------------------------------------------------------------------


 


4.2           WARRANTOR’S OBLIGATIONS


 

At Completion the Warrantor shall deliver to the Purchaser:

 


4.2.1        DULY EXECUTED TRANSFERS OF THE JB SHARES IN FAVOUR OF THE PURCHASER
(OR AS IT MAY DIRECT) ACCOMPANIED BY THE RELATIVE SHARE CERTIFICATES;


 


4.2.2        WRITTEN RESIGNATIONS IN THE AGREED TERMS OF CLIVE DOLAN, JOHN
ROULSTON AND JOHN BURROWS AS DIRECTORS OF EACH GROUP COMPANY;


 


4.2.3        THE WRITTEN RESIGNATION OF THE AUDITORS OF EACH GROUP COMPANY IN
THE AGREED TERMS TO TAKE EFFECT ON THE COMPLETION DATE;


 


4.2.4        THE CERTIFICATES OF INCORPORATION AND ANY CERTIFICATES OF
INCORPORATION ON CHANGE OF NAME, CHEQUE BOOKS (AND ALL UNUSED CHEQUES),
STATUTORY BOOKS AND MINUTE BOOKS OF EACH GROUP COMPANY DULY WRITTEN UP TO DATE
AND SHARE CERTIFICATE BOOKS OF EACH GROUP COMPANY;


 


4.2.5        THE PROPERTY DOCUMENTS;


 


4.2.6        THE DULY SIGNED DISCLOSURE LETTER WITH THE DISCLOSURE DOCUMENTS;


 


4.2.7        TO THE EXTENT NOT IN THE POSSESSION OF ANY GROUP COMPANY, ALL BOOKS
OF ACCOUNT OR RECORDS AS TO CUSTOMERS AND/OR SUPPLIERS AND OTHER RECORDS AND ALL
INSURANCE POLICIES IN ANY WAY RELATING TO OR CONCERNING THE BUSINESSES OF ANY
GROUP COMPANY;


 


4.2.8        A RELEASE AND ACKNOWLEDGEMENT IN THE AGREED TERMS DULY EXECUTED AS
A DEED, RELEASING EACH GROUP COMPANY AND THEIR RESPECTIVE OFFICERS OR EMPLOYEES
FROM ANY LIABILITY WHATSOEVER (ACTUAL OR CONTINGENT) WHICH MAY BE OWING TO THE
VENDORS OR CONNECTED PERSONS BY ANY GROUP COMPANY;


 


4.2.9        EVIDENCE THAT THE WARRANTOR HAS PAID THE COMPANY £21,000 IN RESPECT
OF THE MERCEDES VEHICLE;


 


4.2.10      THE DEED OF VARIATION EXECUTED BY VICTOR JARDINE MCMULLAN IN AGREED
TERMS AND EACH OF THE CONSULTANCY AGREEMENT AND COMPROMISE AGREEMENT EXECUTED BY
JOHN TREVOR BURROWS IN AGREED TERMS;


 


4.2.11      LETTERS IN AGREED TERMS FROM ESL TO EACH OF STEVE PILLING, JOANNA
FOWLER, STEVE HOLLOWAY, VINCE BUSH AND LYNN BENSON REGARDING BONUS PAYMENTS DULY
EXECUTED BY ESL;


 


4.2.12      THE DSTO LICENCE DULY EXECUTED BY ALL PARTIES;


 


4.2.13      DSTO CONSENT TO THE SALE OF THE SHARES AS CONTEMPLATED BY THIS
AGREEMENT TOGETHER WITH A STATEMENT FROM THE WARRANTOR THAT THE CONDITIONS
PURSUANT TO WHICH SUCH CONSENT HAS BEEN GIVEN HAVE BEEN MET AS AT THE COMPLETION
DATE (TO THE EXTENT SUCH CONFIRMATION CAN BE GIVEN, GIVEN THE NATURE OF SUCH
CONDITIONS);


 


4.2.14      A LETTER FROM TENIX DEFENCE PTY LIMITED ADDRESSED TO ESL CONSENTING
TO THE SALE OF THE COMPANY AS CONTEMPLATED BY THIS AGREEMENT AS REQUIRED UNDER
CLAUSE 8.1.2 OF A TEAMING AGREEMENT BETWEEN ELETTRONICA (UK) LIMITED (1) AND
VISION ABELL PTY LTD (2) DATED 3 FEBRUARY 1998 (ELETTRONICA (UK) LIMITED’S
INTEREST IN SUCH AGREEMENT HAVING BEEN ASSIGNED TO ESL PURSUANT TO A HIVE DOWN
OF THE BUSINESS FROM ELETTRONICA (UK) LIMITED TO ESL IN 1999);

 

10

--------------------------------------------------------------------------------


 


4.2.15      A WAIVER FROM ELETTRONICA (UK) LIMITED AND ELETTRONICA SPA OF ANY
PRIOR BREACH BY ANY GROUP COMPANY OF CLAUSE 10 OF THE SHARE PURCHASE AGREEMENT
(“ELETTRONICA AGREEMENT”) MADE BETWEEN ELETTRONICA SPA (1) WALDRON TECHNOLOGIES
LIMITED (2), THE WARRANTOR (3), ELETTRONICA (UK) LIMITED (4) AND ELETTRONICA
SYSTEMS LIMITED (5) DATED 30 NOVEMBER 1999 AND ANY SUBSEQUENT ARRANGEMENTS
ENTERED INTO BY ANY SUCH PARTIES AND ANY GROUP COMPANY IN RESPECT OF THE TAX
LOSSES AND A RELEASE FROM ELETTRONICA (UK) LIMITED AND ELETTRONICA SPA OF ANY
FURTHER OBLIGATIONS WHICH MAY BE IMPOSED ON ANY MEMBER OF THE GROUP IN RELATION
TO THE TAX LOSSES, SUCH WAIVER AND RELEASE TO BE IN AGREED FORM AND DULY
EXECUTED BY THE PARTIES THERETO TOGETHER WITH EVIDENCE OF THE PAYMENT BY THE
WARRANTOR TO ELETTRONICA (UK) LIMITED AND ELETTRONICA SPA OF THE £75,000
REFERRED TO IN SUCH WAIVER; AND

 


4.2.16      DEEDS OF ASSIGNMENT BETWEEN ELETTRONICA (UK) LIMITED AND ESL
REGARDING PATENTS AND A TRADEMARK IN AGREED TERMS DULY EXECUTED BY THE PARTIES
THERETO.

 


4.3           BAE’S OBLIGATIONS


 

At Completion BAE shall deliver to the Purchaser duly executed transfers of the
BAE Shares in favour of the Purchaser (or as it may direct) accompanied by the
relative share certificates.

 


4.4           REPAYMENTS, GUARANTEES ETC


 

The Vendors shall procure that at Completion:

 


4.4.1        THERE ARE REPAID ALL SUMS (IF ANY) OWING TO EACH GROUP COMPANY BY
THE VENDORS OR BY THE DIRECTORS OF EACH GROUP COMPANY OR ANY OF THEIR RESPECTIVE
CONNECTED PERSONS EXCEPT THOSE ARISING IN THE ORDINARY COURSE OF TRADE;


 


4.4.2        EACH GROUP COMPANY IS RELEASED FROM ANY GUARANTEE, SURETYSHIP,
INDEMNITY, BOND, LETTER OF COMFORT OR ENCUMBRANCE OR OTHER SIMILAR OBLIGATION
GIVEN OR INCURRED BY IT WHICH RELATES IN WHOLE OR IN PART TO DEBTS OR OTHER
LIABILITIES OR OBLIGATIONS, WHETHER ACTUAL OR CONTINGENT, OF ANY PERSON.


 


4.5           OPTION HOLDERS’ OBLIGATIONS


 

At Completion the Option Holder shall deliver to the Purchaser duly executed
transfers of the Option Holders’ Shares in favour of the Purchaser (or as it may
direct) accompanied by the relative share certificates.

 


4.6           RETURN OF PROPERTY


 

The Warrantor shall procure at Completion that each person resigning under
clause 4.2.2 and any connected person of the Warrantor or of any such persons
will deliver to the Purchaser any assets or documents of each Group Company in
their possession including without limitation motor vehicles and the keys and
registration documents to them, any company credit cards and any computers or
communication equipment.

 


4.7           BOARD RESOLUTIONS OF EACH GROUP COMPANY


 

On Completion the Vendors shall procure the passing of board resolutions of each
Group Company in the agreed terms, including:

 


4.7.1        IN THE CASE OF THE COMPANY, APPROVING THE REGISTRATION OF THE SHARE
TRANSFERS REFERRED TO IN CLAUSE 4.2.1 SUBJECT ONLY WHERE NECESSARY TO THEIR
BEING DULY STAMPED;

 

11

--------------------------------------------------------------------------------


 


4.7.2        APPOINTING SUCH PERSON/S AS THE PURCHASER SHALL REASONABLY REQUIRE
AS DIRECTOR(S) AND ACCEPTING THE RESIGNATIONS REFERRED TO IN CLAUSE 4.2.2 SO AS
TO TAKE EFFECT AT THE CLOSE OF THE MEETING;


 


4.7.3        CHANGING ITS ACCOUNTING REFERENCE DATE TO DECEMBER 31;


 


4.7.4        ACCEPTING THE RESIGNATION REFERRED TO IN CLAUSE 4.2.3 AND
APPOINTING KPMG AS AUDITORS OF EACH GROUP COMPANY SO AS TO TAKE EFFECT AT THE
CLOSE OF THE MEETING;


 


4.7.5        IN THE CASE OF THE COMPANY, APPROVING THE CONSULTANCY AGREEMENT,
THE DEED OF VARIATION AND THE COMPROMISE AGREEMENT; AND


 


4.7.6        REVOKING ALL EXISTING AUTHORITIES TO BANKERS IN RESPECT OF THE
OPERATION OF ITS BANK ACCOUNTS AND GIVING AUTHORITY IN FAVOUR OF SUCH PERSONS AS
THE PURCHASER MAY NOMINATE TO OPERATE SUCH ACCOUNTS,


 


AND SHALL HAND TO THE PURCHASER DULY CERTIFIED COPIES OF SUCH RESOLUTIONS AND
COPIES OF THE CONSULTANCY AGREEMENT, THE DEED OF VARIATION AND THE COMPROMISE
AGREEMENT EACH EXECUTED BY THE COMPANY.


 


4.8           PURCHASER’S OBLIGATIONS


 


SUBJECT TO THE VENDORS COMPLYING WITH THEIR RESPECTIVE OBLIGATIONS UNDER CLAUSES
4.2, 4.3, 4.4 AND 4.5 THE PURCHASER SHALL:


 


4.8.1        MAKE THE PAYMENTS REFERRED TO IN CLAUSE 3.2;


 


4.8.2        ACKNOWLEDGE THE PAYMENT BY THE COMPANY TO THE WARRANTOR OF £100,000
IN FULL AND FINAL SETTLEMENT OF ANY AND ALL AMOUNTS OUTSTANDING (INCLUDING
ACCRUED INTEREST) PURSUANT TO THE TERMS OF THE LOAN NOTES (AS AMENDED FROM TIME
TO TIME); AND


 


4.8.3        PAY THE WARRANTOR AND THE OPTION HOLDERS £34,500 IN SATISFACTION OF
THE PURCHASER’S OBLIGATION TO PAY HALF THE £75,000 AMOUNT REFERRED TO IN CLAUSE
4.2.15 (ADJUSTED TO ACCOUNT FOR THE AMOUNT OF £3,000 DUE FROM THE WARRANTOR AND
THE OPTION HOLDERS TO THE PURCHASER IN CONNECTION WITH THE PRICE OF AN
ENVIRONMENTAL REPORT) .


 


4.9           DEFAULT ON COMPLETION


 

If in any respect the obligations of either party are not complied with on the
date of Completion applicable under clause 4.1, the party not in default may by
means of a notice in writing served on the party in default:

 


4.9.1        DEFER COMPLETION TO A DATE NOT MORE THAN 28 DAYS AFTER THE DATE SET
BY CLAUSE 4.1 (AND SO THAT THE PROVISIONS OF THIS CLAUSE 4 SHALL APPLY TO
COMPLETION AS SO DEFERRED); OR


 


4.9.2        PROCEED TO COMPLETION SO FAR AS PRACTICABLE (WITHOUT PREJUDICE TO
ITS RIGHTS UNDER THIS AGREEMENT); OR


 


4.9.3        TERMINATE THIS AGREEMENT WITHOUT PREJUDICE TO THE RIGHTS AND
LIABILITIES WHICH ACCRUED PRIOR TO TERMINATION, WHICH SHALL CONTINUE TO SUBSIST.


 


4.10         TAX COVENANT


 

The provisions of schedule 4 shall have effect from and after Completion.

 

12

--------------------------------------------------------------------------------


 


5              WARRANTIES


 


5.1           INCORPORATION OF SCHEDULE 3


 


5.1.1        THE WARRANTOR HEREBY WARRANTS (AND WARRANTS AT ALL TIMES AFTER THE
DATE OF THIS AGREEMENT UNTIL COMPLETION WITH REFERENCE TO THE FACTS WHICH SHALL
THEN EXIST) TO THE PURCHASER AND ITS SUCCESSORS IN TITLE THAT THE WARRANTIES ARE
TRUE AND ACCURATE.


 


5.1.2        THE WARRANTOR ACKNOWLEDGES THAT THE PURCHASER HAS ENTERED INTO THIS
AGREEMENT IN RELIANCE UPON (INTER ALIA) THE WARRANTIES.


 


5.1.3        SAVE AS EXPRESSLY OTHERWISE PROVIDED, THE WARRANTIES SHALL BE
SEPARATE AND INDEPENDENT AND SHALL NOT BE LIMITED BY REFERENCE TO ANY OTHER
PARAGRAPH OF SCHEDULE 3.


 


5.1.4        THE LIABILITY OF THE WARRANTOR UNDER THE WARRANTIES SHALL BE
LIMITED IN ACCORDANCE WITH SCHEDULE 5.


 


5.2           INFORMATION FROM THE COMPANY


 

Save as otherwise set out herein, any information supplied by or on behalf of
each Group Company to or on behalf of the Warrantor in connection with the
Warranties, the Disclosure Letter or otherwise in relation to the business and
affairs of each Group Company shall not constitute a representation or warranty
or guarantee as to the accuracy thereof by any Group Company in favour of the
Warrantor, and the Warrantor undertakes to the Purchaser that he will not bring
any and all claims which any of them might otherwise have against any Group
Company or any of their respective directors, employees, agents or advisers in
respect thereof.

 


5.3           DAMAGES


 


5.3.1        WITHOUT RESTRICTING THE RIGHTS OF THE PURCHASER OR THE ABILITY OF
THE PURCHASER TO CLAIM DAMAGES ON ANY BASIS AVAILABLE TO IT IF THE WARRANTOR IS
IN BREACH OF ANY OF THE WARRANTIES THE WARRANTOR SHALL PAY TO THE PURCHASER ON
DEMAND THE AMOUNT NECESSARY TO PUT THE COMPANY INTO THE POSITION WHICH WOULD
HAVE EXISTED IF THE SAID WARRANTY OR WARRANTIES HAD NOT BEEN BREACHED.


 


5.3.2        ANY AMOUNT PAID BY THE WARRANTOR TO THE PURCHASER AS DAMAGES FOR
BREACH OF THE WARRANTIES SHALL BE TREATED AS A REDUCTION OR REFUND OF THE
CONSIDERATION.


 


6              PROTECTION OF GOODWILL


 


6.1           THE WARRANTOR HEREBY UNDERTAKES TO THE PURCHASER TO PROCURE THAT
(EXCEPT AS OTHERWISE AGREED IN WRITING WITH THE PURCHASER) HE WILL NOT EITHER
SOLELY OR JOINTLY WITH ANY OTHER PERSON (EITHER ON HIS OWN ACCOUNT OR AS THE
AGENT OF ANY OTHER PERSON) FOR A PERIOD OF 3 YEARS FROM COMPLETION CARRY ON OR
BE ENGAGED OR CONCERNED OR (EXCEPT AS THE HOLDER OF SHARES IN A LISTED COMPANY
WHICH CONFER NOT MORE THAN 1% OF THE VOTES WHICH CAN GENERALLY BE CAST AT A
GENERAL MEETING OF THE COMPANY) INTERESTED DIRECTLY OR INDIRECTLY IN A BUSINESS
WHICH COMPETES WITH THE BUSINESS.


 


6.2           VICTOR JARDINE MCMULLAN HEREBY UNDERTAKES TO THE PURCHASER TO
PROCURE THAT (EXCEPT AS OTHERWISE AGREED IN WRITING WITH THE PURCHASER) HE WILL
NOT EITHER SOLELY OR JOINTLY WITH ANY OTHER PERSON (EITHER ON HIS OWN ACCOUNT OR
AS THE AGENT OF ANY OTHER PERSON) FOR A PERIOD OF THE LESSER OF 18 MONTHS FROM
COMPLETION AND 6 MONTHS FOLLOWING THE TERMINATION OF HIS EMPLOYMENT BY THE
COMPANY CARRY ON OR BE ENGAGED OR CONCERNED OR (EXCEPT AS THE HOLDER

 

13

--------------------------------------------------------------------------------


 


OF SHARES IN A LISTED COMPANY WHICH CONFER NOT MORE THAN 1% OF THE VOTES WHICH
CAN GENERALLY BE CAST AT A GENERAL MEETING OF THE COMPANY) INTERESTED DIRECTLY
OR INDIRECTLY IN A BUSINESS WHICH COMPETES WITH THE BUSINESS.


 


6.3           THE WARRANTOR HEREBY UNDERTAKES TO PROCURE THAT (EXCEPT AS
OTHERWISE AGREED IN WRITING WITH THE PURCHASER) HE WILL NOT EITHER SOLELY OR
JOINTLY WITH ANY OTHER PERSON (EITHER ON ITS OWN ACCOUNT OR AS AGENT OF ANY
OTHER PERSON):


 


6.3.1        FOR A PERIOD OF 3 YEARS FROM COMPLETION SOLICIT OR ACCEPT THE
CUSTOM OF ANY PERSON IN RESPECT OF GOODS OR SERVICES COMPETITIVE WITH THOSE
MANUFACTURED OR SUPPLIED BY THE GROUP DURING THE PERIOD OF 12 MONTHS IMMEDIATELY
PRIOR TO COMPLETION, SUCH PERSON HAVING BEEN A CUSTOMER OF THE GROUP IN RESPECT
OF SUCH GOODS OR SERVICES DURING SUCH PERIOD;


 


6.3.2        FOR A PERIOD OF 3 YEARS FROM COMPLETION INDUCE, SOLICIT OR
ENDEAVOUR TO ENTICE TO LEAVE THE SERVICE OR EMPLOYMENT OF ANY MEMBER OF THE
GROUP ANY PERSON WHO DURING THE PERIOD OF 12 MONTHS PRIOR TO COMPLETION WAS AN
EMPLOYEE OF ANY MEMBER OF THE GROUP LIKELY (IN THE OPINION OF THE PURCHASER) TO
BE:


 

A)             IN POSSESSION OF CONFIDENTIAL INFORMATION RELATING TO; OR

 

B)            ABLE TO INFLUENCE THE CUSTOMER RELATIONSHIPS OR CONNECTIONS OF; OR

 

C)             ABLE TO INFLUENCE THE TECHNOLOGY OR INVENTIONS OF,

 

any member of the Group or the Business; or

 


6.3.3        USE ANY TRADE OR DOMAIN NAME OR E-MAIL ADDRESS USED BY ANY MEMBER
OF THE GROUP AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY PRECEDING THE DATE OF
THIS AGREEMENT OR ANY OTHER NAME INTENDED OR LIKELY TO BE CONFUSED WITH ANY SUCH
TRADE OR DOMAIN NAME OR E-MAIL ADDRESS.


 


6.4           THE WARRANTOR AND VICTOR JARDINE MCMULLAN UNDERTAKES TO AND
COVENANTS WITH THE PURCHASER THAT HE WILL NOT AT ANY TIME AFTER COMPLETION DO OR
SAY ANYTHING WHICH IS INTENDED TO DAMAGE THE GOODWILL OR REPUTATION OF ANY
MEMBER OF THE GROUP OR THE GROUP AS A WHOLE OR WHICH MAY LEAD TO A PERSON TO
CEASE TO DO BUSINESS WITH ANY MEMBER OF THE GROUP ON SUBSTANTIALLY EQUIVALENT
TERMS TO THOSE PREVIOUSLY OFFERED OR NOT ENGAGE IN BUSINESS WITH ANY MEMBER OF
THE GROUP.


 


6.5           THE WARRANTOR AND VICTOR JARDINE MCMULLAN EACH AGREE THAT THE
UNDERTAKINGS CONTAINED IN THIS CLAUSE 6 ARE REASONABLE AND ARE ENTERED INTO FOR
THE PURPOSE OF PROTECTING THE GOODWILL OF THE BUSINESS OF EACH MEMBER OF THE
GROUP.


 


6.6           EACH UNDERTAKING CONTAINED IN THIS CLAUSE 6 IS AND SHALL BE
CONSTRUED AS SEPARATE AND SEVERABLE AND IF ONE OR MORE OF THE UNDERTAKINGS IS
HELD TO BE AGAINST THE PUBLIC INTEREST OR UNLAWFUL OR IN ANY WAY AN UNREASONABLE
RESTRAINT OF TRADE OR UNENFORCEABLE IN WHOLE OR IN PART FOR ANY REASON THE
REMAINING UNDERTAKINGS OR PARTS THEREOF, AS APPROPRIATE, SHALL CONTINUE TO BIND
THE WARRANTOR AND/OR VICTOR JARDINE MCMULLAN (AS APPROPRIATE).


 


6.7           IF ANY UNDERTAKING CONTAINED IN THIS CLAUSE 6 SHALL BE VOID BUT
WOULD BE VALID IF DELETED IN PART OR REDUCED IN APPLICATION, SUCH UNDERTAKING
SHALL APPLY WITH SUCH DELETION OR MODIFICATION AS MAY BE NECESSARY TO MAKE IT
VALID AND ENFORCEABLE.  WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING,
SUCH PERIOD (AS THE SAME MAY PREVIOUSLY HAVE BEEN REDUCED BY VIRTUE OF THIS
CLAUSE 6.6) SHALL TAKE EFFECT AS IF REDUCED BY 6 MONTHS UNTIL THE RESULTING
PERIOD SHALL BE VALID AND ENFORCEABLE.

 

14

--------------------------------------------------------------------------------


 


7              CONFIDENTIAL INFORMATION


 


7.1           THE WARRANTOR SHALL NOT, AND SHALL PROCURE THAT NONE OF HIS
CONNECTED PERSONS SHALL, USE OR DISCLOSE TO ANY PERSON CONFIDENTIAL INFORMATION.


 


7.2           CLAUSE 7.1 DOES NOT APPLY TO:


 


7.2.1        DISCLOSURE OF CONFIDENTIAL INFORMATION TO OR AT THE WRITTEN REQUEST
OF THE PURCHASER;


 


7.2.2        USE OR DISCLOSURE OF CONFIDENTIAL INFORMATION REQUIRED TO BE
DISCLOSED BY LAW, REGULATION, ANY REVENUE AUTHORITY OR THE LONDON STOCK
EXCHANGE;


 


7.2.3        DISCLOSURE OF CONFIDENTIAL INFORMATION TO LAWYERS AND/OR
ACCOUNTANTS FOR THE PURPOSE OF ADVISING THE WARRANTOR IN CONNECTION WITH THE
TRANSACTION CONTEMPLATED BY THIS AGREEMENT; OR


 


7.2.4        CONFIDENTIAL INFORMATION WHICH THE WARRANTOR CAN PROVE IS IN THE
PUBLIC DOMAIN OTHER THAN BY A BREACH BY THE WARRANTOR OF CLAUSE 7.1.


 


8              ANNOUNCEMENTS


 


8.1           SUBJECT TO CLAUSE 19.4.3, NO PARTY SHALL DISCLOSE THE MAKING OF
THIS AGREEMENT NOR ITS TERMS NOR ANY OTHER AGREEMENT REFERRED TO IN THIS
AGREEMENT (EXCEPT THOSE MATTERS SET OUT IN THE PRESS RELEASE IN THE AGREED
TERMS) AND EACH PARTY SHALL PROCURE THAT EACH OF ITS RELATED PERSONS AND
CONNECTED PERSONS AND ITS PROFESSIONAL ADVISERS SHALL NOT MAKE ANY SUCH
DISCLOSURE WITHOUT THE PRIOR CONSENT OF THE OTHER PARTY UNLESS DISCLOSURE IS:


 


8.1.1        TO ITS PROFESSIONAL ADVISERS; OR


 


8.1.2        REQUIRED BY LAW OR THE RULES OF THE UK LISTING AUTHORITY, THE
LONDON STOCK EXCHANGE OR THE NEW YORK STOCK EXCHANGE OR OTHER REGULATORY BODY
AND DISCLOSURE SHALL THEN ONLY BE MADE BY THAT PARTY:


 

A)             AFTER IT HAS TAKEN ALL SUCH STEPS AS MAY BE REASONABLE IN THE
CIRCUMSTANCES TO AGREE THE CONTENTS OF SUCH ANNOUNCEMENT WITH THE OTHER PARTY
BEFORE MAKING SUCH ANNOUNCEMENT AND PROVIDED THAT ANY SUCH ANNOUNCEMENT SHALL BE
MADE ONLY AFTER NOTICE TO THE OTHER PARTY; AND

 

B)            TO THE PERSON OR PERSONS AND IN THE MANNER REQUIRED BY LAW OR THE
UK LISTING AUTHORITY, THE LONDON STOCK EXCHANGE OR THE NEW YORK STOCK EXCHANGE
OR OTHER REGULATORY BODY OR AS OTHERWISE AGREED BETWEEN THE PARTIES.

 


8.2           CLAUSE 8.1 DOES NOT APPLY TO ANNOUNCEMENTS, COMMUNICATIONS OR
CIRCULARS MADE OR SENT BY THE PURCHASER AFTER COMPLETION TO CUSTOMERS, CLIENTS
OR SUPPLIERS OF THE COMPANY TO THE EXTENT THAT IT INFORMS THEM OF THE
PURCHASER’S ACQUISITION OF THE SHARES OR TO ANY ANNOUNCEMENTS CONTAINING ONLY
INFORMATION WHICH HAS BECOME GENERALLY AVAILABLE.


 


8.3           THE RESTRICTIONS CONTAINED IN CLAUSE 8.1 SHALL APPLY WITHOUT LIMIT
OF TIME AND WHETHER OR NOT THIS AGREEMENT IS TERMINATED.


 


9              COSTS


 

Unless expressly otherwise provided in this agreement each of the parties shall
bear their own legal, accountancy and other costs, charges and expenses
connected with the sale and purchase of the Shares.

 

15

--------------------------------------------------------------------------------


 


10           EFFECT OF COMPLETION


 


10.1         THE TERMS OF THIS AGREEMENT (INSOFAR AS NOT PERFORMED AT COMPLETION
AND SUBJECT AS SPECIFICALLY OTHERWISE PROVIDED IN THIS AGREEMENT) SHALL CONTINUE
IN FORCE AFTER AND NOTWITHSTANDING COMPLETION.


 


10.2         THE REMEDIES OF THE PURCHASER IN RESPECT OF ANY BREACH OF ANY OF
THE WARRANTIES SHALL CONTINUE TO SUBSIST NOTWITHSTANDING COMPLETION.


 


11           FURTHER ASSURANCE


 


11.1         THE VENDORS SHALL (AT THEIR COST AND EXPENSE) USE ALL REASONABLE
ENDEAVOURS TO DO OR PROCURE TO BE DONE ALL SUCH FURTHER ACTS AND THINGS AND
EXECUTE OR PROCURE THE EXECUTION OF ALL SUCH OTHER DOCUMENTS AS THE PURCHASER
MAY FROM TIME TO TIME REASONABLY REQUIRE FOR THE PURPOSE OF GIVING THE PURCHASER
THE FULL LEGAL AND BENEFICIAL TITLE TO THE SHARES AND OTHERWISE GIVING THE
PURCHASER THE FULL BENEFIT OF THIS AGREEMENT (INCLUDING, BUT NOT LIMITED TO, THE
RECORDAL OF THE PATENT AND TRADEMARK ASSIGNMENTS REFERRED TO IN CLAUSE 4.2.16 AT
THE UK PATENTS AND TRADEMARKS OFFICE).


 


11.2         THE PURCHASER SHALL (AT THE COST AND EXPENSE OF THE WARRANTOR
UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT) USE ALL REASONABLE ENDEAVOURS TO
DO OR PROCURE TO BE DONE ALL SUCH FURTHER ACTS AND THINGS AND EXECUTE OR PROCURE
THE EXECUTION OF ALL SUCH OTHER DOCUMENTS AS THE VENDORS MAY FROM TIME TO TIME
REASONABLY REQUIRE FOR THE PURPOSE OF GIVING THE VENDORS THE FULL BENEFIT OF THE
PROVISIONS OF THIS AGREEMENT.


 


12           ENTIRE AGREEMENT


 


12.1         EACH PARTY ACKNOWLEDGES AND AGREES WITH THE OTHER PARTIES THAT:-


 


12.1.1      THIS AGREEMENT TOGETHER WITH ANY DOCUMENTS REFERRED TO IN THIS
AGREEMENT (TOGETHER THE “TRANSACTION DOCUMENTS”) CONSTITUTE THE ENTIRE AND ONLY
AGREEMENT BETWEEN THE PARTIES AND THEIR RESPECTIVE RELATED PERSONS RELATING TO
THE SUBJECT MATTER OF THE TRANSACTION DOCUMENTS;


 


12.1.2      NEITHER IT NOR ANY OF ITS RELATED PERSONS HAVE BEEN INDUCED TO ENTER
INTO ANY TRANSACTION DOCUMENT IN RELIANCE UPON, NOR HAVE THEY BEEN GIVEN, ANY
WARRANTY, REPRESENTATION, STATEMENT, ASSURANCE, COVENANT, AGREEMENT,
UNDERTAKING, INDEMNITY OR COMMITMENT OF ANY NATURE WHATSOEVER OTHER THAN AS ARE
EXPRESSLY SET OUT IN THE TRANSACTION DOCUMENTS AND, TO THE EXTENT THAT ANY OF
THEM HAVE BEEN, IT (ACTING ON BEHALF OF ITSELF AND AS AGENT ON BEHALF OF EACH OF
ITS RELATED PERSONS) UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIMS, RIGHTS
OR REMEDIES WHICH ANY OF THEM MIGHT OTHERWISE HAVE HAD IN RELATION THERETO.


 


12.2         NOTHING IN THIS CLAUSE SHALL, HOWEVER, OPERATE TO LIMIT OR EXCLUDE
ANY LIABILITY FOR FRAUD.


 


13           VARIATIONS


 

This agreement may be varied only by a document signed by all of the parties to
it.

 


14           WAIVER


 


14.1         A WAIVER OF ANY TERM, PROVISION OR CONDITION OF, OR CONSENT GRANTED
UNDER, THIS AGREEMENT SHALL BE EFFECTIVE ONLY IF GIVEN IN WRITING AND SIGNED BY
THE WAIVING OR CONSENTING PARTY AND THEN ONLY IN THE INSTANCE AND FOR THE
PURPOSE FOR WHICH IT IS GIVEN.

 

16

--------------------------------------------------------------------------------


 


14.2         NO FAILURE OR DELAY ON THE PART OF ANY PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT SHALL OPERATE AS A WAIVER
THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR
PRIVILEGE PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY
OTHER RIGHT, POWER OR PRIVILEGE.


 


14.3         NO BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL BE WAIVED OR
DISCHARGED EXCEPT WITH THE EXPRESS WRITTEN CONSENT OF THE VENDORS AND THE
PURCHASER.


 


14.4         THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE WITH AND NOT
EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY LAW.


 


15           INVALIDITY


 


15.1         IF ANY PROVISION OF THIS AGREEMENT IS OR BECOMES INVALID, ILLEGAL
OR UNENFORCEABLE IN ANY RESPECT UNDER THE LAW OF ANY JURISDICTION:


 


15.1.1      THE VALIDITY, LEGALITY AND ENFORCEABILITY UNDER THE LAW OF THAT
JURISDICTION OF ANY OTHER PROVISION; AND

 

15.1.2      the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision, shall not be affected or impaired
in any way.

 


16           NOTICES


 


16.1         ANY NOTICE, DEMAND OR OTHER COMMUNICATION (“NOTICE”) GIVEN OR MADE
UNDER OR IN CONNECTION WITH THE MATTERS CONTEMPLATED BY THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DELIVERED PERSONALLY OR SENT BY FAX OR PREPAID FIRST
CLASS POST (REGISTERED AIR MAIL IF POSTED TO OR FROM A PLACE OUTSIDE THE UNITED
KINGDOM):-


 

In the case of the Purchaser to:

 

AAI Corporation, 124 Industry Lane, Hunt Valley, Maryland 21030, USA

 

Fax: 001 410 683 6498

 

Attention: Thomas R. Kubik, Vice President, Strategy and Planning

 

With a copy to:

 

Jonathan A. Greenberg

Vice President, General Counsel and Secretary

AAI Corporation, 124 Industry Lane, Hunt Valley, Maryland 21030, USA

 

Fax: 001 410 683 6498

 

In the case of the Warrantor to:

 

The Waldrons, 27 Crawley Down Road, Felbridge, East Grinstead, West Sussex RH19
2NT

 

Attention:              John Burrows

 

17

--------------------------------------------------------------------------------


 

In the case of BAE:

 

Christopher Martin Road, Basildon, Essex, SS14 3EL

 

Fax:  01268 887545

 

Attention:  Oskar Ekstrom

 

In the case of the Option Holders to:

 

14 Kenilworth Gardens, West End, Southampton, Hampshire SO30 3RE

 

Fax: 023 80 744200

 

Attention:    Joanna Fowler

 

AND

 

45 Brandon Court, Lawrence Road, Southsea, Hampshire PO5 1PF

 

Fax: 02380 744200

 

Attention: Victor Jardine McMullan

 


16.2         ANY NOTICE SHALL BE DEEMED TO HAVE BEEN DULY GIVEN OR MADE AS
FOLLOWS:


 


16.2.1      IF PERSONALLY DELIVERED, AT THE TIME OF DELIVERY;


 


16.2.2      IF SENT BY FIRST CLASS POST, TWO BUSINESS DAYS AFTER THE DATE OF
POSTING;


 


16.2.3      IF SENT BY REGISTERED AIR MAIL, FOUR BUSINESS DAYS AFTER THE DATE OF
POSTING; AND


 


16.2.4      IF SENT BY FAX, AT THE TIME OF TRANSMISSION,


 

provided that if, in accordance with the above provisions, any Notice would
otherwise be deemed to be given or made outside 9.00am – 5.00pm on a Business
Day such Notice shall be deemed to be given or made at 9.00am on the next
Business Day.

 


16.3         A PARTY MAY NOTIFY THE OTHER PARTY TO THIS AGREEMENT OF A CHANGE TO
ITS NAME, RELEVANT ADDRESSEE, ADDRESS OR FAX NUMBER FOR THE PURPOSES OF CLAUSE
16.1 PROVIDED THAT SUCH NOTIFICATION SHALL ONLY BE EFFECTIVE ON:


 


16.3.1      THE DATE SPECIFIED IN THE NOTIFICATION AS THE DATE ON WHICH THE
CHANGE IS TO TAKE PLACE; OR


 


16.3.2      IF NO DATE IS SPECIFIED OR THE DATE SPECIFIED IS LESS THAN FIVE
BUSINESS DAYS AFTER THE DATE ON WHICH NOTICE IS GIVEN, THE DATE FALLING FIVE
BUSINESS DAYS AFTER NOTICE OF ANY SUCH CHANGE HAS BEEN GIVEN.


 


16.4         THE PROVISIONS OF THIS CLAUSE 16 WILL NOT APPLY IN THE CASE OF
SERVICE OF PROCESS RELATING TO ANY PROCEEDING, SUIT OR ACTION TO THE EXTENT THAT
SUCH PROVISIONS ARE INCONSISTENT WITH PART 6 OF THE CIVIL PROCEDURE RULES 1998.


 


17           COUNTERPARTS


 

This agreement may be executed in any number of counterparts which together
shall constitute one agreement.  Any party may enter into this agreement by
executing a counterpart and this agreement shall not take effect until it has
been executed by all parties.

 

18

--------------------------------------------------------------------------------


 


18           GOVERNING LAW AND JURISDICTION


 


18.1         THIS AGREEMENT (AND ANY DISPUTE, CONTROVERSY, PROCEEDINGS OR CLAIM
OF WHATEVER NATURE ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR
ITS FORMATION) SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH ENGLISH
LAW.


 


18.2         EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AGREES THAT THE
COURTS OF ENGLAND AND WALES SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DECIDE
ANY SUIT, ACTION OR PROCEEDINGS, AND/OR TO SETTLE ANY DISPUTES, WHICH MAY ARISE
OUT OF OR IN CONNECTION WITH THIS AGREEMENT (RESPECTIVELY, “PROCEEDINGS” AND
“DISPUTES”) AND, FOR THESE PURPOSES, EACH PARTY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF THE COURTS OF ENGLAND AND WALES.


 


18.3         EACH PARTY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MIGHT AT ANY
TIME HAVE TO THE COURTS OF ENGLAND AND WALES BEING NOMINATED AS THE FORUM TO
HEAR AND DECIDE ANY PROCEEDINGS AND TO SETTLE ANY DISPUTES AND AGREES NOT TO
CLAIM THAT THE COURTS OF ENGLAND AND WALES ARE NOT A CONVENIENT OR APPROPRIATE
FORUM FOR ANY SUCH PROCEEDINGS OR DISPUTES AND FURTHER IRREVOCABLY AGREES THAT A
JUDGEMENT IN ANY PROCEEDINGS OR DISPUTES BROUGHT IN ANY COURT REFERRED TO IN
THIS CLAUSE 18 SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES AND MAY BE
ENFORCED IN THE COURTS OF ANY OTHER JURISDICTION.


 


19           OTHER PROVISIONS


 


19.1         TIME OF THE ESSENCE


 

Time shall be of the essence of this agreement, both as regards both the dates
and periods mentioned and as to any dates and periods that may by agreement
between the parties be substituted for any of them.

 


19.2         ASSIGNMENT


 


19.2.1      THIS AGREEMENT SHALL BE BINDING UPON AND ENURE FOR THE BENEFIT OF
THE SUCCESSORS IN TITLE TO THE PARTIES BUT, EXCEPT AS SET OUT IN CLAUSE 19.2.2,
SHALL NOT BE ASSIGNABLE BY ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE
OTHER.


 


19.2.2      THE PURCHASER MAY ASSIGN THE BENEFIT OF THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES) TO ANY SUCCESSOR IN TITLE OR ANY SUBSEQUENT
PURCHASER OF THE SHARES OR IN CONNECTION WITH THE GRANTING OF ANY SECURITY BY
THE PURCHASER.


 


19.2.3      SUBJECT TO AND UPON ANY ASSIGNMENT PERMITTED BY THIS AGREEMENT, ANY
ASSIGNEE OF THE PARTIES SHALL IN ITS OWN RIGHT BE ABLE TO ENFORCE ANY TERM OF
THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS AS IF IT WERE A PARTY, BUT UNTIL
SUCH TIME ANY SUCH ASSIGNEE OF THE PARTIES SHALL HAVE NO SUCH RIGHTS WHETHER AS
A THIRD PARTY OR OTHERWISE.


 


19.3         POST COMPLETION MATTERS


 


19.3.1      THE VENDORS AND THE OPTION HOLDERS DECLARE THAT FOR AS LONG AS
EITHER OF THEM REMAIN THE REGISTERED HOLDER OF THE SHARES AFTER COMPLETION THEY
WILL EACH:


 

A)             HOLD THE SHARES AND THE DIVIDENDS AND ANY OTHER MONEYS PAID OR
DISTRIBUTED IN RESPECT OF THEM AFTER COMPLETION AND ALL RIGHTS ARISING OUT OF OR
IN CONNECTION WITH THEM IN TRUST FOR THE PURCHASER;

 

B)            DEAL WITH THE SHARES AND ALL SUCH DIVIDENDS, DISTRIBUTIONS AND
RIGHTS AS THE PURCHASER MAY DIRECT FOR THE PERIOD BETWEEN COMPLETION AND THE DAY
ON WHICH THE PURCHASER IS ENTERED IN THE REGISTER OF MEMBERS OF THE COMPANY AS
THE HOLDER OF THE SHARES.

 

19

--------------------------------------------------------------------------------


 


19.3.2      EACH OF THE VENDORS AND THE OPTION HOLDERS APPOINT THE PURCHASER AS
ITS/HIS ATTORNEY FOR THE PURPOSE OF EXERCISING ANY RIGHTS, PRIVILEGES OR DUTIES
ATTACHING TO THE SHARES INCLUDING RECEIVING NOTICES OF AND ATTENDING AND VOTING
AT ALL MEETINGS OF THE MEMBERS OF THE COMPANY.


 


19.3.3      FOR THE PURPOSES OF CLAUSE 19.3 EACH OF THE VENDORS AND THE OPTION
HOLDERS AUTHORISE:


 

A)             THE COMPANY TO SEND ANY NOTICES IN RESPECT OF THEIR SHARE
HOLDINGS TO THE PURCHASER;

 

B)            THE PURCHASER TO COMPLETE AND RETURN PROXY CARDS, CONSENTS TO
SHORT NOTICE AND ANY OTHER DOCUMENT REQUIRED TO BE SIGNED BY THE PURCHASER AS A
MEMBER.

 


19.4         CONFIDENTIALITY


 


19.4.1      EXCEPT AS REFERRED TO IN CLAUSE 19.4.2, EACH PARTY SHALL TREAT AS
STRICTLY CONFIDENTIAL ALL INFORMATION RECEIVED OR OBTAINED AS A RESULT OF
ENTERING INTO OR PERFORMING THIS AGREEMENT WHICH RELATES TO THE PROVISIONS OR
SUBJECT MATTER OF THIS AGREEMENT, TO ANY OTHER PARTY TO THIS AGREEMENT TO OR THE
NEGOTIATIONS RELATING TO THIS AGREEMENT.


 


19.4.2      ANY PARTY MAY DISCLOSE INFORMATION WHICH WOULD OTHERWISE BE
CONFIDENTIAL IF AND TO THE EXTENT:


 

A)             IT IS REQUIRED TO DO SO BY LAW OR ANY SECURITIES EXCHANGE OR
REGULATORY OR GOVERNMENTAL BODY TO WHICH IT IS SUBJECT WHEREVER SITUATED;

 

B)            IT CONSIDERS IT NECESSARY TO DISCLOSE THE INFORMATION TO ITS
PROFESSIONAL ADVISERS, AUDITORS AND BANKERS PROVIDED THAT IT DOES SO ON A
CONFIDENTIAL BASIS;

 

C)             THE INFORMATION HAS COME INTO THE PUBLIC DOMAIN THROUGH NO FAULT
OF THAT PARTY; OR

 

D)            EACH PARTY TO WHOM IT RELATES HAS GIVEN ITS CONSENT IN WRITING.

 


19.4.3      THE PURCHASER ACKNOWLEDGES THAT BAE MAY BE REQUIRED TO DISCLOSE THE
EXISTENCE (BUT NOT THE PROVISIONS OF) THIS AGREEMENT IN CONNECTION WITH
DISCUSSIONS CURRENTLY BEING HELD WITH FINNMECHANICA AND AGREES TO SUCH
DISCLOSURE PROVIDED THAT THE FORM AND CONTENT OF ANY SUCH DISCLOSURE IS FIRST
APPROVED BY THE PURCHASER (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD OR
DELAYED).


 


19.5         TERMINATION


 

Without prejudice to any remedy available to any party arising out of any
outstanding breach of this agreement on the part of any other party, if this
agreement is terminated in accordance with its terms, the following shall occur:

 


19.5.1      THE RESTRICTIONS CONTAINED IN CLAUSE 7 (CONFIDENTIAL INFORMATION)
AND CLAUSE 8 (ANNOUNCEMENTS) SHALL CONTINUE TO APPLY; AND


 


19.5.2      EXCEPT AS REFERRED TO IN CLAUSE 19.5.1 ALL OBLIGATIONS OF THE
PURCHASER AND THE VENDORS UNDER THIS AGREEMENT SHALL CEASE.

 

20

--------------------------------------------------------------------------------


 


20           BAE WARRANTIES


 

BAE hereby warrants to the Purchaser and its successors in title that the
following statements are true and accurate:

 


20.1         BAE IS THE ONLY LEGAL AND BENEFICIAL OWNER OF THE BAE SHARES; AND


 


20.2         THERE IS NO ENCUMBRANCE IN RELATION TO ANY OF THE BAE SHARES.


 


21           OPTION HOLDERS’ WARRANTIES


 

The Option Holders hereby warrants to the Purchaser and its successors in title
in respect of the Shares set out against their name set out in schedule 1 that
the following statements are true and accurate:

 


21.1         THE OPTION HOLDER IS THE ONLY LEGAL AND BENEFICIAL OWNER OF THE
OPTION HOLDERS SHARES; AND


 


21.2         THERE IS NO ENCUMBRANCE IN RELATION TO ANY OF THE OPTION HOLDERS
SHARES.


 


22            SHAREHOLDER’S AGREEMENT RELEASE


 

The Vendors hereby confirm that they have not received any distributions of any
profits of any Group Company either as contemplated by clause 10 of a certain
Shareholders Agreement relating to ESL Defence Limited between the Vendors dated
3 December 2001 or otherwise since the Last Accounts Date and that they waive
any rights they may have to receive any such profits.

 


23            AVCOMM CONTRACT


 

23.1         The Warrantor hereby warrants to the Purchaser that:


 


23.1.1      THE TOTAL COST OF SALES REFERRED TO IN DISCLOSURE DOCUMENT 63
INCURRED UNDER CONTRACT NUMBER AVCOMM0024 AS AMENDED (THE LAST AMENDMENT BEING
DATED 8TH MARCH 2005) (THE “AVCOMM CONTRACT”) WHEN THE COMPANY HAS PERFORMED ALL
ITS OBLIGATIONS AS DEFINED IN THE CONTRACT, WILL NOT EXCEED £618,987


 


23.1.2      THE AMOUNT OF INVOICED SALES (AS LISTED IN DISCLOSURE DOCUMENT 63)
WHICH ARE YET TO BE RECEIVED BY THE COMPANY IN RESPECT OF THE CONTRACT WILL NOT
BE LESS THAN £317,513


 

in each case PROVIDED THAT the Purchaser shall manage or procure the management
of the AVCOMM Contract in substantially the same way after as before Completion
(having particular regard (but without limitation) to the number and quantity of
personnel working on such contract)

 

The Warrantor agrees to indemnify Purchaser for any breach of this warranty to
the extent only that such breach results in the gross margin (being the total
actual revenue received less the total actual cost of sales) received by the
Company under the Contract being less than £460,464. The parties agree that the
limitations set forth in Schedule 5 of this Agreement shall not apply in respect
of any breach of the warranty contained in this clause 23 and such warranty is
given without regard to any statement set forth in the Disclosure Letter (such
that any matter disclosed by the Disclosure Letter shall not limit the scope of
this warranty).

 


24           POST SIGNING UNDERTAKINGS AND RIGHT OF RESCISSION


 


24.1         THE WARRANTOR UNDERTAKES TO THE PURCHASER THAT:


 


24.1.1      BETWEEN THE DATE OF THIS AGREEMENT AND COMPLETION HE SHALL NOT, BY
ACT OR OMISSION, KNOWINGLY CAUSE THE WARRANTIES, OTHER THAN AS DISCLOSED IN THE
DISCLOSURE LETTER IN

 

21

--------------------------------------------------------------------------------


 


ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 1.3 OF SCHEDULE 5, TO BE UNTRUE,
INACCURATE OR MISLEADING;


 


24.1.2      UPON BECOMING AWARE PRIOR TO COMPLETION OF THE IMPENDING, THREATENED
OR ACTUAL OCCURRENCE OR NON-OCCURRENCE OF ANY MATTER, EVENT OR CIRCUMSTANCE
(INCLUDING ANY OMISSION TO ACT) WHICH:


 

A)             DOES OR WOULD OR MIGHT REASONABLY BE EXPECTED TO CAUSE OR
CONSTITUTE A MATERIAL BREACH OF ANY OF THE WARRANTIES, OTHER THAN AS DISCLOSED
IN THE DISCLOSURE LETTER IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT; OR

 

B)            WOULD OR MIGHT REASONABLY BE CONSIDERED TO GIVE RISE TO A TAX
CLAIM OR CLAIM UNDER THE INDEMNITY IN CLAUSE 23 HEREOF;

 

he will promptly give written notice of such event to the Purchaser before
Completion with sufficient details (as known at that time by the Warrantor) to
enable the Purchaser to assess accurately the impact of such event and if so
requested by the Purchaser to use all reasonable endeavours promptly to prevent
or remedy the same; and

 


24.1.3      DURING THE PERIOD FROM THE DATE OF THIS AGREEMENT UNTIL COMPLETION
THE BUSINESS OF THE COMPANY SHALL BE CARRIED ON IN THE ORDINARY AND NORMAL
COURSE TO MAINTAIN THE SAME AS A GOING CONCERN.


 


24.2         IF AT ANY TIME ON OR BEFORE COMPLETION THE PURCHASER BECOMES AWARE:


 


24.2.1      THAT THE WARRANTOR HAS FAILED TO COMPLY WITH HIS OBLIGATIONS OR
BREACHES ANY OF HIS UNDERTAKINGS UNDER CLAUSE 24.1; OR


 


24.2.2      OF ANY FACT OR CIRCUMSTANCE THAT AMOUNTS TO OR MAY (IN THE OPINION
OF THE PURCHASER ACTING REASONABLY) AMOUNT TO A BREACH OF ANY OF THE WARRANTIES
OR THE TAX COVENANT OR WHICH MAY GIVE RISE TO A CLAIM UNDER THE INDEMNITY IN
CLAUSE 23 HEREOF,


 

then in either case:

 

if such breach or breaches would have a material adverse affect on the business
of any Group Company (which solely for the purposes of this clause 24.2 shall
mean having a financial affect in aggregate of £100,000 or more (excluding costs
and interest)) or which affects the ability of the Vendors and/or the Option
Holders to sell and transfer all the Shares pursuant to the terms of this
agreement then the Purchaser shall at any time prior to Completion be entitled
to rescind this agreement by notice in writing to the Vendors and the Option
Holders.  The Purchaser acknowledges that if it rescinds this Agreement pursuant
to this clause 24.2.2 it shall not be entitled to make or have any claim against
the Warrantor whatsoever in respect of this Agreement.

 


24.3         THE EXERCISE OF, OR FAILURE TO EXERCISE, ANY RIGHT SET OUT IN
CLAUSE 24.2 SHALL NOT CONSTITUTE A WAIVER OF THAT RIGHT OR ANY OTHER RIGHT OR
REMEDY AVAILABLE TO THE PURCHASER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.  THE RIGHT OF RESCISSION GRANTED TO THE PURCHASER IN CLAUSE 24.2 IS
IN ADDITION TO ANY RIGHT OF RESCISSION OF THE PURCHASER UNDER ANY STATUTE OR AT
COMMON LAW.


 


22

--------------------------------------------------------------------------------


 


 

IN WITNESS whereof this agreement is executed and delivered as a deed the day
and year first above written:

 

 

EXECUTED as a DEED by

)

 

JOHN TREVOR BURROWS

)

/s/ John Trevor Burrows

 

in the presence of:

)

 

 

 

Witness signature

 

/s/ Sharon Ridley

 

 

 

 

 

 

Name

 

Sharon Ridley

 

 

 

 

 

 

Address

 

Russel House, 1550

 

 

 

 

 

 

 

 

Parkway, Whiteley

 

 

 

 

 

 

 

 

Fareham, UK

 

 

Occupation

 

 

 

 

 

Trainee Solicitor

 

 

 

 

EXECUTED as a DEED by

)

 

AAI CORPORATION

)

 

acting by

)

/s/ James H. Perry

 

 and

:

)

Director

 

)

 

 

 

 

 

 

 

 

 

/s/ Jonathan A. Greenberg

 

 

 

Director/Secretary

 

 

 

EXECUTED as a DEED by

)

 

BAE AVIONICS SYSTEMS LIMITED

)

 

acting by

)

/s/

 

 and

:

)

Director

 

)

 

 

 

 

 

 

 

 

 

/s/

 

 

 

Director/Secretary

 

 

23

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by

)

 

 

 

 

VICTOR JARDINE MCMULLAN

)

/s/ V.J. McMullan

 

 

 

 

in the presence of:

)

 

 

 

Witness signature

 

/s/ Sharon Ridley

 

 

 

 

 

 

Name

 

Sharon Ridley

 

 

 

 

 

 

Address

 

Russel House, 1550

 

 

 

 

 

 

 

 

Parkway, Solent

 

 

 

 

 

 

 

 

Whiteley, UK

 

 

Occupation

 

 

 

 

 

Trainee Solicitor

 

 

 

 

EXECUTED as a DEED by

)

 

 

 

 

JOANNA FOWLER

)

/s/ Joanna Fowler

 

 

 

 

in the presence of:

)

 

 

 

Witness signature

 

/s/ Sharon Ridley

 

 

 

 

 

 

Name

 

Sharon Ridley

 

 

 

 

 

 

Address

 

Russel House, 1550

 

 

 

 

 

 

 

 

Parkway, Solent

 

 

 

 

 

 

 

 

Whiteley, UK

 

 

Occupation

 

 

 

 

 

Trainee Solicitor

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Part 1

 

Particulars of the Shareholders

 

(1)

 

(2)

 

(3)

 

(4)

 

Names and addresses

 

Number of Shares
owned

 

Number of Shares
to be sold

 

Proportion of the
Consideration

 

 

 

 

 

 

 

 

 

John Trevor Burrows
The Waldrons
27 Crawley Down Road
Felbridge
East Grinstead
West Sussex
RH19 2NT

 

751 A Ordinary Shares

 

751 A Ordinary Shares

 

67.59677

%

 

 

 

 

 

 

 

 

BAE Systems Avionics Limited
Warwick House
PO Box 87
Farnborough Aerospace Centre
Farnborough
Hampshire

 

249 B Ordinary Shares

 

249 B Ordinary Shares

 

22.41224

%

 

 

 

 

 

 

 

 

Victor Jardine McMullan
45 Brandon Court, Lawrence Road,
Southsea, Hampshire PO5 1PF

 

74 Ordinary Shares

 

74 Ordinary Shares

 

6.66066

%

 

 

 

 

 

 

 

 

Joanna Fowler
14 Kenilworth Gardens, West End,
Southampton, Hampshire SO30 3RE

 

37 Ordinary Shares

 

37 Ordinary Shares

 

3.33033

%

 

25

--------------------------------------------------------------------------------


 

Part 2

 

Particulars of the Company

 

1. Registered number:

 

4295616

 

 

 

2. Registered office:

 

Charter Court, Third Avenue, Southampton, Hampshire SO15 0AP

 

 

 

3. Date and place of incorporation

 

United Kingdom – 28 September 2001

 

 

 

4. Class of company

 

Private, limited by shares

 

 

 

5. Authorised share capital:

 

10,000 ordinary shares of 10 pence each

 

 

 

6. Issued share capital:

 

751A ordinary shares of 10 pence each and 249 B ordinary shares of 10 pence each

 

 

 

7. Auditors:

 

HLB AV Audit Plc

 

 

 

8. VAT number

 

Not applicable

 

 

 

9. Tax district and reference:

 

664 94421 02914

 

 

 

10. Accounting reference date:

 

31 March

 

 

 

11. Secretary:

 

Secretarial Law Limited

 

 

 

12. Mortgages and charges:

 

Debenture in favour of National Westminster Bank Plc

 

 

 

13. Subsidiary undertakings:

 

ESL Defence Limited

 

Part 3

 

Particulars of the Subsidiary

 

ESL Defence Limited

 

1. Registered number:

 

02642013

 

 

 

2. Registered office:

 

Charter Court, Third Avenue, Southampton, Hampshire SO15 0AP

 

 

 

3. Date and place of incorporation

 

United Kingdom – 30 August 1991

 

 

 

4. Class of company

 

Private, limited by shares

 

 

 

5. Authorised share capital:

 

1,000 ordinary shares of £1.00 each

 

 

 

6. Issued share capital:

 

100 ordinary shares of £1.00

 

 

 

7. Secretary:

 

Numerica Secretaries Limited

 

26

--------------------------------------------------------------------------------


 

8. VAT number

 

744 796780

 

 

 

9. Tax district and reference:

 

486 93700 02483

 

 

 

10. Accounting reference date:

 

31 March

 

 

 

11. Auditors:

 

HLB AV Audit Plc

 

 

 

12. Mortgages and charges:

 

Mortgage Debenture in favour of National Westminster Bank Plc and a Charge for
Deposit in favour of National Westminster Bank Plc

 

 

 

13. Subsidiary undertakings:

 

ESL Defence LLC (US company)

 

ESL Defence LLC

 

Company Limited Liability Number:

 

0444274

 

 

 

Address:

 

West Park Point, 401 West Park Court, Suite 200, Peachtree City, GA 30269 USA

 

 

 

Registered:

 

In the State of Tennessee

 

 

 

Number of Members: 2

 

2

 

 

 

Subsidiary Undertakings:

 

None

 

Part 4

 

Particulars of Directors of the Company

 

Full names

 

Usual address

 

 

 

John Trevor Burrows

 

The Waldrons
27 Crawley Down Road
Felbridge
East Grinstead
West Sussex
RH19 2NT

 

 

 

Clive Ian Dolan

 

Culross Manor
Wimlands Lane
Faygate
West Sussex
RH12 4SP

 

 

 

Victor Jardine McMullan

 

45 Brandon Court
Lawrence Road
Southsea
Hampshire
PO5 1PI

 

27

--------------------------------------------------------------------------------


 

John Francis Roulston

 

35 Barwall Road
Trinity
Edinburgh
EH5 3RP

 

 

 

Alvin Wilby

 

Oakleu
The Drove
Horton Heath
Hampshire
SO50 7NW

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Part 1

 

The Properties

 

Leasehold Properties

 

Address

 

Title number and class of title (if
registered)

 

Use

 

 

 

 

 

Unit 16 Compass Point, Ensign Way, Hamble, Southampton, Hampshire as more
particularly described in a lease dated 27 May 2002 between (1) The James Hay
Pension Trustees Limited and (2) ESL Defence Limited

 

Not applicable

 

Use within class B1 of the Town and Country Planning (Use Classes) Order 1987

 

 

 

 

 

Unit 17 Compass Point, Ensign Way, Hamble, Southampton, Hampshire as more
particularly described in a lease dated 13 June 2002 between (1) The James Hay
Pension Trustees Limited and (2) ESL Defence Limited

 

Not applicable

 

Use within class B1 of the Town and Country Planning (Use Classes) Order 1987

 

 

 

 

 

West Park Point, 401 West Park Court, Suite 200, Peachtree City, GA 30269, USA

 

Not applicable

 

Use within Class ‘A’ – which is defined as office suites for sub-lease; and
whereas Tenant desires to sub-lease a portion of the space from the Landlord on
a monthly basis

 

29

--------------------------------------------------------------------------------


 

Part 2

 

List of the Property Documents

 


UNIT 16 COMPASS POINT, ENSIGN WAY, HAMBLE

 


1              UNDERLEASE DATED 27 MAY 2002 MADE BETWEEN (1) JAMES HAYES PENSION
TRUSTEES LIMITED AND (2) ESL DEFENCE LIMITED.

 


2              LEASE DATED 27 MAY 2002 MADE BETWEEN (1) BREMPLAN LIMITED AND
(2) THE JAMES HAY PENSION TRUSTEES LIMITED.

 


3              OFFICIAL COPY OF REGISTER ENTRIES FOR TITLE NUMBER HP616406 DATED
16 DECEMBER 2004

 


UNIT 17 COMPASS POINT, ENSIGN WAY, HAMBLE

 


4              UNDERLEASE DATED 13 JUNE 2002 MADE BETWEEN (1) JAMES HAYES
PENSION TRUSTEES LIMITED AND (2) ESL DEFENCE LIMITED.

 


5              LEASE DATED 13 JUNE 2002 MADE BETWEEN (1) BREMPLAN LIMITED AND
(2) THE JAMES HAY PENSION TRUSTEES LIMITED.

 


6              OFFICIAL COPY OF REGISTER ENTRIES FOR TITLE NUMBER HP616404 DATED
16 DECEMBER 2004

 


UNIT 16 AND 17 COMPASS POINT, ENSIGN WAY, HAMBLE

 


7              OFFICIAL COPY OF REGISTER ENTRIES AND TITLE PLAN FOR TITLE NUMBER
HP333503 DATED 24 AUGUST 2004.

 


US PROPERTY

 


8              LEASE DATED 22 JULY 2003 MADE BETWEEN (1) PEACHTREE EXECUTIVE
SUITES LLC AND (2) ESL DEFENCE LIMITED.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Warranties

 


1              THE COMPANY, THE SHARES AND SUBSIDIARIES

 


1.1           INCORPORATION AND EXISTENCE

 

Each Group Company is a limited company incorporated under English law and has
been in continuous existence since incorporation.

 


1.2           THE SHARES

 


1.2.1        THE WARRANTOR IS THE ONLY LEGAL AND BENEFICIAL OWNER OF THE JB
SHARES.

 


1.2.2        THERE IS NO ENCUMBRANCE IN RELATION TO ANY OF THE JB SHARES OR ANY
UNISSUED SHARES IN THE CAPITAL OF ANY OF THE GROUP COMPANIES.  NO PERSON HAS
CLAIMED TO BE ENTITLED TO AN ENCUMBRANCE IN RELATION TO ANY OF THE SHARES.

 


1.2.3        OTHER THAN THE AGREEMENT, THERE IS NO AGREEMENT, ARRANGEMENT OR
OBLIGATION REQUIRING THE CREATION, ALLOTMENT, ISSUE, SALE, TRANSFER, REDEMPTION
OR REPAYMENT OF, OR THE GRANT TO A PERSON OF THE RIGHT (CONDITIONAL OR NOT) TO
REQUIRE THE ALLOTMENT, ISSUE, SALE, TRANSFER, REDEMPTION OR REPAYMENT OF, A
SHARE IN THE CAPITAL OF ANY OF THE GROUP COMPANIES (INCLUDING ANY OPTION OR
RIGHT OF PRE-EMPTION OR CONVERSION).

 


1.2.4        ALL INFORMATION CONTAINED IN SCHEDULE 1 IS ACCURATE AND COMPLETE.

 


2              ACCOUNTS

 


2.1           GENERAL

 


2.1.1        THE ACCOUNTS WERE PREPARED IN ACCORDANCE WITH THE HISTORICAL COST
CONVENTION.

 


2.1.2        THE ACCOUNTS:

 

A)             COMPLIED WITH THE REQUIREMENTS OF THE COMPANIES ACTS AND OTHER
RELEVANT STATUES APPLICABLE AS AT THE LAST ACCOUNTS DATE;

 

B)            COMPLIED WITH ALL CURRENT SSAPS AND FRSS APPLICABLE TO A UNITED
KINGDOM COMPANY APPLICABLE AS AT THE LAST ACCOUNTS DATE;

 

C)             ARE NOT AFFECTED BY ANY EXTRAORDINARY, EXCEPTIONAL OR
NON-RECURRING ITEM;

 

D)            MAKE PROVISION OR RESERVE, IN ACCORDANCE WITH THE PRINCIPLES SET
OUT IN THE NOTES INCLUDED IN THE ACCOUNTS, FOR ALL TAXATION LIABLE TO BE
ASSESSED ON THE GROUP OR FOR WHICH IT MAY BE ACCOUNTABLE.

 


2.1.3        NO PART OF THE AMOUNTS INCLUDED IN THE ACCOUNTS, OR SUBSEQUENTLY
RECORDED IN THE BOOKS OF ANY GROUP COMPANY, AS OWING BY ANY DEBTORS IS OVERDUE
BY MORE THAN TWELVE WEEKS, OR HAS BEEN RELEASED ON TERMS THAT ANY DEBTOR PAYS
LESS THAN THE FULL BOOK VALUE OF HIS DEBT OR HAS BEEN WRITTEN OFF OR HAS PROVED
TO ANY EXTENT TO BE IRRECOVERABLE OR IS NOW REGARDED BY THE GROUP AS
IRRECOVERABLE IN WHOLE OR IN PART.

 

--------------------------------------------------------------------------------


 


2.1.4        THE ACCOUNTS SHOW A TRUE AND FAIR VIEW OF:

 

A)             THE ASSETS, LIABILITIES, FINANCIAL POSITION AND STATE OF AFFAIRS
OF THE GROUP COMPANIES AT THE LAST ACCOUNTS DATE; AND

 

B)            THE PROFITS AND LOSSES FOR THE FINANCIAL YEAR ENDED ON THE LAST
ACCOUNTS DATE OF THE GROUP COMPANIES.

 


2.2           LIABILITIES

 

The Accounts make full provision or reserve for or disclose all liabilities
(including all contingent or deferred liability to tax) of the Group Companies
whether actual, contingent or otherwise.

 


2.3           ACCOUNTING AND OTHER RECORDS

 

The books of accounts and all other records of the Group Companies are
up-to-date and are true and complete in all material respects in accordance with
the law and applicable standards, principles and practices generally accepted in
the United Kingdom and all such books of account and records are in the
possession of the Group Companies.

 


2.4           MANAGEMENT ACCOUNTS

 

The Management Accounts of ESL have been prepared by the Company, are in its
possession and show with reasonable accuracy the state of affairs of the Group
as at and for the period in respect of which they have been prepared, but it is
hereby acknowledged by the Purchaser that they are not prepared on a statutory
basis.

 


2.5           ACCOUNTS

 

The Accounts were prepared on bases and in accordance with policies consistent
with those adopted in preparing the audited accounts of the Group Companies for
the three financial periods preceding that ended on the Accounts Date and there
has been no change in such policies in any such accounting periods.

 


3              CORPORATE MATTERS

 


3.1           DIRECTORS AND SHADOW DIRECTORS

 


3.1.1        THE ONLY DIRECTORS OF EACH GROUP COMPANY ARE THE PERSONS WHOSE
NAMES ARE LISTED IN RELATION TO EACH GROUP COMPANY IN PART 4 OF SCHEDULE 1.

 


3.1.2        NO PERSON IS A SHADOW DIRECTOR (WITHIN THE MEANING OF THE COMPANIES
ACT 1985, SECTION 741) OF ANY GROUP COMPANY BUT IS NOT TREATED AS ONE OF ITS
DIRECTORS FOR ALL THE PURPOSES OF THAT ACT.

 


4              ASSETS

 


4.1           TITLE AND CONDITION

 

Excluding the Property, there are no Encumbrances, nor have any of the Group
Companies agreed to create any Encumbrances, over any tangible part of its
undertaking or assets and each tangible asset (excluding the Property) used by
the Group Companies is:

 


4.1.1        LEGALLY AND BENEFICIALLY OWNED BY THE GROUP; AND

 

--------------------------------------------------------------------------------


 


4.1.2        WHERE CAPABLE OF POSSESSION, IN THE POSSESSION OF THE GROUP.

 


4.2           RETENTION OF TITLE

 


NO GROUP COMPANY HAS PURCHASED ANY STOCK, GOODS OR MATERIALS FROM ANY OF ITS
SUPPLIERS ON TERMS THAT PROPERTY IN IT DOES NOT PASS UNTIL FULL PAYMENT IS MADE
OR ALL INDEBTEDNESS DISCHARGED EXCEPT IN THE ORDINARY COURSE OF TRADE.

 


4.3           INSURANCE

 


NO CLAIM IS OUTSTANDING OR MAY BE MADE UNDER ANY OF THE INSURANCE POLICIES WHICH
WERE, IMMEDIATELY PRIOR TO COMPLETION, IN PLACE IN RESPECT OF ANY GROUP COMPANY
AND NO CIRCUMSTANCES EXIST WHICH ARE LIKELY TO GIVE RISE TO SUCH A CLAIM.

 


4.4           THE ASSETS OWNED OR USED BY EACH GROUP COMPANY COMPRISE ALL THE
ASSETS REQUIRED TO ENABLE THE RELEVANT GROUP COMPANY TO CARRY ON ITS BUSINESS IN
THE ORDINARY AND USUAL COURSE WITHOUT ASSISTANCE FROM ANY OTHER PERSON.

 


4.5           ALL PLANT, MACHINERY, VEHICLES AND EQUIPMENT USED BY ANY GROUP
COMPANY IS IN GOOD WORKING ORDER, HAS BEEN PROPERLY MAINTAINED AS AND WHEN
NECESSARY, COMPLIES WITH ANY APPLICABLE LEGAL REQUIREMENTS OR RESTRICTIONS
(INCLUDING ALL SAFETY REGULATIONS REQUIRED TO BE OBSERVED UNDER SUCH UK
LEGISLATION AS IS APPLICABLE AT COMPLETION) AND THE TERMS OF ANY APPLICABLE
LEASING OR SIMILAR AGREEMENT AND NONE IS, SO FAR AS THE WARRANTOR IS AWARE, IN
NEED OF RENEWAL OR REPLACEMENT OR UNSUITABLE FOR THE PURPOSE FOR WHICH IT IS
USED.

 


4.6           NO GROUP COMPANY HAS ACQUIRED ANY ASSET ON TERMS WHICH WERE NOT BY
WAY OF BARGAIN AT ARM’S LENGTH.

 


4.7           ALL TRADING STOCK OF EACH GROUP COMPANY IS OF SATISFACTORY QUALITY
(AS DEFINED IN THE SALE OF GOODS ACT 1979), SALEABLE IN THE ORDINARY AND USUAL
COURSE OF BUSINESS AND IS IN QUANTITIES WHICH ARE ADEQUATE BUT DO NOT EXCEED THE
RELEVANT GROUP COMPANY’S REASONABLY ANTICIPATED REQUIREMENTS AND IS NOT SLOW
MOVING OR OBSOLETE.

 


4.8           THE BOOK DEBTS SHOWN IN THE ACCOUNTS HAVE REALISED, OR SHALL
REALISE WITHIN 90 DAYS FROM THE DATE ON WHICH THE RELEVANT DEBT BECAME DUE AND
PAYABLE, THEIR FULL NOMINAL AMOUNT LESS ANY RESERVE FOR BAD OR DOUBTFUL DEBTS
INCLUDED IN THE ACCOUNTS; AND THE BOOK DEBTS OF EACH GROUP COMPANY WHICH HAVE
ARISEN SINCE THE ACCOUNTS DATE SHALL REALISE THEIR FULL NOMINAL AMOUNT WITHIN
THE SAME PERIOD AND NO SUCH BOOK DEBT IS SUBJECT TO A COUNTER-CLAIM OR SET OFF.

 


5              BANKING AND FINANCE

 


5.1           NO GROUP COMPANY HAS OUTSTANDING, NOR HAS AGREED TO CREATE OR
ISSUE, ANY LOAN CAPITAL; NOR HAS IT FACTORED ANY OF ITS DEBTS, OR ENGAGED IN
FINANCING OF A TYPE WHICH WOULD NOT BE REQUIRED TO BE SHOWN OR REFLECTED IN THE
ACCOUNTS, OR BORROWED ANY MONEY WHICH IT HAS NOT REPAID, SAVE FOR BORROWINGS NOT
EXCEEDING THE AMOUNTS SHOWN IN THE ACCOUNTS.

 


5.2           NO GROUP COMPANY HAS SINCE THE LAST ACCOUNTS DATE REPAID OR BECOME
LIABLE TO REPAY ANY LOAN OR INDEBTEDNESS IN ADVANCE OF ITS STATED MATURITY.

 


5.3           NO GROUP COMPANY HAS LENT ANY MONEY WHICH HAS NOT BEEN REPAID TO
IT, OR OWNS THE BENEFIT OF ANY DEBT (WHETHER OR NOT DUE FOR PAYMENT), OTHER THAN
DEBTS WHICH HAVE ARISEN IN THE ORDINARY COURSE OF ITS BUSINESS; AND NO GROUP
COMPANY HAS NOT MADE ANY LOAN OR QUASI-LOAN CONTRARY TO THE COMPANIES ACTS.

 

--------------------------------------------------------------------------------


 


5.4           THE GROUP COMPANIES HAVE NO LIABILITIES IN THE NATURE OF
BORROWINGS OR BANK OVERDRAFT FACILITIES OR IN RESPECT OF DEBENTURES OR
NEGOTIABLE INSTRUMENTS OTHER THAN CHEQUES DRAWN IN THE ORDINARY COURSE OF
BUSINESS AND NONE OF THE GROUP COMPANIES ARE A PARTY TO ANY LOAN AGREEMENT,
FACILITY LETTER OR OTHER AGREEMENT FOR THE PROVISION OF CREDIT OR FINANCING
FACILITIES TO THE GROUP COMPANIES OR ANY AGREEMENT FOR THE SALE, FACTORING OR
DISCOUNTING OF DEBTS.


 


5.5           DETAILS OF THE BANK ACCOUNTS OF EACH GROUP COMPANY HAVE BEEN
DISCLOSED IN THE DISCLOSURE LETTER AND THE CREDIT AND DEBIT BALANCES ON EACH
GROUP COMPANY’S BANK ACCOUNTS AS AT THE CLOSE OF BUSINESS ON THE LAST WORKING
DAY IMMEDIATELY PRIOR TO COMPLETION ARE CORRECT.


 


5.6           DETAILS OF ALL GRANTS, SUBSIDIES OR FINANCIAL ASSISTANCE APPLIED
FOR OR RECEIVED BY ANY GROUP COMPANY FROM ANY GOVERNMENTAL DEPARTMENT OR AGENCY
OR ANY LOCAL OR OTHER AUTHORITY ARE SET OUT IN THE DISCLOSURE LETTER.


 


5.7           NO GROUP COMPANY HAS DONE OR OMITTED TO DO ANY ACT OR THING WHICH
COULD RESULT IN ALL OR ANY PART OF ANY INVESTMENT GRANT, EMPLOYMENT SUBSIDY OR
OTHER SIMILAR PAYMENT MADE, OR DUE TO BE MADE, TO IT BECOMING REPAYABLE OR BEING
FORFEITED OR WITHHELD IN WHOLE OR IN PART.


 


5.8           NO GROUP COMPANY IS RESPONSIBLE FOR THE INDEBTEDNESS OF ANY OTHER
PERSON AND IN PARTICULAR, BUT WITHOUT PREJUDICE TO THE GENERALITY OF THE
FOREGOING, NO GROUP COMPANY IS A PARTY TO ANY OPTION OR PRE-EMPTION RIGHT OR A
PARTY TO ANY GUARANTEE OR SURETYSHIP OR ANY OTHER OBLIGATION (WHATEVER CALLED)
TO PAY, PURCHASE OR PROVIDE FUNDS (WHETHER BY THE ADVANCE OF MONEY, THE PURCHASE
OF OR SUBSCRIPTION FOR SHARES OR OTHER SECURITIES OR THE PURCHASE OF ASSETS OR
SERVICES OR OTHERWISE) FOR THE PAYMENT OF, OR AS AN INDEMNITY AGAINST THE
CONSEQUENCES OF DEFAULT IN THE PAYMENT OF, ANY INDEBTEDNESS OF ANY OTHER PERSON.


 


6              TRADING

 


6.1           SINCE THE LAST ACCOUNTS DATE:


 


6.1.1        THE BUSINESS OF EACH GROUP COMPANY HAS BEEN CONTINUED IN THE
ORDINARY AND NORMAL COURSE;

 


6.1.2        NO PART OF THE BUSINESS OF ANY GROUP COMPANY HAS SUFFERED A
MATERIAL ADVERSE AFFECT AS A RESULT OF ANY FACTOR NOT AFFECTING SIMILARLY SIZED
BUSINESSES IN THE SAME SECTOR TO A LIKE EXTENT;

 


6.1.3        EACH GROUP COMPANY HAS PAID ITS CREDITORS IN ACCORDANCE WITH THEIR
RESPECTIVE CREDIT TERMS; AND THERE ARE NO AMOUNTS OWING BY ANY GROUP COMPANY
WHICH HAVE BEEN DUE FOR MORE THAN SIX WEEKS;

 


6.1.4        NO DIVIDEND OR OTHER DISTRIBUTION OF CAPITAL OR INCOME HAS BEEN
DECLARED, MADE OR PAID OR AGREED OR RESOLVED TO BE DECLARED, MADE OR PAID BY ANY
GROUP COMPANY;

 


6.1.5        OTHER THAN IN THE ORDINARY AND NORMAL COURSE OF BUSINESS, NO GROUP
COMPANY HAS PAID ANY SERVICE, MANAGEMENT OR SIMILAR CHARGE OR ANY INTEREST OR
AMOUNT IN THE NATURE OF INTEREST TO ANY PERSON OR INCURRED ANY LIABILITY TO MAKE
SUCH A PAYMENT;

 


6.1.6        NO RESOLUTIONS OF SHAREHOLDERS OR OF ANY CLASS OF SHAREHOLDERS OF
ANY GROUP COMPANY HAVE BEEN PASSED; AND

 


6.1.7        NO GROUP COMPANY HAS OFFERED PRICE REDUCTIONS OR DISCOUNTS OR
ALLOWANCES ON SALES OF TRADING STOCK OR GOODS OR SERVICES OR PROVIDED THEM AT
LESS THAN COST OTHER THAN IN THE ORDINARY COURSE OF BUSINESS AS CONDUCTED BY THE
GROUP.

 

--------------------------------------------------------------------------------


 


6.2           THERE ARE NO COMPANIES, OTHER THAN THE GROUP COMPANIES, CONNECTED
WITH THE WARRANTOR OR ANY OF THE GROUP COMPANIES WHICH CARRY ON OR HAVE CARRIED
ON ANY BUSINESS THE SAME AS, SIMILAR TO OR ASSOCIATED WITH THE BUSINESS NOW
CARRIED ON BY ANY OF THE GROUP COMPANIES.


 


6.3           SO FAR AS THE WARRANTOR IS AWARE (WITHOUT HAVING MADE SPECIFIC
ENQUIRIES OF ANY SUPPLIERS OR CUSTOMERS) THE WARRANTOR HAS NO KNOWLEDGE,
INFORMATION OR BELIEF THAT AFTER COMPLETION (WHETHER BY REASON OF AN EXISTING
AGREEMENT OR ARRANGEMENT OR OTHERWISE) OR AS A RESULT OF THE ACQUISITION OF THE
COMPANY BY THE PURCHASER:


 


6.3.1        ANY SUPPLIER OF ANY GROUP COMPANY WILL CEASE OR BE ENTITLED TO
CEASE SUPPLYING IT OR MAY SUBSTANTIALLY REDUCE ITS SUPPLIES TO IT;

 


6.3.2        ANY CUSTOMER OF ANY GROUP COMPANY WILL CEASE OR BE ENTITLED TO
CEASE TO DEAL WITH IT OR MAY SUBSTANTIALLY REDUCE ITS EXISTING LEVEL OF BUSINESS
WITH IT; OR

 


6.3.3        ANY OFFICER OR SENIOR EMPLOYEE OF ANY GROUP COMPANY WILL LEAVE (THE
WARRANTOR NOT HAVING MADE SPECIFIC ENQUIRY OF EACH SENIOR EMPLOYEE).

 


6.4           NO GROUP COMPANY IS NOR HAS ANY GROUP COMPANY AGREED TO BECOME A
MEMBER OF ANY JOINT VENTURE, CONSORTIUM, PARTNERSHIP OR OTHER UNINCORPORATED
ASSOCIATION; AND NO GROUP COMPANY IS OR HAS AGREED TO BECOME A PARTY TO ANY
AGREEMENT OR ARRANGEMENT FOR SHARING COMMISSIONS OR OTHER INCOME.

 


6.5           NO GROUP COMPANY IS A PARTY TO ANY AGENCY, DISTRIBUTORSHIP,
MARKETING, PURCHASING, MANUFACTURING OR LICENSING AGREEMENT OR ARRANGEMENT, OR
ANY RESTRICTIVE TRADING OR OTHER AGREEMENT OR ARRANGEMENT PURSUANT TO WHICH ANY
PART OF ITS BUSINESS IS CARRIED ON, OR WHICH IN ANY WAY RESTRICTS ITS FREEDOM TO
CARRY ON THE WHOLE OR ANY PART OF ITS BUSINESS IN ANY PART OF THE WORLD IN SUCH
MANNER AS IT THINKS FIT.


 


6.6           THERE IS NO DISPUTE WITH ANY REVENUE OR OTHER OFFICIAL DEPARTMENT
IN THE UNITED KINGDOM OR ELSEWHERE, IN RELATION TO THE AFFAIRS OF ANY GROUP
COMPANY OR ANY PERSON CONNECTED WITH THE GROUP, AND THERE ARE NO FACTS WHICH MAY
GIVE RISE TO ANY DISPUTE.


 


6.7           NO GROUP COMPANY HAS RECEIVED A NOTICE FROM EITHER THE DATA
PROTECTION REGISTRAR OR A DATA SUBJECT ALLEGING NON COMPLIANCE WITH THE DATA
PROTECTION PRINCIPLES OR PROHIBITING THE TRANSFER OF DATA TO A PLACE OUTSIDE THE
UNITED KINGDOM OR CLAIMING COMPENSATION UNDER THE DATA PROTECTION ACT 1984.


 


6.8           THE WARRANTOR HAS DISCLOSED ALL CONTRACTS WITH WHOM ANY GROUP
COMPANY IS A PARTY WHICH CONTAINS A CHANGE IN CONTROL CLAUSE.


 


7              CONTRACTS

 


7.1           THE DISCLOSURE LETTER HAS ATTACHED TO IT A LIST OF ALL THE
AGREEMENTS, COMMERCIAL CONTRACTS AND ORDERS, TO WHICH EACH GROUP COMPANY IS A
PARTY AT THE DATE OF THIS AGREEMENT AND THERE ARE NO OTHER MATERIAL COMMITMENTS
OR ARRANGEMENTS TO WHICH ANY GROUP COMPANY IS A PARTY OR WHICH IS OTHERWISE
BINDING ON ANY GROUP COMPANY.

 


7.2           NO GROUP COMPANY IS AND NO GROUP COMPANY HAS OTHERWISE BEEN
NOTIFIED THAT IT IS IN DEFAULT UNDER ANY AGREEMENT OR COVENANT TO WHICH IT IS A
PARTY OR IN RESPECT OF ANY OTHER OBLIGATIONS OR RESTRICTIONS BINDING UPON IT
WHICH IN EACH SUCH CASE IS MATERIAL TO THE BUSINESS OF THE RELEVANT GROUP
COMPANY.


 

--------------------------------------------------------------------------------


 


7.3           SO FAR AS THE WARRANTOR IS AWARE, NO PARTY TO ANY AGREEMENT WITH
OR UNDER AN OBLIGATIONS TO ANY GROUP COMPANY IS IN DEFAULT UNDER IT, BEING A
DEFAULT WHICH WOULD BE MATERIAL IN THE CONTEXT OF SUCH GROUP COMPANY’S FINANCIAL
OR TRADING POSITION; AND THERE ARE NO CIRCUMSTANCES KNOWN TO THE WARRANTOR WHICH
THEY REASONABLY BELIEVE TO BE LIKELY TO GIVE RISE TO SUCH A DEFAULT.


 


7.4           THERE IS NOT NOW OUTSTANDING IN RESPECT OF ANY GROUP COMPANY ANY
GUARANTEE, OR AGREEMENT FOR INDEMNITY OR FOR SURETYSHIP, GIVEN BY IT OR FOR ITS
ACCOMMODATION.


 


7.5           NO GROUP COMPANY HAS MANUFACTURED, SOLD OR SUPPLIED OR BEEN
SUPPLIED WITH OR AGREED TO PURCHASE ANY PRODUCTS WHICH ARE OR HAVE BECOME OR
WILL, SO FAR AS THE SELLER IS AWARE, BECOME IN ANY MATERIAL RESPECT FAULTY OR
DEFECTIVE OR WHICH DO NOT COMPLY IN ANY MATERIAL RESPECT WITH ANY WARRANTY OR
REPRESENTATION EXPRESSLY OR IMPLIEDLY MADE BY OR TO A GROUP COMPANY OR WITH ALL
APPLICABLE REGULATIONS, STANDARDS AND REQUIREMENTS.


 


8              INTELLECTUAL PROPERTY

 


8.1           GENERAL


 


8.1.1        PARTICULARS WHICH ARE ACCURATE IN ALL MATERIAL RESPECTS OF ALL OF
THE INTELLECTUAL PROPERTY OF WHICH ANY GROUP COMPANY IS, OR HAS APPLIED TO BE,
REGISTERED AS PROPRIETOR ARE CONTAINED IN THE DISCLOSURE LETTER.

 


8.1.2        COMPLETE AND ACCURATE COPIES OF ALL LICENCES OF INTELLECTUAL
PROPERTY (AND AMENDMENTS THEREOF) GRANTED TO OR BY THE GROUP COMPANIES ARE
CONTAINED IN THE DISCLOSURE LETTER.  ALL SUCH LICENCES ARE IN FULL FORCE AND
EFFECT AND FREE FROM ENCUMBRANCES AND NO GROUP COMPANY OR, SO FAR AS THE
WARRANTOR IS AWARE, ANY OTHER PERSON IS IN BREACH OF ANY OF THEM.

 


8.1.3

 

A)             ALL OF THE INTELLECTUAL PROPERTY OWNED BY THE GROUP COMPANIES
THAT COMPRISE PATENTS, REGISTERED TRADE MARKS OR OTHER FORMS OF REGISTERED
RIGHTS ARE VALID AND ENFORCEABLE AND THERE ARE NO GROUNDS FOR THE REVOCATION OR
LIMITATION OF ANY OF THEM IN WHOLE OR IN PART AND NONE OF THEM IS BEING OR HAS
BEEN USED, CLAIMED, OPPOSED OR CHALLENGED BY ANY PERSON OR AUTHORITY;

 

B)            IN THE CASE OF INTELLECTUAL PROPERTY REGISTRATIONS OWNED BY ANY
GROUP COMPANY, ALL RENEWAL FEES HAVE BEEN PAID AND RENEWALS PAID BY THEIR DUE
DATE AND ALL SUCH NECESSARY ACTION TO PRESERVE AND MAINTAIN THE REGISTRATION HAS
BEEN TAKEN;

 

C)             ALL OF THE INTELLECTUAL PROPERTY OWNED BY THE GROUP COMPANIES
THAT COMPRISE APPLICATIONS ARE BEING PURSUED DILIGENTLY AND THERE ARE NO GROUNDS
FOR REFUSAL OF, OR OBJECTION OR OPPOSITION TO, REGISTRATION PURSUANT TO SUCH
APPLICATIONS (IN WHOLE OR IN PART); AND

 

D)            IN THE CASE OF PATENT APPLICATIONS FORMING PART OF THE
INTELLECTUAL PROPERTY OWNED BY ANY GROUP COMPANY NONE OF THE INVENTIONS WHICH
ARE THE SUBJECT MATTER OF SUCH APPLICATIONS HAVE BEEN USED OR PUBLISHED EXCEPT
EXPERIMENTALLY PRIOR TO THE DATE OF THE FIRST PATENT APPLICATION RELATING TO
THAT INVENTION.

 


8.1.4        SAVE FOR MATTERS DISCLOSED IN THE DISCLOSURE LETTER, NO GROUP
COMPANY HAS DISCLOSED

 

--------------------------------------------------------------------------------


 


OR PERMITTED TO BE DISCLOSED OR UNDERTAKEN OR ARRANGED TO DISCLOSE AND NOR ARE
ANY OF THEM OBLIGED TO DISCLOSE TO ANY PERSON ANY OF ITS KNOW-HOW, TRADE
SECRETS, CONFIDENTIAL INFORMATION, PRICE LISTS OR LISTS OF CUSTOMERS OR
SUPPLIERS.

 


8.1.5        NO GROUP COMPANY IS A PARTY TO ANY SECRECY AGREEMENT OR AGREEMENT
WHICH MAY RESTRICT THE USE OR DISCLOSURE OF INFORMATION AND, SAVE AS DISCLOSED,
THE PATENTS AND PATENT APPLICATIONS OWNED BY THE GROUP COMPANIES ARE NOT SUBJECT
TO ANY SECRECY ORDERS OR OTHER GOVERNMENT RESTRICTIONS.

 


8.1.6        SUCH DETAILS AS THE WARRANTOR IS PERMITTED TO DISCLOSE OF THE
EXISTING SECRECY ORDERS AND GOVERNMENT RESTRICTIONS RELATING TO THE PATENTS AND
PATENT APPLICATIONS THAT FORM PART OF THE INTELLECTUAL PROPERTY OWNED BY ANY
GROUP COMPANY ARE CONTAINED IN THE DISCLOSURE LETTER.

 


8.1.7        SUCH DETAILS AS THE WARRANTOR IS AWARE OF RELATING TO ANY CURRENT
OR PROPOSED USE BY THE GOVERNMENT OF ANY OF THE PATENTS OR OF THE INVENTIONS
FORMING ALL OR PART OF THE SUBJECT MATTER OF THE PATENT APPLICATIONS THAT FORM
PART OF THE INTELLECTUAL PROPERTY OWNED BY ANY GROUP COMPANY ARE CONTAINED IN
THE DISCLOSURE LETTER.

 


8.1.8        ALL INVENTIONS AND THINGS IN RELATION TO WHICH INTELLECTUAL
PROPERTY RIGHTS ARE CAPABLE OF SUBSISTING WHICH WERE MADE, DEVISED OR DEVELOPED
BY ANY DIRECTORS OR EMPLOYEES OF ANY GROUP COMPANY AND WHICH ARE USED, ENJOYED
OR EXPLOITED BY A GROUP COMPANY WERE MADE IN THE COURSE OF THE NORMAL DUTIES OF
THE DIRECTOR OR EMPLOYEE CONCERNED AND ALL INTELLECTUAL PROPERTY RIGHTS WITH
RESPECT THERETO ARE VESTED IN THE COMPANY.

 


8.1.9        SAVE AS SET OUT IN THE DISCLOSURE LETTER, THE GROUP COMPANIES ARE
THE SOLE AND ABSOLUTE LEGAL AND BENEFICIAL OWNER OF THE BUSINESS INTELLECTUAL
PROPERTY AND THE INTELLECTUAL PROPERTY REFERRED TO IN PARAGRAPH 8.1.1 AND SUCH
INTELLECTUAL PROPERTY IS REGISTERED IN OR APPLIED FOR IN THE NAME THE GROUP
COMPANY THAT IS ITS OWNER.

 


8.1.10      THE INTELLECTUAL PROPERTY OWNED BY THE GROUP COMPANIES IS FREE FROM
ENCUMBRANCES.

 


8.1.11      NAMES, TRADE MARKS AND OTHER BUSINESS IDENTIFIERS USED BY THE GROUP
COMPANIES OTHER THAN THEIR RESPECTIVE CORPORATE NAMES ARE CONTAINED IN THE
DISCLOSURE LETTER.

 


8.1.12      SAVE AS SET OUT IN THE DISCLOSURE LETTER, NO LICENCES, REGISTERED
USER OR OTHER RIGHTS HAVE BEEN GRANTED OR AGREED TO BE GRANTED BY ANY GROUP
COMPANY TO ANY PERSON IN RESPECT OF ANY INTELLECTUAL PROPERTY OWNED, ENJOYED OR
EXPLOITED BY THE GROUP COMPANIES.

 


8.2           SUFFICIENCY

 

The Intellectual Property owned by the Group is all the Intellectual Property
necessary for the operation of the business of the Group Companies as now
conducted.

 


8.3           INFRINGEMENT

 


8.3.1        NO GROUP COMPANY HAS INFRINGED THE INTELLECTUAL PROPERTY RIGHTS OF
ANY OTHER PERSON NOR DOES THE BUSINESS OF THE GROUP (AND OF ANY LICENSEE UNDER A
LICENCE GRANTED BY THE COMPANY) AS CARRIED ON NOW OR AT ANY TIME IN THE PAST,
INCLUDING BUT NOT LIMITED TO THE USE BY ANY GROUP COMPANY OF THE BUSINESS
INTELLECTUAL PROPERTY, INFRINGE ANY INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER
PERSON (OR WOULD DO SO IF THE SAME WERE VALID) OR GIVE RISE TO A LIABILITY TO
PAY COMPENSATION PURSUANT TO THE PATENTS ACT 1977 SS 40 AND 41 OR GIVE RISE TO A
LIABILITY OR PAY A ROYALTY OR LIKE FEE.

 

--------------------------------------------------------------------------------


 


8.3.2        AS FAR AS THE WARRANTOR IS AWARE (HAVING MADE NO ENQUIRIES OF ANY
PERSON NOT BEING A DIRECTOR OR A MEMBER OF THE MANAGEMENT TEAM OF ANY GROUP
COMPANY), NO THIRD PARTY IS INFRINGING OR MISUSING THE INTELLECTUAL PROPERTY
OWNED, ENJOYED OR EXPLOITED BY ANY GROUP COMPANY.

 


8.4           COMPUTER SOFTWARE

 


8.4.1        THE COMPUTER SOFTWARE AND PROGRAMS AND ALL MANUALS AND OPERATOR
GUIDES USED BY THE GROUP ARE EITHER OWNED BY IT OR HELD BY IT ON LICENCE. THE
GROUP WILL CONTINUE TO ENJOY EXCLUSIVE POSSESSION AND CONTROL OF ALL COMPUTER
HARDWARE, SOFTWARE AND NETWORKS AFTER COMPLETION.

 


8.4.2        THE GROUP HAS IN FORCE SOFTWARE SUPPORT CONTRACTS FOR ALL ITEMS OF
SUCH SOFTWARE WHICH IT USES FOR WHICH SUPPORT CONTRACTS SHOULD IN ACCORDANCE
WITH GOOD BUSINESS PRACTICE BE IN FORCE AND THERE IS NO REASON TO BELIEVE THAT
THOSE CONTRACTS WILL NOT BE RENEWED BY THE OTHER CONTRACTING PARTY UPON THEIR
EXPIRY (IF SO REQUIRED BY THE GROUP) UPON SUBSTANTIALLY SIMILAR TERMS TO THOSE
NOW APPLICABLE.

 


8.4.3        THERE ARE NO MATERIAL DEFECTS RELATING TO THE COMPUTER HARDWARE,
SOFTWARE, NETWORKS OR OTHER INFORMATION TECHNOLOGY OWNED, USED, SUPPLIED, SOLD
OR EXPLOITED BY ANY GROUP COMPANY AND THEREFORE, THE GROUP HAS THE CAPACITY AND
PERFORMANCE NECESSARY TO ENABLE IT TO FULFIL ITS PRESENT AND CURRENT BUSINESS
NEEDS.

 


8.5           DATA PROTECTION ACT

 


8.5.1        THE GROUP COMPANIES HAVE COMPLIED IN ALL RESPECTS WITH THE
PROVISIONS OF THE DATA PROTECTION ACT 1984 (AS AMENDED, AND WHERE SUCH
PROVISIONS HAVE NOT BEEN SUPERSEDED BY THE DATA PROTECTION ACT 1998) AND THE
DATA PROTECTION ACT 1998 (“DPA”) AND THE PRINCIPLES CONTAINED IN THE DPA.

 


9              CONSTITUTION

 


9.1           INTRA VIRES

 

The Group Companies have the power to carry on their business as now conducted
intra vires.

 


9.2           REGISTER OF MEMBERS

 

The registers of members of the Group Companies have been properly kept.

 


9.3           POWERS OF ATTORNEY

 

The Group Companies have not executed any power of attorney or conferred on any
person other than their directors, officers and employees any authority to enter
into any transaction on behalf of or to bind the Group Companies in any way.

 


9.4           STATUTORY BOOKS AND FILINGS

 


9.4.1        THE STATUTORY BOOKS OF THE GROUP COMPANIES ARE UP TO DATE, IN THEIR
POSSESSION AND ARE COMPLETE IN ACCORDANCE WITH THE LAW.

 


9.4.2        ALL RESOLUTIONS, ANNUAL RETURNS AND OTHER DOCUMENTS REQUIRED TO BE
DELIVERED TO THE REGISTRAR OF COMPANIES (OR OTHER RELEVANT COMPANY REGISTRY OR
OTHER CORPORATE

 

--------------------------------------------------------------------------------


 


AUTHORITY IN ANY JURISDICTION) HAVE BEEN PROPERLY PREPARED AND FILED.

 


10           INSURANCE

 


10.1         INSURANCE OF ASSETS

 

Each Group Company has insured each insurable asset as set out in the
schedule of insurances disclosed in the Disclosure Letter.

 


11           INSOLVENCY

 


11.1         WINDING UP

 

No order has been made, petition presented or resolution passed for the
winding-up of any Group Company or for the appointment of a provisional
liquidator to any Group Company.

 


11.2         ADMINISTRATION

 

No administration order has been made and no petition for an administration
order has been presented in respect of any Group Company.

 


11.3         RECEIVERSHIP

 

No receiver or administrative receiver has been appointed in respect of the
whole or part of the any Group Company’s business or assets.

 


11.4         COMPROMISES WITH CREDITORS

 


11.4.1      NO VOLUNTARY ARRANGEMENT UNDER SECTION 1 OF THE INSOLVENCY ACT 1986
HAS BEEN PROPOSED OR APPROVED IN RESPECT OF THE GROUP COMPANY.

 


11.4.2      NO COMPROMISE OR ARRANGEMENT UNDER SECTION 425 OF THE COMPANIES ACT
1985 HAS BEEN PROPOSED, AGREED TO OR SANCTIONED IN RESPECT OF ANY GROUP COMPANY.

 


11.4.3      NO GROUP COMPANY HAS ENTERED INTO ANY COMPROMISE OR ARRANGEMENT WITH
THEIR CREDITORS OR ANY CLASS OF THEIR CREDITORS GENERALLY.

 


11.5         INSOLVENCY


 

No Group Company is unable to pay their debts within the meaning of section 123
of the Insolvency Act 1986 (but for this purpose ignoring the reference to “if
it is proved to the satisfaction of the court that” in section 123(1)(e) and
123(2)).

 


11.6         PAYMENT OF DEBTS

 

No Group Company has stopped paying its debts as they fall due.

 


11.7         DISTRESS ETC

 

No distress, execution or other process has been levied on an asset of any of
the Group Companies.

 


11.8         UNSATISFIED JUDGEMENTS

 

There is no unsatisfied judgement or court order outstanding against any Group
Company.

 

--------------------------------------------------------------------------------


 


11.9         STRIKING OUT


 

No action is being taken by the Registrar of Companies to strike any of the
Group Companies off the register under section 652 of the Companies Act 1985.

 


12           LITIGATION AND COMPLIANCE WITH LAW

 


12.1         LITIGATION

 


12.1.1      NO GROUP COMPANY NOR ANY PERSON FOR WHOSE ACTS OR DEFAULTS ANY GROUP
COMPANY MAY BE VICARIOUSLY LIABLE IS ENGAGED IN ANY LITIGATION OR ARBITRATION
PROCEEDINGS AS CLAIMANT OR DEFENDANT.  NO WRITTEN NOTICE OF ANY CIVIL, CRIMINAL,
ARBITRATION, ADMINISTRATIVE OR OTHER PROCEEDING IN ANY JURISDICTION HAS BEEN
RECEIVED BY ANY GROUP COMPANY.

 


12.1.2      NO SUCH PROCEEDINGS AS ARE DESCRIBED IN PARAGRAPH 12.1.1 ARE PENDING
OR THREATENED BY OR AGAINST ANY GROUP COMPANY OR PERSON FOR WHOSE ACTS OR
DEFAULTS ANY GROUP COMPANY MAY BE VICARIOUSLY LIABLE AND, THE WARRANTOR HAS NOT
BEEN NOTIFIED THAT ANY FACTS OR CIRCUMSTANCES ARE LIKELY TO LEAD TO ANY SUCH
PROCEEDINGS.

 


12.1.3      THERE IS NO OUTSTANDING JUDGEMENT, ORDER, DECREE, ARBITRAL AWARD OR
DECISION OF A COURT IN ANY JURISDICTION AGAINST THE GROUP COMPANIES.

 


12.2         ALL LICENCES, AUTHORISATIONS, CONSENTS, PERMITS AND APPROVALS
REQUIRED FOR THE CARRYING ON OF THE BUSINESS OF EACH GROUP COMPANY IN THE PLACES
AND IN THE MANNER IN WHICH SUCH RESPECTIVE BUSINESS IS NOW CARRIED ON HAVE BEEN
OBTAINED BY AND ARE IN THE POSSESSION OF A GROUP COMPANY AND:

 


12.2.1      TRUE AND COMPLETE COPIES OF THEM ARE ATTACHED TO THE DISCLOSURE
LETTER;

 


12.2.2      NO GROUP COMPANY IS IN BREACH OF ANY OF THEIR RESPECTIVE TERMS AND
CONDITIONS;

 


12.2.3      ALL OF THEM ARE VALID AND SUBSISTING;

 


12.2.4      THERE IS NO REASON WHY ANY OF THEM SHOULD BE SUSPENDED, CANCELLED,
QUALIFIED OR REVOKED. NOT RENEWED OR OTHERWISE ADVERSELY AFFECTED UPON THE
EXPIRY OF THEIR EXISTING TERMS OR AS A RESULT OF THE TRANSACTION; AND

 


12.2.5      ALL REPORTS, RETURNS AND INFORMATION REQUIRED BY LAW OR AS A
CONDITION OF ANY OF THEM TO BE MADE OR GIVEN TO ANY PERSON OR AUTHORITY HAVE
BEEN SO MADE OR GIVEN.

 


12.3         EACH GROUP COMPANY HAS DULY COMPLIED WITH ALL LAWS AND OTHER
RULES AND REGULATIONS HAVING MANDATORY EFFECT IN RELATION TO THE CONDUCT OF ITS
BUSINESS AND NO GROUP COMPANY, NOR ANY OF ITS OFFICERS, AGENTS OR EMPLOYEES
(DURING THE COURSE OF THEIR DUTIES) HAS DONE OR OMITTED TO DO ANYTHING WHICH IS
A CONTRAVENTION OF SUCH LAWS, RULES OR REGULATIONS, GIVING RISE OR WHICH MAY
GIVE RISE TO ANY FINE, PENALTY OR OTHER LIABILITY OR SANCTION ON THE PART OF ANY
GROUP COMPANY EXCEPT WHERE SUCH COMPLIANCE OR CONTRAVENTION HAS NOT OR COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE AFFECT ON ANY GROUP COMPANY
OR, WITH RESPECT TO ANY FUTURE EVENTS OR CONDUCT OF WHICH THE WARRANTOR IS
PRESENTLY AWARE, COULD NOT REASONABLY BE EXPECTED TO HAVE ANY MATERIAL ADVERSE
AFFECT ON ANY GROUP COMPANY.

 

--------------------------------------------------------------------------------


 


13           DIRECTORS AND EMPLOYEES

 


13.1         THE DISCLOSURE LETTER SETS OUT ALL MATERIAL FACTS AND MATTERS
RELATING TO THE EMPLOYMENT OF ALL EMPLOYEES AND ENGAGEMENT OF ALL CONSULTANTS OF
EACH GROUP COMPANY INCLUDING, WITHOUT LIMITATION:

 


13.1.1      THE TOTAL NUMBER OF EMPLOYEES;

 


13.1.2      DETAILS OF EACH EMPLOYEE’S CURRENT SALARY, JOB TITLE, START DATE,
NOTICE PERIOD (STATING ANY DIFFERENCE BETWEEN NOTICE GIVEN BY EMPLOYEE AND
EMPLOYER), DATE OF BIRTH, TERMS AND CONDITIONS OF EMPLOYMENT AND BENEFITS
ENTITLEMENTS INCLUDING, WITHOUT LIMITATION, REDUNDANCY ENTITLEMENTS,
ENTITLEMENTS UNDER SHARE INCENTIVE SCHEMES, SHARE OPTION SCHEMES OR PROFIT SHARE
SCHEMES AND ANY ENTITLEMENT TO COMMISSION OR BONUS OR REMUNERATION BY REFERENCE
TO TURNOVER, PROFITS OR SALES, CARS AND MOBILE PHONES OR ANY OTHER ARRANGEMENTS
WHETHER IN WRITING, DISCRETIONARY OR OTHERWISE AND WHETHER BY CUSTOM OR PRACTICE
OR OTHERWISE;

 


13.1.3      COPIES OF ALL CONTRACTS OF EMPLOYMENT BETWEEN ANY GROUP COMPANY AND
DIRECTORS OR SENIOR EMPLOYEES;

 


13.1.4      FULL DETAILS OF THE TERMINATION ARRANGEMENTS FOR ANY DIRECTOR OR
EMPLOYEE OF ANY GROUP COMPANY OR CONSULTANT IN RELATION TO WHOM THE RELEVANT
GROUP COMPANY HAS GIVEN OR RECEIVED NOTICE OF TERMINATION OF ANY CONTRACT OF
EMPLOYMENT AND/OR SERVICES SINCE THE LAST ACCOUNTS DATE;

 


13.1.5      FULL DETAILS OF ANY CHANGE IN THE TERMS AND CONDITIONS OF EMPLOYMENT
OR CONDITIONS OF SERVICE SINCE THE LAST ACCOUNTS DATE OF ANY DIRECTORS OR
EMPLOYEES OF ANY GROUP COMPANY, (INCLUDING, WITHOUT LIMITATION, ANY CHANGE IN
REMUNERATION OR BENEFITS OR ANY EX-GRATIA PAYMENT);

 


13.1.6      COPIES OF ALL CONSULTANCY ARRANGEMENTS ENTERED INTO BY ANY GROUP
COMPANY; AND

 


13.1.7      COPIES OF ALL DOCUMENTS RELATING TO ANY COLLECTIVE AGREEMENT,
ARRANGEMENT OR OTHER UNDERSTANDING WITH ANY TRADE UNION, WORKS COUNCIL, STAFF
ASSOCIATION OR OTHER BODY REPRESENTING EMPLOYEES OR EMPLOYEE REPRESENTATION OF
ANY GROUP COMPANY.

 


13.2         FULL PARTICULARS HAVE BEEN DISCLOSED IN THE DISCLOSURE LETTER OF
ALL LOANS AND OTHER SUCH BENEFITS ENJOYED BY ANY EMPLOYEE, FORMER EMPLOYEE,
OFFICER, CONSULTANT OR AGENT OF ANY GROUP COMPANY AND OF ALL CONTRACTS,
TRANSACTIONS AND ARRANGEMENTS MADE OR ENTERED INTO BY ANY GROUP COMPANY AND TO
WHICH ANY OF SECTIONS 330 (GENERAL RESTRICTIONS ON LOANS, ETC TO DIRECTORS AND
PERSONS CONNECTED WITH THEM) TO 338 (LOAN OR QUASI-LOAN BY MONEY LENDING
COMPANY) OF THE COMPANIES ACT APPLIES.

 


13.3         SAVE AS SET OUT IN THE DISCLOSURE LETTER NO GROUP COMPANY IS UNDER
ANY OBLIGATION OR IS CURRENTLY IN NEGOTIATIONS OR HAS PROPOSED TO INCREASE RATES
OF REMUNERATION, MAKE ANY BONUS OR INCENTIVE PAYMENT, PAY ANY BENEFIT IN KIND OR
MAKE ANY PAYMENT TO ANY OF ITS EMPLOYEES, FORMER EMPLOYEES, CONSULTANTS,
OFFICERS OR AGENTS AT ANY FUTURE DATE.

 


13.4         SINCE THE ACCOUNTS DATE THERE HAS NOT BEEN ANY INCREASE IN THE
COMPENSATION OR BENEFITS PAYABLE OR TO BECOME PAYABLE TO ANY EMPLOYEES,
OFFICERS, CONSULTANTS OR DIRECTORS OF ANY GROUP COMPANY.

 


13.5         NO GROUP COMPANY IS BOUND OR ACCUSTOMED TO PAY ANY MONIES OTHER
THAN IN RESPECT OF REMUNERATION OR EMOLUMENTS OF EMPLOYMENT OR PENSION BENEFITS
TO OR FOR THE BENEFIT OF ANY OFFICER OF EMPLOYEE OF THE COMPANY.

 

--------------------------------------------------------------------------------


 


13.6         NO GROUP COMPANY HAS REGISTERED A PROFIT-RELATED PAY SCHEME UNDER
THE PROVISIONS OF TA PART V CHAPTER III.


 


13.7         ALL PART TIME EMPLOYEES OF EACH GROUP COMPANY ENJOY THE SAME
BENEFITS AS FULL TIME EMPLOYEES OF THE RELEVANT GROUP COMPANY.


 


13.8         NO PERSON IS A SHADOW DIRECTOR (WITHIN THE MEANING OF SECTION 741
COMPANIES ACT) OF ANY GROUP COMPANY.


 


13.9         EACH GROUP COMPANY HAS IN RELATION TO EACH OF ITS PRESENT AND
FORMER OFFICERS AND EMPLOYEES:


 


13.9.1      COMPLIED WITH ITS OBLIGATIONS UNDER ALL RELEVANT LAWS, RULES,
REGULATIONS AND CODES OF PRACTICE RELEVANT TO ITS RELATIONS WITH EMPLOYEES AND
TRADE UNIONS AND/OR EMPLOYEE REPRESENTATIVES (INCLUDING BUT WITHOUT LIMITATION
ANY CONCERNING HEALTH AND SAFETY AT WORK) AND WITH ANY COLLECTIVE AGREEMENTS
FROM TIME TO TIME IN FORCE AND WITH THE CONDITIONS OF SERVICE OF THE RELEVANT
EMPLOYEE;

 


13.9.2      COMPLIED WITH ITS OBLIGATIONS TO PAY SALARIES, WAGES, COMMISSIONS,
BONUSES, OVERTIME PAY, HOLIDAY PAY, SICK PAY, ACCRUED ENTITLEMENT UNDER
INCENTIVE SCHEMES AND OTHER BENEFITS (EXCLUDING THOSE RELATED TO PENSIONS) OF OR
CONNECTED WITH EMPLOYMENT UP TO THE DATE OF THIS AGREEMENT;

 


13.9.3      PAID ALL INCOME TAX DUE AND PAYABLE UNDER THE PAYE SYSTEM AND
PAYMENTS DUE AND PAYABLE IN RESPECT OF NATIONAL INSURANCE CONTRIBUTIONS
(INCLUDING EMPLOYER’S CONTRIBUTIONS) AFTER MAKING THE REQUIRED DEDUCTIONS FROM
SALARY, WAGES AND BONUSES PAID BY THE RELEVANT GROUP COMPANY UP TO AND INCLUDING
THE COMPLETION DATE;

 


13.9.4      MAINTAINED ADEQUATE AND SUITABLE RECORDS REGARDING SERVICE, PAYE AND
NATIONAL INSURANCE DEDUCTIONS; AND

 


13.9.5      NOT INCURRED ANY LIABILITY IN RESPECT OF ANY ACCIDENT OR INJURY
WHICH IS NOT FULLY COVERED BY INSURANCE AND FULL PARTICULARS OF ALL ACCIDENTS OR
INJURIES AND OF ANY CLAIMS PENDING OR THREATENED ARE SET OUT IN THE DISCLOSURE
LETTER.

 


13.10       THERE HAS NOT AT ANY TIME BEEN ANY ACTUAL OR THREATENED STRIKE OR
OTHER INDUSTRIAL ACTION WHICH HAS DISRUPTED ANY GROUP COMPANY’S BUSINESS AND
THERE IS NO DISPUTE, PENDING OR THREATENED, WITH ANY TRADE UNION OR ANY GROUP
COMPANY’S EMPLOYEES OR FORMER EMPLOYEES AND THERE ARE NO CIRCUMSTANCES LIKELY TO
GIVE RISE TO ANY SUCH ACTION OR DISPUTE.


 


13.11       NO GROUP COMPANY IS LIABLE TO MAKE ANY PAYMENT TO ANY PRESENT OR
FORMER OFFICER OR EMPLOYEE BY WAY OF DAMAGES OR COMPENSATION FOR LOSS OF OFFICE
OR EMPLOYMENT OR REDUNDANCY OR UNFAIR DISMISSAL AND THERE ARE NO EMPLOYMENT
TRIBUNAL CLAIMS OUTSTANDING NOR ANY CLAIMS PENDING OR THREATENED AGAINST ANY
GROUP COMPANY BY OR IN RELATION TO ANY OF ITS EMPLOYEES OR FORMER EMPLOYEES AND
THE SELLERS ARE NOT AWARE OF ANY CIRCUMSTANCE WHICH IS LIKELY TO GIVE RISE TO
ANY SUCH CLAIM, ACTION OR DISPUTE.


 


13.12       NO NOTICE HAS BEEN RECEIVED BY ANY GROUP COMPANY WITH RESPECT TO
AND, SO FAR AS THE WARRANTOR IS AWARE, THERE ARE NO ENQUIRIES OR INVESTIGATIONS
PENDING OR THREATENED AGAINST ANY GROUP COMPANY BY THE EQUAL OPPORTUNITIES
COMMISSION OR THE COMMISSION FOR RACIAL EQUALITY OR THE DISABILITY RIGHTS
COUNCIL.


 


13.13       SAVE AS SET OUT IN THE DISCLOSURE LETTER NO EMPLOYEE OF ANY GROUP
COMPANY IN THE IMMEDIATELY PRECEDING 3 MONTHS HAS GIVEN NOTICE OF TERMINATION OF
HIS EMPLOYMENT OR HAS BEEN GIVEN NOTICE OF DISMISSAL WHETHER FOR REDUNDANCY OR
OTHERWISE.


 

--------------------------------------------------------------------------------


 


13.14       THERE ARE NO PERSONS ON MATERNITY LEAVE OR OTHER LEAVE OF ABSENCE OR
WHO IS OR HAS BEEN OFF SICK FOR A PERIOD OF 45 DAYS OR MORE IN THE PREVIOUS
THREE YEARS OR WHO IS RECEIVING OR DUE TO RECEIVE PAYMENT UNDER ANY SICKNESS OR
DISABILITY OR PERMANENT HEALTH INSURANCE SCHEME AND, SO FAR AS THE SELLERS IS
AWARE, THERE ARE NO SUCH CLAIMS PENDING OR THREATENED.


 


13.15       SAVE AS DISCLOSED IN THE DISCLOSURE LETTER THERE ARE NO CURRENT OR
OUTSTANDING ACTIONS BEING TAKEN IN RESPECT OF DISCIPLINARY OR GRIEVANCE MATTERS,
AND THERE ARE NO PROPOSED ACTIONS IN RESPECT OF ANY SUCH MATTERS.


 


13.16       NO GROUP COMPANY HAS IN THE PAST TEN YEARS ACQUIRED OR AGREED TO
ACQUIRE ANY UNDERTAKING OR PART OF AN UNDERTAKING TO WHICH THE TRANSFER OF
UNDERTAKINGS (PROTECTION OF EMPLOYMENT) REGULATIONS 1981 APPLY OR WILL APPLY.

 


14           THE PROPERTY

 


14.1         THE PROPERTIES COMPRISE THE ONLY PROPERTIES OWNED, OCCUPIED OR
OTHERWISE USED IN CONNECTION WITH ITS BUSINESS BY THE GROUP.


 


14.2         NO GROUP COMPANY HAS ANY EXISTING OR CONTINGENT LIABILITIES IN
RESPECT OF ANY PROPERTIES PREVIOUSLY OCCUPIED BY IT OR IN WHICH IT OWNED OR HELD
ANY INTEREST INCLUDING, WITHOUT LIMITATION, ANY LEASEHOLD PREMISES ASSIGNED OR
OTHERWISE DISPOSED OF.


 


14.3         THE PROPERTIES ARE FREE FROM ANY MORTGAGE, DEBENTURE, CHARGE,
RENT-CHARGE, LIEN OR OTHER ENCUMBRANCE SECURING THE REPAYMENT OF MONIES OR OTHER
OBLIGATION OR LIABILITY OR ANY AGREEMENT OR COMMITMENT TO CREATE ANY OF THE SAME
OF ANY OF THE COMPANY OR ANY OTHER PERSON.


 


14.4         THE PROPERTIES ARE NOT SUBJECT TO ANY OUTGOINGS OTHER THAN GENERAL
RATES, WATER RATES AND INSURANCE PREMIUMS AND RENT AND SERVICE CHARGES AND OTHER
SUMS REFERRED TO IN THE LEASES OF THE PROPERTIES LISTED AT PARAGRAPHS 1 AND 3 OF
PART 2 OF SCHEDULE 2.


 


14.5         THE USE OF THE PROPERTIES IS THE PERMITTED USE FOR THE PURPOSES OF
THE PLANNING ACTS AND THERE IS A PLANNING PERMISSION AUTHORISING THE EXISTING
BUILDINGS ON THE PROPERTIES.


 


14.6         THE WARRANTOR HAS NOT RECEIVED ANY NOTIFICATION OF BREACH AND IS
NOT AWARE OF ANY FACTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN A BREACH
OF ANY PLANNING PERMISSIONS, ORDERS AND REGULATIONS ISSUED UNDER THE PLANNING
ACTS AND BUILDING REGULATION CONSENTS AND BYE LAWS FOR THE TIME BEING IN FORCE
WITH RESPECT TO THE PROPERTIES.


 


14.7         THE WARRANTOR HAS NOT RECEIVED ANY NOTIFICATION OF BREACH AND IS
NOT AWARE OF ANY FACTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN A BREACH
OF ANY APPLICABLE STATUTORY AND BY-LAW REQUIREMENTS WITH RESPECT TO THE
PROPERTIES, AND IN PARTICULAR (BUT WITHOUT LIMITATION) WITH THE REQUIREMENTS AS
TO FIRE PRECAUTIONS AND UNDER THE PUBLIC HEALTH ACTS AND THE OFFICES, SHOPS AND
RAILWAY PREMISES ACT 1963.


 


14.8         THE GROUP HAS NOT RECEIVED ANY NOTIFICATION OF BREACH AND IS NOT
AWARE OF ANY FACTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN A BREACH OF
THE OBLIGATIONS ON THE PART OF THE TENANT CONTAINED IN THE PROPERTY DOCUMENTS.


 


14.9         THE TITLE DOCUMENTS NECESSARY TO PROVE THE WARRANTOR’S TITLE TO THE
PROPERTY ARE IN THE WARRANTOR’S POSSESSION AND CONTROL, HAVE BEEN PROPERLY
STAMPED AND ARE ORIGINALS OR, WHERE APPROPRIATE, PROPERLY EXAMINED ABSTRACTS.


 

--------------------------------------------------------------------------------


 


14.10       WHERE TITLE TO THE PROPERTIES IS NOT REGISTERED AT HM LAND REGISTRY,
THERE IS NO CAUTION REGISTERED AGAINST FIRST REGISTRATION AND NO EVENT HAS
OCCURRED IN CONSEQUENCE OF WHICH SUCH REGISTRATION OF TITLE SHOULD HAVE BEEN
EFFECTED.


 


14.11       THERE IS NO OUTSTANDING AGREEMENT FOR SALE, ESTATE CONTRACT, OPTION
OR RIGHT OF PRE-EMPTION AFFECTING ANY OF THE PROPERTIES.


 


14.12       NO RIGHT OF OCCUPATION OR POSSESSION OF ANY OF THE PROPERTIES HAS
BEEN GRANTED OR AGREED TO BE GRANTED OR HAS BEEN ACQUIRED OR IS IN THE COURSE OF
ACQUISITION.


 


14.13       THERE IS NO OUTSTANDING LITIGATION, ARBITRATION, CLAIM, DISPUTE OR
COMPLAINT BETWEEN THE WARRANTOR OR OCCUPIER OF ANY OF THE PROPERTIES AND THE
OWNER OR OCCUPIER OF ANY ADJOINING OR NEIGHBOURING PROPERTY OR WHICH RELATES TO
ANY OF THE PROPERTIES OR ITS USE AND THE WARRANTORS ARE NOT AWARE OF ANY
CIRCUMSTANCES WHICH MAY GIVE RISE TO ANY SUCH CLAIM, DISPUTE OR COMPLAINT.


 


14.14       THERE ARE NO COVENANTS, RESTRICTIONS, AGREEMENTS, RIGHTS OR INFORMAL
ARRANGEMENTS OF ANY KIND NOT REFERRED TO IN THE PROPERTY DOCUMENTS TO WHICH THE
PROPERTIES ARE SUBJECT (WHETHER PUBLIC OR PRIVATE AND WHETHER EXISTING OR IN THE
COURSE OF ACQUISITION).


 


14.15       THERE ARE NO DISPUTES, CLAIMS, ACTIONS, DEMANDS OR COMPLAINTS THAT
ARE CURRENTLY OUTSTANDING AND THAT:


 

A)             RELATE TO THE PROPERTIES OR TO ANY RIGHTS ENJOYED WITH THE
PROPERTIES OR TO WHICH THE PROPERTIES ARE SUBJECT; OR

 

B)            AFFECT THE PROPERTIES BUT RELATE TO PROPERTY NEAR THE PROPERTIES
OR ANY RIGHTS ENJOYED BY SUCH NEIGHBOURING PROPERTY OR TO WHICH SUCH
NEIGHBOURING PROPERTY IS SUBJECT.

 


14.16       THE TITLE DOCUMENTS OF THE PROPERTIES INCLUDE ALL NECESSARY CONSENTS
FOR THE GRANT OF THE PROPERTY DOCUMENTS, SATISFACTORY EVIDENCE OF ANY
REVERSIONER’S TITLE AND OF THE CURRENT RENT RESERVED, ALL NECESSARY CONSENTS FOR
ANY DEALING WITH THE PROPERTY DOCUMENTS AND NOTICES OF THE REGISTRATION OF SUCH
DEALINGS.


 


14.17       THE WARRANTOR IS NOT AWARE OF ANY OUTSTANDING BREACH OF ANY
OBLIGATION BY THE LANDLORD UNDER THE PROPERTY DOCUMENTS.


 


14.18       THE PROPERTIES HAVE THE BENEFIT OF A RIGHT OF WAY TO THE NEAREST
HIGHWAY MAINTAINABLE AT PUBLIC EXPENSE.


 


15           ENVIRONMENT

 


15.1         NO GROUP COMPANY HAS RECEIVED ANY NOTIFICATION OF BREACH BY THE
GROUP OF ENVIRONMENTAL LEGISLATION.

 


15.2         NO GROUP COMPANY HAS COMMITTED ANY ACT OR OMITTED TO DO ANYTHING
WHICH WOULD REASONABLY BE BELIEVED TO BE LIKELY TO RESULT IN ANY GROUP COMPANY
INCURRING ANY MATERIAL LIABILITY FOR BREACH OR NON COMPLIANCE WITH ANY
ENVIRONMENTAL LEGISLATION.


 


16           TAX

 


POSITION SINCE THE LAST ACCOUNTS DATE

 


16.1         SINCE THE LAST ACCOUNTS DATE:


 

--------------------------------------------------------------------------------


 


16.1.1      NO GROUP COMPANY HAS ENGAGED IN ANY TRANSACTION, AND NO EVENT HAS
OCCURRED, WHICH HAS GIVEN RISE OR WILL GIVE RISE TO A LIABILITY TO TAX (OR
WHICH, BUT FOR THE AVAILABILITY OF ANY RELIEF, WOULD HAVE GIVEN OR WOULD GIVE
RISE TO SUCH A LIABILITY) OTHER THAN TAX IN RESPECT OF THE NORMAL TRADING
PROFITS ARISING FROM TRANSACTIONS ENTERED INTO BY IT IN THE ORDINARY COURSE OF
TRADING OR INCOME TAX UNDER PAYE, NATIONAL INSURANCE AND VALUE ADDED TAX;

 


16.1.2      NO GROUP COMPANY HAS MADE, OR INCURRED ANY LIABILITY TO MAKE, ANY
PAYMENT OF A REVENUE NATURE OUTSIDE THE ORDINARY COURSE OF BUSINESS WHICH WILL
NOT BE DEDUCTIBLE FOR THE PURPOSES OF CORPORATION TAX AND NO GROUP COMPANY HAS
MADE, OR INCURRED ANY LIABILITY TO MAKE, ANY MATERIAL PAYMENT OF A REVENUE
NATURE WHICH WILL NOT BE DEDUCTIBLE FOR THE PURPOSES OF CORPORATION TAX WITHIN
THE ORDINARY COURSE OF BUSINESS;

 


16.1.3      SINCE THE LAST ACCOUNTS DATE NO EVENT HAS OCCURRED IN RELATION TO
ANY GROUP COMPANY:

 

A)             WHICH WILL GIVE RISE TO A LIABILITY TO CORPORATION TAX ON
CHARGEABLE GAINS; OR

 

B)            TO WHICH THE PROVISIONS OF SECTION 17 TCGA (NON ARM’S LENGTH
TRANSACTIONS) APPLY; OR

 

C)             WHICH MAY HAVE THE EFFECT OF CRYSTALLISING A LIABILITY TO TAX
WHICH, HAD SUCH EVENT BEEN PLANNED OR PREDICTED AT THE LAST ACCOUNTS DATE,
SHOULD HAVE BEEN REFLECTED IN THE PROVISIONS FOR DEFERRED TAX CONTAINED IN THE
ACCOUNTS.

 

Compliance

 


16.2         ALL NECESSARY INFORMATION, NOTICES, RETURNS, PARTICULARS,
DECLARATIONS, ENTRIES, CLAIMS FOR RELIEFS AND COMPUTATIONS HAVE BEEN PROPERLY
AND DULY SUBMITTED ON TIME BY EACH GROUP COMPANY TO THE RELEVANT TAX AUTHORITY
AND SUCH SUBMISSIONS ARE TRUE AND ACCURATE IN ALL MATERIAL RESPECTS, HAVE BEEN
PREPARED ON A PROPER BASIS, AND ARE NOT THE SUBJECT OF ANY QUESTION OR DISPUTE
NOR (SO FAR AS THE WARRANTOR IS AWARE) ARE LIKELY TO BECOME THE SUBJECT OF ANY
QUESTION OR DISPUTE REGARDING LIABILITY OR POTENTIAL LIABILITY OF ANY GROUP
COMPANY TO ANY TAX OR REGARDING THE AVAILABILITY TO ANY GROUP COMPANY OF ANY
RELIEF.


 


16.3         WITHIN THE SEVEN YEARS COMMENCING BEFORE THE DATE HEREOF NO GROUP
COMPANY HAS BEEN THE SUBJECT OF ANY NON-ROUTINE INVESTIGATION, AUDIT OR
DISCOVERY BY OR INVOLVING ANY INVESTIGATION UNIT OF ANY TAX AUTHORITY, AND NO
GROUP COMPANY HAS PAID OR BECOME LIABLE TO PAY ANY PENALTY, SURCHARGE, FINE OR
INTEREST IN RESPECT OF TAX, AND THERE ARE NO EXISTING CIRCUMSTANCES WHICH MAKE
IT LIKELY THAT A GROUP COMPANY WILL, IN THE FORESEEABLE FUTURE, BE SO SUBJECT,
OR WILL INCUR ANY SUCH LIABILITY.


 


16.4         THE DISCLOSURE LETTER CONTAINS DETAILS OF ALL CLAIMS, WITHDRAWALS
OF CLAIMS, NOTIFICATIONS, DISCLAIMERS OR ELECTIONS ASSUMED TO HAVE BEEN MADE FOR
THE PURPOSES OF THE PROVISIONS OR RESERVES FOR TAX INCLUDED IN THE ACCOUNTS THAT
HAVE NOT ACTUALLY BEEN MADE AT THE DATE HEREOF, AND OF ANY CURRENT AGREEMENTS OR
ARRANGEMENTS BETWEEN EACH GROUP COMPANY AND ANY TAX AUTHORITY FOR ITS TAXATION
ON ANY CONCESSIONARY BASIS (OTHER THAN PURSUANT TO PUBLISHED EXTRA-STATUTORY
CONCESSIONS).


 


16.5         ALL TAX FOR WHICH ANY GROUP COMPANY IS LIABLE (INSOFAR AS SUCH TAX
OUGHT TO HAVE BEEN PAID) HAS BEEN PAID, EACH GROUP COMPANY HAS DULY DEDUCTED ALL
AMOUNTS FROM ANY PAYMENTS FROM WHICH TAX FALLS TO BE DEDUCTED AT SOURCE, AND
EACH HAS DULY PAID OR ACCOUNTED FOR SUCH AMOUNTS TO THE RELEVANT TAX AUTHORITY.


 

--------------------------------------------------------------------------------


 

Residence/overseas activities

 


16.6         EACH GROUP COMPANY IS AND HAS ALWAYS BEEN RESIDENT IN THE UNITED
KINGDOM FOR THE PURPOSES OF TAXATION AND IS NOT AND HAS NEVER BEEN RESIDENT IN
ANY OTHER JURISDICTION, OR TRADED THROUGH A BRANCH, AGENCY OR PERMANENT
ESTABLISHMENT SITUATED OUTSIDE THE UNITED KINGDOM.


 

Close Company

 


16.7         NO GROUP COMPANY HAS PRIOR TO COMPLETION CARRIED OUT ANY
TRANSACTIONS WHICH MIGHT BE CONSIDERED TO BE A DISTRIBUTION WITHIN THE MEANING
OF SECTION 418 OF TA.


 


16.8         NO GROUP COMPANY HAS PRIOR TO COMPLETION CARRIED OUT ANY
TRANSACTIONS WHICH MIGHT GIVE RISE TO A TAXATION LIABILITY UNDER SECTION 419 TO
422 OF TA.


 


16.9         NO GROUP COMPANY HAS IN ANY ACCOUNTING PERIOD BEGINNING AFTER 31
MARCH 1989 BEEN A CLOSE INVESTMENT HOLDING COMPANY AS DEFINED IN SECTION 13A OF
TA.


 

Distributions, etc.

 


16.10       NO GROUP COMPANY HAS:

 


16.10.1    MADE ANY DISTRIBUTION OR DEEMED DISTRIBUTION WITHIN THE MEANING OF
SECTION 209 OR 210 TA EXCEPT AS PROVIDED FOR IN ITS AUDITED ACCOUNTS NOR IS ANY
GROUP COMPANY BOUND TO MAKE ANY SUCH DISTRIBUTIONS; OR

 


16.10.2    REPAID, REDEEMED OR PURCHASED OR AGREED TO REPAY, REDEEM OR PURCHASE
ANY OF ITS SHARE CAPITAL; OR

 


16.10.3    CAPITALISED OR AGREED TO CAPITALISE IN THE FORM OF SHARES OR
DEBENTURES ANY PROFITS OR RESERVES OF ANY CLASS OR DESCRIPTION, OR OTHERWISE
ISSUED OR AGREED TO ISSUE SHARE CAPITAL OTHERWISE THAN WHOLLY FOR NEW
CONSIDERATION (AS DEFINED IN SECTION 254 TA); OR

 


16.10.4    BEEN A PARTY TO AN EXEMPT DISTRIBUTION WITHIN THE MEANING OF SECTIONS
213 TO 218 (INCLUSIVE) TA WITHIN THE LAST SIX YEARS.

 

Capital Allowances

 


16.11       THE AGGREGATE BOOK VALUE OF EACH OF THE ASSETS OF EACH GROUP
COMPANY, EXCLUSIVE OF ANY VALUE ATTRIBUTABLE TO AN ASSET IN EXCESS OF ITS COST,
ON WHICH AN ENTITLEMENT TO INDUSTRIAL BUILDING ALLOWANCES OR OTHER ALLOWANCES IN
RESPECT OF CAPITAL EXPENDITURE HAS ARISEN UNDER THE CAA, IN OR ADOPTED FOR THE
PURPOSES OF THE ACCOUNTS, DOES NOT EXCEED THE AGGREGATE RESIDUE OF EXPENDITURE
OR WRITTEN DOWN VALUE ATTRIBUTABLE TO SUCH ASSETS FOR THE PURPOSES OF THAT ACT,
AND THE AGGREGATE BOOK VALUE (EXCLUSIVE OF ANY VALUE ATTRIBUTABLE TO AN ASSET IN
EXCESS OF ITS COST) OF PLANT AND MACHINERY ALLOCATED TO A POOL OF PLANT AND
MACHINERY ON WHICH AN ENTITLEMENT TO CAPITAL ALLOWANCES HAS ARISEN UNDER PART II
CAA DOES NOT EXCEED THE WRITTEN-DOWN VALUE OF THE QUALIFYING EXPENDITURE IN
RESPECT OF EACH SUCH POOL UNDER THAT ACT.

 


16.12       ALL CAPITAL ALLOWANCES MADE OR TO BE MADE TO ANY GROUP COMPANY IN
RESPECT OF CAPITAL EXPENDITURE INCURRED PRIOR TO COMPLETION OR TO BE INCURRED
UNDER ANY SUBSISTING COMMITMENT HAVE BEEN MADE OR WILL BE MADE IN TAXING ITS
TRADE.

 


16.13       ALL CAPITAL EXPENDITURE WHICH ANY GROUP COMPANY HAS INCURRED OR MAY
INCUR UNDER ANY SUBSISTING COMMITMENT HAS QUALIFIED OR WILL QUALIFY FOR CAPITAL
ALLOWANCES.

 


16.14       THE WARRANTOR IS NOT AWARE OF ANY CIRCUMSTANCES AS TO WHY THE
CAPITAL EXPENDITURE ON WHICH CAPITAL ALLOWANCES HAVE BEEN CLAIMED SHOULD NOT
CONTINUE TO ATTRACT CAPITAL ALLOWANCES EITHER UNDER THE TA OR THE CAA.


 

--------------------------------------------------------------------------------


 


16.15       THERE IS NOT, AND THERE ARE NO CIRCUMSTANCES WHICH COULD GIVE RISE
TO, ANY DISPUTE BETWEEN A GROUP COMPANY AND ANY OTHER PERSON AS TO THE
ENTITLEMENT TO CAPITAL ALLOWANCES UNDER SECTIONS 172 TO 204 OF THE CAA.


 

Chargeable gains

 


16.16       THE BOOK VALUE IN OR ADOPTED FOR THE PURPOSES OF THE ACCOUNTS AS THE
VALUE OF EACH OF THE ASSETS OF EACH GROUP COMPANY ON THE DISPOSAL OF WHICH A
CHARGEABLE GAIN OR ALLOWABLE LOSS COULD ARISE DOES NOT EXCEED THE AMOUNT
DEDUCTIBLE UNDER SECTION 38 TCGA PLUS AN INDEXATION ALLOWANCE COMPUTED AS THOUGH
EACH ASSET WERE DISPOSED OF ON THE DATE OF SIGNING OF THIS AGREEMENT.


 


16.17       EACH GROUP COMPANY HAS SUFFICIENT RECORDS TO DETERMINE THE TAXATION
CONSEQUENCES WHICH WOULD ARISE ON A DISPOSAL OR ON THE REALIZATION OF EACH ASSET
OWNED BY IT AT THE ACCOUNTS DATE, OR ACQUIRED SINCE THE ACCOUNTS DATE BUT BEFORE
COMPLETION.


 


16.18       SINCE THE LAST ACCOUNTS DATE, NO GROUP COMPANY HAS BEEN ENGAGED IN
ANY TRANSACTION IN RESPECT OF WHICH FOR ANY TAXATION PURPOSE THE CONSIDERATION
HAS BEEN TREATED DIFFERENTLY FROM THE ACTUAL CONSIDERATION GIVEN OR RECEIVED BY
IT.


 


16.19       NO GROUP COMPANY HAS MADE A CLAIM UNDER TCGA SECTIONS 242-244
(INCLUSIVE) SECTIONS 152 TO 158 (INCLUSIVE) AND NO CLAIM OR OTHER CLAIM HAS BEEN
MADE BY ANY OTHER PERSONS WHICH AFFECTS OR COULD AFFECT THE AMOUNT OR VALUE OR
THE CONSIDERATION FOR THE ACQUISITION OF ANY ASSET BY ANY GROUP COMPANY TAKEN
INTO ACCOUNT IN CALCULATING LIABILITY TO CORPORATION TAX ON CHARGEABLE GAINS ON
A SUBSEQUENT DISPOSAL.


 

Tax Clearances

 


16.20       THE DISCLOSURE LETTER CONTAINS DETAILS OF ALL TRANSACTIONS, SCHEMES
OR ARRANGEMENTS IN RESPECT OF WHICH ANY GROUP COMPANY HAS BEEN A PARTY OR HAS
OTHERWISE BEEN INVOLVED IN RESPECT OF WHICH A STATUTORY CLEARANCE APPLICATION
WAS MADE, TOGETHER WITH COPIES OF ALL RELEVANT APPLICATIONS FOR CLEARANCES AND
COPIES OF ALL CLEARANCES OBTAINED PURSUANT THERETO, ALL SUCH CLEARANCES HAVING
BEEN OBTAINED ON THE BASIS OF FULL AND ACCURATE DISCLOSURE OF ALL MATERIAL FACTS
AND CONSIDERATIONS RELATING THERETO, AND ALL SUCH TRANSACTIONS, SCHEMES OR
ARRANGEMENTS HAVE BEEN IMPLEMENTED STRICTLY IN ACCORDANCE WITH THE TERMS OF SUCH
CLEARANCES.


 

VAT

 


16.21       EACH GROUP COMPANY IS SEPARATELY REGISTERED FOR VAT PURPOSES AND HAS
NEVER BEEN TREATED AS A MEMBER OF A GROUP UNDER SECTION 43 VATA.


 


16.22       NO GROUP COMPANY:


 


16.22.1    MAKES SUPPLIES OTHER THAN TAXABLE SUPPLIES FOR THE PURPOSES OF VAT;

 


16.22.2    IS THE GRANTOR OR GRANTEE OF ANY INTEREST IN LAND IN RESPECT OF WHICH
AN ELECTION HAS BEEN MADE TO WAIVE EXEMPTION FROM VAT; AND

 


16.22.3    HAS AN INTEREST IN ANY CAPITAL ITEMS TO WHICH REGULATION 113 OF THE
REGULATIONS APPLIES OR COULD APPLY.

 


16.23       EACH GROUP COMPANY OBTAINS CREDIT FOR ALL INPUT TAX PAID OR SUFFERED
BY IT.


 


16.24       EACH GROUP COMPANY HAS AT ALL TIMES ISSUED CORRECT TAX INVOICES TO
ALL PERSONS PROPERLY REQUIRING THE SAME IN RESPECT OF ITS TAXABLE SUPPLIES
EITHER BY WAY OF GOODS OR OF SERVICES AND HAS LIKEWISE REQUESTED AND RECEIVED
ALL APPROPRIATE TAX INVOICES FROM ITS SUPPLIERS AND OTHERS


 

--------------------------------------------------------------------------------


 


AND HAS KEPT ALL NECESSARY RECORDS AND DOCUMENTS REQUIRED TO COMPLETE AND VERIFY
ITS VAT RETURNS.


 


16.25       EACH GROUP COMPANY HAS IN ALL MATERIAL RESPECTS COMPLIED WITH THE
VAT LEGISLATION AND COMPLIED IN ALL MATERIAL RESPECT WITH ALL REGULATIONS,
NOTICES, ORDERS, PROVISIONS, DIRECTIONS AND CONDITIONS RELATING TO VAT.


 


16.26       NO GROUP COMPANY IS IN ARREARS WITH ANY PAYMENTS OR RETURNS UNDER
THE VAT LEGISLATION OR LIABLE TO ANY ABNORMAL OR NON-ROUTINE PAYMENT OR ANY
FORFEITURE, PENALTY, INTEREST OR SURCHARGE OR TO THE OPERATION OF ANY PENAL
INTEREST OR SURCHARGE PROVISIONS CONTAINED IN SUCH LEGISLATION.


 


16.27       NO GROUP COMPANY IS NOR HAS IT AGREED TO BECOME AGENT (FOR THE
PURPOSES OF SECTION 47 VATA) OF ANY PERSON WHO IS NOT RESIDENT IN THE UNITED
KINGDOM.


 

Stamp duty and Stamp Duty Land Tax

 


16.28       ALL DOCUMENTS WHICH ESTABLISH OR ARE NECESSARY TO ESTABLISH THE
TITLE OF EACH GROUP COMPANY TO ANY ASSET, OR TO ENFORCE ANY RIGHTS AND WHICH
ATTRACT STAMP DUTY, STAMP DUTY RESERVE TAX OR ANY SIMILAR FOREIGN TAX OR DUTY,
HAVE BEEN PROPERLY STAMPED AND EACH GROUP COMPANY HAS DULY PAID ALL STAMP DUTY
AND SIMILAR TAXES OR DUTIES IN OTHER COUNTRIES TO WHICH IT IS, HAS BEEN, OR MAY
BE MADE, LIABLE AND NO SUCH DOCUMENTS WHICH ARE OUTSIDE THE UNITED KINGDOM WOULD
ATTRACT STAMP DUTY IF THEY WERE BROUGHT INTO THE UNITED KINGDOM.


 


16.29       STAMP DUTY LAND TAX HAS BEEN PROPERLY PAID AND A LAND TRANSACTION
RETURN HAS BEEN PROPERLY FILED IN RESPECT OF ALL LAND TRANSACTIONS TO WHICH ANY
GROUP COMPANY IS A PARTY, OR WHERE NO RETURN WAS REQUIRED, THERE IS A VALID
CERTIFICATE TO THAT EFFECT, AND IN ANY CASE, THERE IS NO LIABILITY FOR ANY
PENALTY IN RESPECT OF SUCH DUTY.


 


16.30       IN THE LAST 5 YEARS NO GROUP COMPANY HAS MADE ANY CLAIM FOR RELIEF
FROM STAMP DUTY UNDER SECTION 42 FINANCE ACT 1930, SECTION 151 FINANCE ACT 1995
OR SECTION 76 FINANCE ACT 1986.


 


16.31       NO GROUP COMPANY HAS MADE ANY CLAIM FOR RELIEF FROM STAMP DUTY LAND
TAX UNDER SCHEDULE 7 FINANCE ACT 2003.


 

Anti-avoidance

 


16.32       NO GROUP COMPANY HAS AT ANY TIME ENTERED INTO ANY TRANSACTION,
SERIES OF TRANSACTIONS, SCHEME OR ARRANGEMENT OF WHICH THE MAIN PURPOSE, OR ONE
OF THE MAIN PURPOSES, WAS THE AVOIDANCE OF, TAX AND NO GROUP COMPANY HAS AT ANY
TIME ENTERED INTO A TRANSACTION THE MAIN PURPOSE OF WHICH WAS A COMMERCIAL
PURPOSE BUT INTO WHICH A STEP OR A SERIES OF STEPS WERE INSERTED WITH A VIEW TO
THE AVOIDANCE OF TAX.


 


16.33       NO GROUP COMPANY HAS BEEN A PARTY TO, OR ACTED AS A PROMOTER OF, ANY
NOTIFIABLE ARRANGEMENTS OR NOTIFIABLE PROPOSALS WITHIN THE MEANING OF
SECTION 306 FINANCE ACT 2004.


 


16.34       NO GROUP COMPANY HAS BEEN PARTY TO ANY DESIGNATED SCHEME OR
NOTIFIABLE SCHEME WITHIN THE MEANING OF SCHEDULE 11A VATA.


 


EMI OPTIONS

 


16.35       THE OPTIONS GRANTED TO THE OPTION HOLDERS (THE “EMI OPTIONS”) HAVE
AT ALL TIMES BEEN QUALIFYING EMI OPTIONS UNDER CHAPTER 9 AND SCHEDULE 5 OF THE
INCOME TAX (EARNING AND PENSIONS) ACT 2003 (“ITEPA”) (PREVIOUSLY UNDER
SCHEDULE 14 OF THE FINANCE ACT 2000).


 

--------------------------------------------------------------------------------


 


16.36       THE EMI OPTIONS WERE GRANTED WITH AN EXERCISE PRICE OF £1 PER SHARE,
COMPARED TO A MARKET VALUE OR £837.50 AS AGREED WITH THE INLAND REVENUE. THE
INCOME TAX AND NATIONAL INSURANCE LIABILITY ON THE DIFFERENCE BETWEEN £837.50
AND £1.00 WILL BE PAID BY THE OPTION HOLDERS.


 


16.37       THE COMPANY NOTIFIED BY THE INLAND REVENUE OF THE GRANT OF THE EMI
OPTIONS WITHIN THE TIME LIMITED PRESCRIBED BY SCHEDULE 5 OF ITEPA AND THERE HAVE
BEEN NO DISQUALIFYING EVENTS (AS DEFINED IN SECTION 533 ITEPA) SINCE THE GRANT
OF THE EMI OPTIONS.


 

Employment Taxes

 


16.38       EACH GROUP COMPANY HAS DULY PAID AND ACCOUNTED FOR ALL SUMS PAYABLE
TO THE INLAND REVENUE IN RESPECT OF INCOME ASSESSABLE TO INCOME TAX (INCLUDING
ANY SUMS PAYABLE IN RESPECT OF BENEFITS PROVIDED TO THE GROUP COMPANY’S
EMPLOYEES OR FORMER EMPLOYEES) UNDER SECTION 203 TAXES ACT AND ALL REGULATIONS
MADE UNDER IT AND NOW UNDER SECTION 684 AND PART 7 ITEPA AND ANY REGULATIONS
MADE UNDER IT.


 


16.39       EACH GROUP COMPANY HAS DULY PAID AND ACCOUNTED FOR ALL NATIONAL
INSURANCE CONTRIBUTIONS REQUIRED OF IT UNDER THE PROVISIONS OF THE SOCIAL
SECURITY CONTRIBUTIONS AND BENEFITS ACT 1992 (AS AMENDED) AND REGULATIONS MADE
UNDER IT INCLUDING NATIONAL INSURANCE CONTRIBUTIONS ON EMPLOYMENT RELATED
SECURITIES.


 


16.40       EACH GROUP COMPANY HAS CORRECTLY OPERATED:


 


16.40.1    A STATUTORY SICK PAY SCHEME IN ACCORDANCE WITH THE PROVISIONS OF THE
SOCIAL SECURITY CONTRIBUTIONS AND BENEFITS ACT 1992 AND THE REGULATIONS MADE
UNDER IT; AND

 


16.40.2    A STATUTORY MATERNITY PAY SCHEME IN ACCORDANCE WITH THE PROVISIONS OF
THE RELEVANT UNITED KINGDOM OR EUROPEAN UNION LEGISLATION.

 


16.41       EACH GROUP COMPANY HAS COMPLIED WITH THE PROVISIONS OF SECTIONS 465
AND 466 ITEPA (DUTY TO NOTIFY ACQUISITIONS OF SHARES OR INTERESTS IN SHARES AND
DUTY TO NOTIFY CHARGEABLE EVENTS AND CHARGEABLE BENEFITS).


 


16.42       NO GROUP COMPANY IS NOR HAS IT BEEN A PARTY TO ANY ARRANGEMENT WHICH
HAS BEEN, IS BEING OR MAY BE CHALLENGED UNDER ANY RELEVANT UNITED KINGDOM OR
EUROPEAN UNION LEGISLATION RELATING TO EMPLOYMENT TAXES.


 

Inheritance Tax

 


16.43       NO CIRCUMSTANCES EXIST AS A RESULT OF WHICH ANY POWER WITHIN
SECTION 212 INHERITANCE TAX ACT 1984 (POWERS TO RAISE TAX) COULD BE EXERCISED IN
RELATION TO ANY SHARES, SECURITIES OR OTHER ASSETS OF ANY GROUP COMPANY.


 


16.44       THERE IS NO INLAND REVENUE CHARGE OUTSTANDING FOR UNPAID INHERITANCE
TAX AS PROVIDED BY SECTIONS 237 AND 238 INHERITANCE TAX ACT 1984 (INLAND REVENUE
CHARGE FOR UNPAID TAX) OVER ANY ASSET OF ANY GROUP COMPANY OR IN RELATION TO ANY
SHARES IN THE CAPITAL OF ANY GROUP COMPANY.


 


17           PENSIONS

 


INTERPRETATION

 


IN THIS PARAGRAPH 17 OF SCHEDULE 3 THE FOLLOWING TERMS HAVE THE FOLLOWING
MEANINGS:

 

--------------------------------------------------------------------------------


 

“Members”

 

shall mean the employees, directors, ex-employees and ex-directors of a Group
Company who are entitled to benefits under the Schemes and all those persons who
are spouses, children and dependants thereof;

 

“OPRA”

 

means the Occupational Pensions Regulatory Authority;

 

“the Policy”

 

means the Group Life Insurance Policy with Norwich Union in respect of the Death
in Service Scheme held under policy number AEG 39130 with effect from 1 March
2003;

 

“the Regulations”

 

means the Transfer of Regulations (Protection of Employment) Regulations 1981,
as amended;

 

“the Schemes”

 

mean:

 

(a)      the Stanplan A which is an occupational defined contribution scheme
insured through Standard Life Assurance Company and established by a Trust Deed
of which ESL is the only Group Company participating in the Scheme as the
“Participating Employer”; and

 

(b)     the ESL Defence Ltd Death in Service Benefit Scheme (2000) which is
insured under the Policy and where principal employer and the trustee is ESL
Defence Ltd (the “Death in Service Scheme”);

 

“1995 Act”

 

means the Pensions Act 1995.

 


DISCLOSURE OF INFORMATION

 


17.1         FULL PARTICULARS OF THE SCHEMES HAVE BEEN DISCLOSED, INCLUDING
WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING:


 


17.1.1      ALL BOOKLETS AND ANNOUNCEMENTS MADE TO THE MEMBERS OF THE SCHEMES;

 


17.1.2      FULL MEMBERSHIP DETAILS OF THE SCHEMES;

 


17.1.3      THE ESL PENSION SCHEME STANPLAN A SUMMARY DATED JUNE 2003;

 


17.1.4      THE STANDARD LIFE TRUSTEE COMPANY LIMITED STANPLAN A – AN OUTLINE OF
YOUR EMPLOYER’S PENSION PLAN;

 


17.1.5      ESL EMPLOYEE LIST CONTAINED AT TAB 42 OF THE DISCLOSURE DOCUMENTS;

 


17.1.6      ESL DEFENCE LTD SALARY AND BENEFITS LIST (UNDATED);

 

--------------------------------------------------------------------------------


 


17.1.7      ELETTRONICA SYSTEMS LTD SALARY UPDATES (01 MARCH);


 


17.1.8      DIRECT DEBIT STATEMENT FOR REGULAR CONTRIBUTIONS IN RESPECT OF THE
ESL DEFENCE LTD PENSION SCHEME DATED 1 DECEMBER 2004;

 


17.1.9      GROUP LIFE INSURANCE POLICY NORWICH UNION BOOKLET;


 


17.1.10    GROUP LIFE INSURANCE POLICY SCHEDULE; AND


 


17.1.11    GROUP LIFE INSURANCE SCHEME – PRE-RENEWAL DECLARATION AND ALL
INFORMATION WHICH HAS BEEN MADE AVAILABLE TO THE PURCHASER OR ITS ADVISERS ON OR
BEFORE THE DATE OF THIS AGREEMENT IS TRUE, COMPLETE, ACCURATE AND FAIRLY
PRESENTED.

 


ESTABLISHMENT


 


17.2         THE SCHEMES HAVE BEEN ESTABLISHED UNDER IRREVOCABLE TRUSTS AND
COMPLY, AND HAVE AT ALL TIMES COMPLIED WITH, ALL APPLICABLE PRIMARY AND
SECONDARY LEGISLATION RELATIVE TO OCCUPATIONAL PENSION SCHEMES (INCLUDING EC
LAW) AND HAVE BEEN OPERATED IN ACCORDANCE WITH THE REQUIREMENTS OF THE INLAND
REVENUE.


 


17.3         THE SCHEMES ARE NOT CONTRACTED-OUT OF THE STATE EARNINGS RELATED
PENSION SCHEME.


 


17.4         THE SCHEMES ARE EXEMPT APPROVED UNDER CHAPTER 1 OF PART XIV OF THE
INCOME AND CORPORATION TAXES ACT 1988 FOR THE PURPOSES OF THE INLAND REVENUE AND
SO FAR AS THE WARRANTOR IS AWARE, THERE IS NO REASON WHY SUCH APPROVAL SHOULD BE
WITHDRAWN.


 


17.5         NO EVENT OR TRANSACTION HAS TAKEN PLACE IN RELATION TO THE SCHEMES
WHOSE VALIDITY IS DEPENDENT UPON THE APPROVAL OF THE INLAND REVENUE WITHOUT THAT
APPROVAL HAVING BEEN OBTAINED.


 


FINANCE AND INVESTMENT


 


17.6         ALL EMPLOYER AND EMPLOYEE CONTRIBUTIONS AND PREMIUMS DUE AS AT THE
DATE OF THIS AGREEMENT TO THE TRUSTEES OF THE SCHEMES AND TO STANDARD LIFE AND
NORWICH UNION IF APPLICABLE HAVE BEEN DULY DEDUCTED AND PAID WITHIN THE
PRESCRIBED PERIOD UNDER THE 1995 ACT AND IN ACCORDANCE WITH THE PAYMENT SCHEDULE
AND THE RECOMMENDATIONS OF THE LATEST ACTUARIAL VALUATION REPORT.


 


EXERCISE OF DISCRETIONS


 


17.7         NO UNDERTAKINGS OR ASSURANCES HAVE BEEN GIVEN OR IMPLIED TO THE
MEMBERS AS TO THE INTRODUCTION, CONTINUANCE, INCREASE OR IMPROVEMENT OF ANY
RETIREMENT, DEATH OR DISABILITY BENEFITS (WHETHER OR NOT THERE IS ANY LEGAL
OBLIGATION TO DO SO) OR AS TO THE ENHANCEMENT OF ANY BENEFITS ON THE HAPPENING
OF A GIVEN SET OF CIRCUMSTANCES.


 


17.8         NO DISCRETION HAS BEEN EXERCISED UNDER THE SCHEMES TO PROVIDE
BENEFITS WHICH WOULD NOT OTHERWISE ALREADY BE PROVIDED FOR UNDER THE SCHEMES AND
NO POWER TO AUGMENT OR PROVIDE NEW BENEFITS HAS BEEN EXERCISED IN RELATION TO
THE MEMBERS OR ANY OF THEM.


 


17.9         NO DISCRETION HAS BEEN EXERCISED UNDER THE SCHEMES TO ADMIT TO
MEMBERSHIP ANY EMPLOYEE OR DIRECTOR OF ANY GROUP COMPANY WHO WOULD NOT OTHERWISE
HAVE BEEN ELIGIBLE FOR ADMISSION TO MEMBERSHIP.

 

--------------------------------------------------------------------------------


 


INSURANCE

 

17.11       Any benefits payable on the death of a Member whilst in employment
(other than a return of the Members’ own contributions and contributions paid in
respect of him) or during a period of sickness or disability are fully insured,
and premiums due to the insurance company have been duly paid and each Member
has been covered for such insurance by an insurance company of repute at normal
rates and on normal terms for persons in good health.

 


FEES, CHARGES AND EXPENSES


 


17.12       ALL FEES, CHARGES AND EXPENSES OF WHATEVER NATURE WITH RESPECT TO
THE SCHEMES HAVE BEEN DULY PAID AND NO SERVICES HAVE BEEN RENDERED FOR WHICH AN
ACCOUNT OR INVOICE HAS NOT BEEN DELIVERED TO AND PAID BY ANY GROUP COMPANY.  ALL
COSTS, CHARGES AND EXPENSES ARE MET BY THE RELEVANT GROUP COMPANY.


 


DISPUTES

 


17.13       THERE ARE NO PENDING CLAIMS FOR INCAPACITY, ILL-HEALTH OR EARLY
RETIREMENT PENSIONS AND THERE ARE NO CURRENT DISPUTES CONCERNING SUCH BENEFITS.


 


17.14       NO PART-TIME OR FIXED-TERM EMPLOYEE HAS EITHER BEEN EXCLUDED FROM
MEMBERSHIP OF THE SCHEMES OR HAS HAD BENEFITS LIMITED UNDER THE SCHEMES IN
ACCORDANCE WITH THE PROVISIONS OF THE FIXED-TERM EMPLOYEES (PREVENTION OF LESS
FAVOURABLE TREATMENT) REGULATIONS 2002 AND THE PART-TIME WORKERS (PREVENTION OF
LESS FAVOURABLE TREATMENT) REGULATIONS 2000 AND THE SCHEMES COMPLY WITH SECTION
62 OF THE 1995 ACT AND WITH THE DISABILITY DISCRIMINATION ACT 1995 AND
REGULATIONS MADE THEREUNDER.


 


17.15       THERE ARE NO COMPLAINTS UNDER THE TRUSTEES’ INTERNAL DISPUTE
RESOLUTION PROCEDURE, (DETAILS OF WHICH HAVE BEEN DISCLOSED TO THE MEMBERS), OR
ARBITRATIONS, MEDIATIONS CLAIMS TO OPAS, PENSION OMBUDSMAN COMPLAINTS,
COMPLAINTS TO OPRA, ACTIONS, SUITS OR CLAIMS IN PROGRESS, PENDING OR THREATENED
BY ANY OF THE MEMBERS OR EMPLOYEES AND THERE IS NO FACT OR CIRCUMSTANCES LIKELY
TO GIVE RISE TO ANY SUCH PROCEEDINGS.


 


THE EMPLOYER


 


17.16       ESL IS THE ONLY GROUP COMPANY PARTICIPATING IN THE SCHEMES.


 


17.17       SAVE FOR THE SCHEMES, NO GROUP COMPANY IS A PARTY TO OR CONTRIBUTING
TO ANY RETIREMENT BENEFITS PENSION OR LIFE ASSURANCE SCHEME OR ARRANGEMENT, FUND
OR PERSONAL PENSION SCHEME OR STAKEHOLDER ARRANGEMENT WHETHER IN THE UNITED
KINGDOM OR OVERSEAS RELATING TO ANY OF ITS PRESENT OR PAST DIRECTORS OR
EMPLOYEES OR THOSE CLAIMING THROUGH THEM OR UNDER ANY LEGAL OR EX-GRATIA
OBLIGATION OR OBLIGATION ESTABLISHED BY CUSTOM TO PROVIDE ANY RETIREMENT, DEATH,
DISABILITY, ACCIDENT, OR SICKNESS PENSION OR PAYMENT TO OR IN RESPECT OF ANY
SUCH DIRECTOR, OR EMPLOYEE OR PERSON CLAIMING THROUGH THEM.  NO PROPOSAL HAS
BEEN ANNOUNCED OR IMPLIED TO ESTABLISH OR CONTRIBUTE TO ANY OTHER SUCH SCHEME OR
FUND.


 


17.18       EACH GROUP COMPANY CONFIRMS THAT IT HAS COMPLIED WITH ALL APPLICABLE
LEGAL AND ADMINISTRATIVE REQUIREMENTS RELATING TO STAKEHOLDER PENSION SCHEMES
INCLUDING THE PAYMENT OF CONTRIBUTIONS, IN ACCORDANCE WITH THE WELFARE REFORM
AND PENSIONS ACT 1999 AND ALL REGULATIONS MADE THEREUNDER.


 


17.19       NO GROUP COMPANY HAS INCURRED ANY PENALTIES, FINES OR OTHER
SANCTIONS UNDER THE 1995 ACT


 

--------------------------------------------------------------------------------



 


AND THERE ARE NO CIRCUMSTANCES WHICH MAY GIVE RISE TO ANY SUCH PENALTIES, FINES
OR SANCTIONS.


 


REGISTRATION

 


17.20       THE SCHEMES HAVE BEEN REGISTERED WITH THE REGISTRAR OF OCCUPATIONAL
AND PERSONAL PENSION SCHEMES AND THE TRUSTEES AND/OR A GROUP COMPANY HAVE PAID
THE APPLICABLE LEVY.


 


17.21       NO EMPLOYEE OF ANY GROUP COMPANY HAS HAD HIS CONTRACT OF EMPLOYMENT
TRANSFERRED TO THE COMPANY FROM ANOTHER EMPLOYER WHERE THE REGULATIONS, APPLIED
TO THE TRANSFER OF HIS CONTRACT OF EMPLOYMENT AND WHERE HE WAS A MEMBER OF A
FINAL SALARY PENSION PLAN PRIOR TO SUCH A TRANSFER.


 


18           STRIKING OFF


 


18.1         ALL REQUIREMENTS OF THE ACT REGARDING THE MAKING OF AN APPLICATION
FOR STRIKING WTL AND WIPL OFF THE REGISTER OF MEMBERS MAINTAINED BY COMPANIES
HOUSE WERE COMPLIED WITH.


 


18.2         SO FAR AS THE WARRANTOR IS AWARE THERE IS NO PERSON WHO IS ENTITLED
TO MAKE AN APPLICATION PURSUANT TO SECTION 653 OF THE ACT FOR WIPL TO BE
RESTORED TO THE REGISTER OF MEMBERS MAINTAINED BY COMPANIES HOUSE (NOR HAS ANY
SUCH APPLICATION BEEN MADE AS AT THE DATE OF THIS AGREEMENT) NOR IS THERE ANY
PERSON WHO WOULD, FOLLOWING THE STRIKING OFF OF WTL FROM THE REGISTER OF MEMBERS
MAINTAINED BY COMPANIES HOUSE, HAVE CAUSE TO MAKE SUCH AN APPLICATION IN RESPECT
OF WTL.


 


19           PLASMA ANTENNAS LIMITED

 


19.1         NO MEMBER OF THE GROUP OWNS ANY INTEREST IN PLASMA ANTENNAS
LIMITED.


 


19.2         NO MEMBER OF THE GROUP OWES ANY OBLIGATIONS OR LIABILITIES (WHETHER
ACTUAL OR CONTINGENT) TO (I) PLASMA ANTENNAS LIMITED, OR (II) TO ANY THIRD PARTY
AS A RESULT OF ANY TRANSACTION OR MATTER RELATING TO PLASMA ANTENNAS LIMITED
(INCLUDING THE ASSIGNMENT OF CERTAIN SOLID STATE PLASMA ANTENNA TECHNOLOGY BY
ESL TO PLASMA ANTENNAS LIMITED); NOR ARE THERE ANY CIRCUMSTANCES WHICH MAY GIVE
RISE TO ANY SUCH OBLIGATIONS OR LIABILITIES.


 


20           THE COMPANY

 

Other than the ownership of the entire issued share capital of ESL the Company
has not since the date of its incorporation:

 


20.1         CARRIED ON BUSINESS OR TRADED IN ANY CAPACITY WHATSOEVER;


 


20.2         ACQUIRED OR AGREED TO ACQUIRE ANY ASSETS;


 


20.3         INCURRED ANY LIABILITIES OR ANY OBLIGATION OF WHATEVER KIND (OTHER
THAN THE EXPENSES OF ITS INCORPORATION AND ANY LIABILITY FOR TAX OR COSTS
INCURRED IN THE PREPARATION OF AUDITED ACCOUNTS) WHETHER DIRECT OR INDIRECT,
JOINT OR SEVERAL, ABSOLUTE OR CONTINGENT, SECURED OR UNSECURED; OR


 


20.4         ENTERED INTO ANY CONTRACT, ARRANGEMENT, AGREEMENT OR INSTRUMENT OF
WHATEVER NATURE AND WHETHER IN WRITING OR NOT, WHETHER CONTINGENT OR OTHERWISE.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Tax Covenant

 


1              DEFINITIONS AND INTERPRETATION


 

In this schedule 4 and in schedule 5:

 


1.1           “ACCOUNTS RELIEF” MEANS ANY RELIEF WHICH HAS BEEN TREATED AS AN
ASSET IN THE ACCOUNTS OR HAS BEEN TAKEN INTO ACCOUNT IN COMPUTING, REDUCING OR
ELIMINATING ANY PROVISION FOR DEFERRED TAX IN THE ACCOUNTS;


 


1.2           “CLAIM FOR TAX” MEANS ANY CLAIM, ASSESSMENT, NOTICE OR DEMAND BY
ANY TAX AUTHORITY BY WHICH A GROUP COMPANY IS LIABLE OR IS SOUGHT TO BE MADE
LIABLE TO MAKE A PAYMENT TO A TAX AUTHORITY;


 


1.3           EVENT” INCLUDES ANY PAYMENT, TRANSACTION, CIRCUMSTANCE, ACT,
OMISSION OR OCCURRENCE OF WHATEVER NATURE AND ANY DISTRIBUTION, FAILURE TO
DISTRIBUTE, ACQUISITION, DISPOSAL, TRANSFER, PAYMENT, LOAN OR ADVANCE, THE
EXPIRY OF ANY TIME PERIOD, MEMBERSHIP OF OR CEASING TO BE A MEMBER OF ANY GROUP
OR PARTNERSHIP OR ANY CHANGE IN THE RESIDENCE OF ANY PERSON FOR TAX PURPOSES OR
ANY COMBINATION OF TWO OR MORE SUCH OCCURRENCES AND REFERENCES TO AN EVENT
OCCURRING ON OR BEFORE A PARTICULAR DATE OR BEFORE OTHER EVENTS (INCLUDING
WITHOUT LIMITATION COMPLETION) SHALL INCLUDE AN EVENT DEEMED, PURSUANT TO ANY
TAXATION STATUTE, TO OCCUR OR BE TREATED OR REGARDED AS OCCURRING OR EXISTING ON
OR BEFORE THAT DATE OR IN RESPECT OF THAT PERIOD, AND SHALL ALSO BE DEEMED TO
INCLUDE ANY COMBINATION OF TWO OR MORE EVENTS THE FIRST OF WHICH HAS TAKEN PLACE
ON OR BEFORE THAT DATE OR ON OR BEFORE THAT OTHER EVENT;


 


1.4           “HIVE-DOWN AGREEMENT” MEANS THE AGREEMENT DATED 26 NOVEMBER 1999
BETWEEN ELETTRONICA (UK) LIMITED AND ELETTRONICA SYSTEMS LIMITED FOR THE SALE
AND PURCHASE OF THE BUSINESS AND CERTAIN OF THE ASSETS OF ELETTRONICA (UK)
LIMITED TO ELETTRONICA SYSTEMS LIMITED;


 


1.5           “RELIEF” INCLUDES ANY LOSS, RELIEF, ALLOWANCE, EXEMPTION, SET-OFF,
CREDIT, REBATE, REFUND, RIGHT TO REPAYMENT OR DEDUCTION IN RESPECT OF ANY TAX OR
ANY SET-OFF OR DEDUCTION IN COMPUTING OR AGAINST PROFITS INCOME OR GAINS FOR THE
PURPOSES OF ANY TAX REFERENCES TO THE LOSS OF A RELIEF OR OF A RIGHT TO
REPAYMENT OF TAX SHALL INCLUDE THE LOSS, REDUCTION, MODIFICATION, COUNTERACTING,
NULLIFICATION, CANCELLATION, DISALLOWANCE, WITHDRAWAL OR CLAWBACK OF ANY RELIEF
OR RIGHT TO REPAYMENT OF TAX;


 


1.6           “PURCHASERS RELIEF” MEANS ANY RELIEF WHICH ARISES AS A CONSEQUENCE
OF AN EVENT OCCURRING AFTER COMPLETION OR IN RESPECT OF A PERIOD CURRENT AT
COMPLETION WHERE ANY RELIEF SHALL BE APPORTIONED PARTLY BEFORE AND PARTLY AFTER
COMPLETION ON A TIME BASIS UNLESS SOME OTHER BASIS IS MORE REASONABLE OR
REQUIRED BY STATUTE;


 


1.7           “LIABILITY FOR TAX” MEANS ANY LIABILITY OF A GROUP COMPANY TO MAKE
A PAYMENT OF OR IN RESPECT OF TAX AND INCLUDES (WITHOUT LIMITATION):


 


1.8           THE LOSS OF AN ACCOUNTS RELIEF OR THE SET-OFF AGAINST INCOME,
PROFITS OR GAINS ARISING, ACCRUED, RECEIVED OR EARNED ON OR BEFORE COMPLETION OR
AGAINST AN ACTUAL LIABILITY FOR TAX OF ANY ACCOUNTS RELIEF;


 


1.9           THE SET OFF AGAINST INCOME, PROFITS OR GAINS ARISING, ACCRUED
RECEIVED OR EARNED ON OR BEFORE COMPLETION OR AGAINST AN ACTUAL LIABILITY FOR
TAX OF ANY PURCHASER’S RELIEF;

 

1

--------------------------------------------------------------------------------


 


1.10         ANY AMOUNT OF INHERITANCE TAX WHICH IS AT COMPLETION UNPAID AND IN
RESPECT OF WHICH THE INLAND REVENUE HAS A CHARGE ON ANY OF THE SHARES OR ASSETS
OF A GROUP COMPANY OR A POWER TO SELL, MORTGAGE OR CHARGE ANY OF THE SHARES OR
ASSETS OF A GROUP COMPANY;


 


1.11         ANY AMOUNT OF INHERITANCE TAX WHICH AFTER COMPLETION BECOMES A
CHARGE ON OR GIVES RISE TO A POWER TO SELL, MORTGAGE OR CHARGE ANY OF THE SHARES
OR ASSETS OF A GROUP COMPANY BEING A LIABILITY IN RESPECT OF ADDITIONAL
INHERITANCE TAX PAYABLE ON THE DEATH OF ANY PERSON WITHIN 7 YEARS AFTER A
TRANSFER OF VALUE IF A CHARGE ON OR POWER TO SELL, MORTGAGE OR CHARGE ANY SUCH
SHARES OR ASSETS OF A GROUP COMPANY EXISTED AT THE DATE OF COMPLETION OR WOULD
HAVE EXISTED AT COMPLETION, IF THE DEATH HAD OCCURRED IMMEDIATELY BEFORE
COMPLETION AND THE INHERITANCE TAX PAYABLE AS A RESULT OF SUCH DEATH HAD NOT
BEEN PAID; OR


 


1.12         ANY AMOUNT OF INHERITANCE TAX WHICH ARISES AS A RESULT OF A
TRANSFER OF VALUE OCCURRING BEFORE COMPLETION (WHETHER OR NOT IN CONJUNCTION
WITH THE DEATH OF ANY PERSON WHENEVER OCCURRING) WHICH INCREASED OR DECREASED
THE VALUE OF THE ASSETS OF A GROUP COMPANY;


 


1.13         AND IN DETERMINING FOR THE PURPOSES OF PARAGRAPHS 1.6.3 AND 1.6.4
ABOVE WHETHER A CHARGE ON OR POWER TO SELL, MORTGAGE OR CHARGE ANY OF THE SHARES
OR ASSETS OF A GROUP COMPANY EXISTS AT ANY TIME THE FACT THAT ANY INHERITANCE
TAX IS NOT YET PAYABLE OR MAY BE PAID BY INSTALMENTS SHALL BE DISREGARDED AND
SUCH INHERITANCE TAX SHALL BE TREATED AS BECOMING DUE AND A CHARGE OR POWER TO
SELL, MORTGAGE OR CHARGE AS ARISING, ON THE DATE OF THE TRANSFER OF VALUE OR
OTHER DATE OR EVENT ON OR IN RESPECT OF WHICH IT BECOMES PAYABLE OR ARISES AND
THE PROVISIONS OF SECTION 213 OF THE ITA SHALL NOT APPLY;


 


1.14         IN ANY CASE FALLING WITHIN PARAGRAPHS 1.6.1 OR 1.6.2 THE AMOUNT OF
THE LIABILITY FOR TAX SHALL BE (I) IN THE CASE OF PARAGRAPH 1.6.1 WHERE THE
ACCOUNTS RELIEF LOST WAS A RIGHT TO REPAYMENT OF TAX, THE AMOUNT OF THE
REPAYMENT WHICH WOULD OTHERWISE HAVE BEEN OBTAINED AND IN ALL OTHER CASES, THE
AMOUNT OF TAX WHICH COULD HAVE BEEN SAVED (ASSUMING THERE IS SUFFICIENT INCOME,
PROFITS OR GAINS AGAINST WHICH TO SET OFF THE ACCOUNTS RELIEF LOST) ON THE BASIS
OF THE TAX RATES CURRENT AT COMPLETION; OR (II) IN THE CASE OF PARAGRAPH 1.6.2
THE AMOUNT OF TAX WHICH HAS BEEN SAVED IN CONSEQUENCE OF THE SET OFF OF THE
PURCHASER’S RELIEF;


 


1.15         REFERENCES TO INCOME, PROFITS OR GAINS SHALL INCLUDE ANY OTHER
MEASURE BY REFERENCE TO WHICH TAX IS COMPUTED;


 


1.16         REFERENCES TO INCOME, PROFITS OR GAINS ARISING, ACCRUED, RECEIVED
OR EARNED BY ANY PERSON SHALL INCLUDE INCOME, PROFITS, OR GAINS WHICH ARE FOR
THE PURPOSE OF ANY TAX DEEMED TO HAVE BEEN REGARDED OR TREATED AS ARISING,
ACCRUED, RECEIVED OR EARNED BY SUCH PERSON;


 


1.17         REFERENCES TO INCOME, PROFITS OR GAINS ARISING ACCRUED, RECEIVED OR
EARNED ON OR BEFORE A PARTICULAR DATE (INCLUDING, WITHOUT LIMITATION,
COMPLETION) OR IN RESPECT OF A PARTICULAR PERIOD SHALL INCLUDE INCOME, PROFITS
OR GAINS WHICH ARE FOR THE PURPOSES OF ANY TAX DEEMED TO HAVE BEEN TREATED OR
REGARDED AS ARISING ACCRUED, RECEIVED OR EARNED ON OR BEFORE THAT DATE OR IN
RESPECT OF THAT PERIOD.


 


2              COVENANT


 


2.1           SUBJECT AS HEREINAFTER PROVIDED THE COVENANTOR HEREBY COVENANTS TO
PAY TO THE PURCHASER AN AMOUNT EQUAL TO:


 


2.1.1        ANY LIABILITY FOR TAX RESULTING FROM OR BY REFERENCE TO ANY
RECEIPTS, INCOME, PROFITS OR GAINS EARNED, ACCRUED OR RECEIVED BY ANY GROUP
COMPANY ON OR BEFORE COMPLETION OR ANY EVENT OCCURRING ON OR BEFORE COMPLETION;

 

2

--------------------------------------------------------------------------------


 


2.1.2        ANY LIABILITY FOR TAX WHICH IS PRIMARILY THE LIABILITY OF ANOTHER
PERSON (THE “PRIMARY PERSON”) FOR WHICH A GROUP COMPANY IS LIABLE IN CONSEQUENCE
OF:


 

A)             THE PRIMARY PERSON FAILING TO DISCHARGE SUCH LIABILITY FOR TAX;
AND

 

B)            THE GROUP COMPANY AT ANY TIME BEFORE COMPLETION;

 

I               BEING A MEMBER OF THE SAME GROUP OF COMPANIES AS THE PRIMARY
PERSON; OR

 

II              HAVING CONTROL OF, BEING CONTROLLED BY, OR BEING OTHERWISE
CONNECTED WITH, THE PRIMARY PERSON OR BEING CONTROLLED BY THE SAME PERSON AS THE
PRIMARY PERSON, FOR ANY TAX PURPOSE;

 


2.1.3        ANY STAMP DUTY WHICH IS CHARGEABLE ON ANY INSTRUMENT (OTHER THAN
THE HIVE-DOWN AGREEMENT AND EXCLUDING ANY STAMP DUTY PAYABLE BY REASON OF THE
TRANSFER OF THE SHARES TO THE PURCHASER) OR, IN THE CASE OF AN INSTRUMENT WHICH
IS OUTSIDE THE UNITED KINGDOM, ANY STAMP DUTY WHICH WOULD BE CHARGEABLE ON THE
INSTRUMENT IF IT WERE BROUGHT INTO THE UNITED KINGDOM, IN EITHER CASE WHICH
CONFERS ANY RIGHT OR TITLE ON THE GROUP COMPANY OR IN THE ENFORCEMENT OR
PRODUCTION OF WHICH THE GROUP COMPANY IS INTERESTED AND ANY INTEREST, FINES OR
PENALTIES RELATING TO SUCH STAMP DUTY SHALL BE TREATED AS A LIABILITY FOR TAX OF
THE GROUP COMPANY WHETHER OR NOT SUCH INSTRUMENT IS SUBMITTED FOR STAMPING;


 


2.1.4        ANY STAMP DUTY WHICH IS CHARGEABLE ON THE HIVE-DOWN AGREEMENT AND
ANY INTEREST, FINES OR PENALTIES RELATING TO SUCH STAMP DUTY PROVIDED THAT THE
COVENANTOR SHALL HAVE NO LIABILITY UNDER THIS PARAGRAPH IF THE PURCHASER OR ANY
GROUP COMPANY SUBMITS THE HIVE-DOWN AGREEMENT FOR STAMPING FOR ANY REASON OTHER
THAN FOR THE PURPOSES OF COURT PROCEEDINGS, TO PROVE TITLE TO AN ASSET WHERE THE
PROOF OF SUCH TITLE IS, IN THE PURCHASER’S REASONABLE OPINION REQUIRED AND A
COPY OF THE HIVE-DOWN AGREEMENT IS NOT SUFFICIENT, OR WHERE THE ORIGINAL
HIVE-DOWN AGREEMENT IS REQUIRED BY THE INLAND REVENUE OR HM CUSTOMS & EXCISE;


 


2.1.5        ANY LIABILITY FOR TAX RESULTING FROM ANY SHARES ISSUED OR SHARE
OPTIONS GRANTED ON OR BEFORE COMPLETION TO THE OPTION HOLDERS WHETHER THE SHARES
ARE OR WILL BE ISSUED AT A DISCOUNT TO THEIR MARKET VALUE AT THE DATE OF ISSUE
OR OTHERWISE AND WHETHER OR NOT THE TAX PAID, BORNE OR PAYABLE BY THE COMPANY IS
OR WILL BE PRIMARILY CHARGEABLE TO THE COMPANY;


 


2.1.6        ALL REASONABLE COSTS AND EXPENSES PROPERLY INCURRED BY ANY GROUP
COMPANY OR THE PURCHASER IN CONNECTION WITH ANY LIABILITY FOR TAX;


 


2.2           EACH OF THE COVENANTS CONTAINED IN PARAGRAPH 2.1.1 TO 2.1.6 SHALL
BE CONSTRUED AS GIVING RISE TO SEPARATE AND INDEPENDENT OBLIGATIONS AND SHALL
NOT BE RESTRICTED BY THE OTHER SAVE THAT (FOR THE AVOIDANCE OF DOUBT) ANY
PAYMENT BY THE COVENANTOR IN RESPECT OF A LIABILITY UNDER ONE COVENANT SHALL
DISCHARGE ANY LIABILITY UNDER THE OTHER TO THE EXTENT OF SUCH PAYMENT AND
INSOFAR AS IT ARISES FROM THE SAME SUBJECT MATTER.


 


2.3           WITHOUT LIMITING THIS CLAUSE 2, ANY PAYMENT UNDER THIS SCHEDULE
SHALL, SO FAR AS IT IS POSSIBLE, BE TREATED AS AN ADJUSTMENT TO THE
CONSIDERATION PAID BY THE PURCHASER FOR THE SHARES.

 

3

--------------------------------------------------------------------------------


 


3              DISPUTES AND CONDUCT OF CLAIMS

 


3.1           IF THE PURCHASER OR A GROUP COMPANY RECEIVES A CLAIM FOR TAX WHICH
APPEARS TO ANY OF THEM TO BE RELEVANT FOR THE PURPOSES OF THIS SCHEDULE OR IN
RELATION TO THE UTILISED TAX LOSSES, THE PURCHASER OR THE GROUP COMPANY SHALL AS
SOON AS REASONABLY PRACTICABLE (AND IN ANY EVENT IN THE CASE OF THE RECEIPT OF A
CLAIM FOR TAX CONSISTING OF ANY ASSESSMENT OR DEMAND FOR TAX OR FOR WHICH THE
TIME FOR RESPONSE OR APPEAL IS LIMITED NOT LESS THAN 10 BUSINESS DAYS PRIOR TO
THE DAY ON WHICH THE TIME FOR RESPONSE OR APPEAL EXPIRES) GIVE WRITTEN NOTICE
THEREOF TO THE COVENANTOR SETTING OUT REASONABLE DETAILS OF THE CLAIM FOR TAX OR
CLAIM IN RELATION TO THE UTILISED TAX LOSSES PROVIDED THAT THE GIVING OF SUCH
NOTICE SHALL NOT BE A CONDITION PRECEDENT TO THE LIABILITY OF THE COVENANTOR
UNDER THIS SCHEDULE.


 


3.2           IF THE COVENANTOR SHALL INDEMNIFY AND SECURE (PROVIDED THAT
SECURITY WILL ONLY BE REQUIRED IN THE EVENT THAT ANY OUTSTANDING LIABILITIES OF
THE TYPE CONTEMPLATED BY THIS CLAUSE INCURRED BY ANY GROUP COMPANY AND/OR THE
PURCHASER (AS THE CASE MAY BE) EXCEEDS £20,000) THE GROUP COMPANY AND/OR (AS THE
CASE SHALL REQUIRE) THE PURCHASER TO THE PURCHASER’S REASONABLE SATISFACTION
AGAINST ALL LIABILITIES, COSTS, DAMAGES, TAX, ADDITIONAL TAX OR EXPENSES WHICH
MAY BE INCURRED THEREBY WITHIN 15 BUSINESS DAYS OF THE DATE OF THE NOTICE TO THE
COVENANTOR SPECIFIED IN PARAGRAPH 3.1 ABOVE, THE PURCHASER SHALL AND SHALL
PROCURE THAT THE RELEVANT GROUP COMPANY SHALL (EXCEPT WHERE FRAUDULENT,
NEGLIGENT OR CRIMINAL CONDUCT IS ALLEGED) TAKE SUCH LAWFUL ACTION AS THE
COVENANTOR MAY REASONABLY REQUEST BY NOTICE IN WRITING GIVEN TO THE PURCHASER TO
AVOID, DISPUTE, DEFEND, RESIST, APPEAL OR COMPROMISE ANY CLAIM FOR TAX OR CLAIM
IN RELATION TO THE UTILISED TAX LOSSES (SUCH A CLAIM FOR TAX OR CLAIM IN
RELATION TO THE UTILISED TAX LOSSES WHERE ACTION IS SO REQUESTED BEING
HEREINAFTER REFERRED TO AS A “DISPUTE”) PROVIDED THAT:


 


3.2.1        NEITHER THE GROUP COMPANY NOR THE PURCHASER SHALL BE OBLIGED TO
APPEAL OR PROCURE AN APPEAL AGAINST ANY CLAIM FOR TAX OR CLAIM IN RELATION TO
THE UTILISED TAX LOSSES RAISED ON EITHER OF THEM IF, THE COVENANTOR HAVING BEEN
GIVEN WRITTEN NOTICE OF THE RECEIPT OF SUCH ASSESSMENT, THE GROUP COMPANY AND
THE PURCHASER HAVE NOT WITHIN 20 BUSINESS DAYS OF THE DATE OF THE NOTICE
RECEIVED INSTRUCTIONS IN WRITING FROM THE COVENANTOR TO DO SO OR THE COVENANTOR
FAILED TO INDEMNIFY OR (IF APPLICABLE) SECURE THE GROUP COMPANY AND/OR THE
PURCHASER (AS APPROPRIATE);


 


3.2.2        WHERE THE LIABILITY FOR TAX THE SUBJECT OF THE DISPUTE IS REQUIRED
TO BE PAID AS A PRECONDITION TO AN APPEAL OR BEFORE ANY OTHER ACTION REQUESTED
BY THE COVENANTOR MAY BE TAKEN, THE GROUP COMPANY SHALL NOT BE OBLIGED TO TAKE
ANY SUCH ACTION UNTIL THE COVENANTOR SHALL HAVE PAID TO THE PURCHASER OR THE
GROUP COMPANY AN AMOUNT EQUAL TO SUCH LIABILITY FOR TAX FOR THE PURPOSE OF
DISCHARGING THE SAME;


 


3.2.3        NEITHER THE PURCHASER NOR THE GROUP COMPANY SHALL BE REQUIRED TO
TAKE ANY ACTION WHICH IN ITS REASONABLE OPINION IS LIKELY TO MATERIALLY
PREJUDICE ITS BUSINESS;


 


3.2.4        NEITHER THE PURCHASER NOR THE GROUP COMPANY SHALL BE OBLIGED TO
TAKE ANY ACTION UNDER THIS PARAGRAPH 3 WHICH INVOLVES CONTINUING THE DISPUTE OR
CONTESTING ANY CLAIM FOR TAX BEFORE ANY COURT OR OTHER APPELLATE BODY (EXCLUDING
THE TAX AUTHORITY DEMANDING THE TAX IN QUESTION, BUT FOR THE AVOIDANCE OF DOUBT
INCLUDING THE GENERAL OR SPECIAL COMMISSIONERS OF THE INLAND REVENUE) UNLESS THE
COVENANTOR FIRST FURNISHES THE PURCHASER WITH THE WRITTEN OPINION OF A TAX
COUNSEL OF AT LEAST 5 YEARS STANDING TO THE EFFECT THAT AN APPEAL AGAINST THE
CLAIM FOR TAX IN QUESTION WILL, ON THE BALANCE OF PROBABILITIES, BE WON AND IN
ANY EVENT NEITHER THE PURCHASER NOR THE GROUP COMPANY SHALL BE OBLIGED TO TAKE
ANY ACTION PURSUANT TO THIS PARAGRAPH 3 WHICH INCLUDES CONTINUING THE DISPUTE OR
CONTESTING ANY CLAIM FOR TAX BEYOND THE FIRST

 

4

--------------------------------------------------------------------------------


 


APPELLATE BODY (EXCLUDING THE TAX AUTHORITY DEMANDING THE TAX IN QUESTION BUT
FOR THE AVOIDANCE OF DOUBT INCLUDING THE GENERAL OR SPECIAL COMMISSIONERS OF THE
INLAND REVENUE) IN THE JURISDICTION CONCERNED;


 


3.2.5        THE PURCHASER AND THE GROUP COMPANY SHALL BE AT LIBERTY WITHOUT
REFERENCE TO THE COVENANTOR TO ADMIT, COMPROMISE, SETTLE, DISCHARGE OR OTHERWISE
DEAL WITH ANY CLAIM FOR TAX AFTER WHICHEVER IS THE EARLIEST OF:


 

A)             THE PURCHASER OR THE GROUP COMPANY BEING NOTIFIED IN WRITING BY
THE COVENANTOR THAT IT CONSIDERS THE CLAIM FOR TAX SHOULD NO LONGER BE RESISTED;

 

B)            THE EXPIRY OF A PERIOD OF 20 BUSINESS DAYS FOLLOWING THE SERVICE
OF A NOTICE BY THE PURCHASER OR THE GROUP COMPANY ON THE COVENANTOR, REQUIRING
THE COVENANTOR TO CLARIFY OR EXPLAIN THE TERMS OF ANY REQUEST MADE UNDER
PARAGRAPH 3.2 DURING WHICH PERIOD NO SUCH CLARIFICATION OR EXPLANATION HAS BEEN
RECEIVED BY THE PURCHASER OR THE GROUP COMPANY; AND

 

C)             IF APPROPRIATE, THE EXPIRATION OF ANY PERIOD PRESCRIBED BY
APPLICABLE LEGISLATION FOR THE MAKING OF AN APPEAL AGAINST EITHER THE CLAIM FOR
TAX OR THE DECISION OF ANY COURT OR TRIBUNAL IN RESPECT OF ANY SUCH CLAIM FOR
TAX, AS THE CASE MAY BE.

 


3.2.6        THE COVENANTOR SHALL BE BOUND TO ACCEPT FOR THE PURPOSES OF THIS
AGREEMENT ANY ADMISSION, COMPROMISE, SETTLEMENT OR DISCHARGE OF ANY CLAIM FOR
TAX AND THE OUTCOME OF ANY PROCEEDINGS RELATING TO IT MADE OR ARRIVED AT IN
ACCORDANCE WITH THE PROVISIONS OF THIS PARAGRAPH 3.


 


3.2.7        IF THE COVENANTOR DOES NOT REQUEST THE PURCHASER OR THE GROUP
COMPANY TO TAKE ANY ACTION UNDER THIS PARAGRAPH 3 OR THE DISPUTE CONCERNS
FRAUDULENT OR CRIMINAL CONDUCT, THE PURCHASER OR THE GROUP COMPANY SHALL HAVE
THE CONDUCT OF THE DISPUTE ABSOLUTELY (WITHOUT PREJUDICE TO THE RIGHTS OF THE
PURCHASER UNDER THIS AGREEMENT) AND SHALL BE FREE TO PAY OR SETTLE THE CLAIM FOR
TAX ON SUCH TERMS AS THE PURCHASER OR THE GROUP COMPANY MAY ACTING REASONABLY
CONSIDER FIT.


 


4              PAYMENT DATE

 


4.1           WHERE THE COVENANTOR IS LIABLE TO THE PURCHASER PURSUANT TO THE
COVENANT CONTAINED IN PARAGRAPH 2 ABOVE:

 


4.1.1        IN A CASE THAT INVOLVES AN ACTUAL PAYMENT OF TAX THE COVENANTOR
SHALL PAY SUMS DUE UNDER THIS SCHEDULE IN CLEARED FUNDS WITHOUT ANY DEDUCTION
WHATSOEVER BY WAY OF SET-OFF OR COUNTER-CLAIM OR OTHERWISE, 3 BUSINESS DAYS
PRIOR TO THE DATE ON WHICH THE TAX IN QUESTION WOULD HAVE HAD TO HAVE BEEN PAID
IN ORDER TO PREVENT A LIABILITY TO INTEREST OR A FINE, CHARGE, PENALTY OR
SURCHARGE FROM ARISING IN RESPECT OF THE LIABILITY FOR TAX IN QUESTION OR, AS
THE CASE MAY BE, 3 BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE TAX IN QUESTION
MUST BE PAID IN ORDER TO ENTITLE THE GROUP COMPANY OR THE PURCHASER TO MAKE AN
APPEAL AGAINST AN ASSESSMENT TO TAX;


 


4.1.2        IN A CASE THAT INVOLVES A LIABILITY FOR TAX REFERRED TO IN
PARAGRAPH 1.5.1 OR 1.5.2, THE DATE FALLING 5 BUSINESS DAYS AFTER THE DATE ON
WHICH THE COVENANTOR HAS BEEN NOTIFIED BY THE PURCHASER THAT THE AUDITORS FOR
THE TIME BEING OF THE RELEVANT GROUP COMPANY HAVE CERTIFIED, AT THE REQUEST OF
THE PURCHASER, THAT THERE IS A LIABILITY FOR THE DETERMINABLE AMOUNT; OR

 

5

--------------------------------------------------------------------------------


 


4.1.3        IN THE CASE FALLING WITHIN PARAGRAPH 2.1.4 (COSTS AND EXPENSES),
THE DATE FALLING 5 BUSINESS DAYS AFTER THE DATE ON WHICH THE COVENANTOR HAS BEEN
NOTIFIED BY THE PURCHASER THAT SUCH AMOUNT IS DUE AND PAYABLE.


 


4.2           IF ANY PAYMENT REQUIRED TO BE MADE BY THE COVENANTOR UNDER THIS
SCHEDULE IS NOT MADE BY THE DUE DATE THEN PAYMENT SHALL CARRY INTEREST FROM (AND
INCLUDING) THAT DUE DATE UNTIL (BUT EXCLUDING) THE DATE WHEN THE PAYMENT IS
ACTUALLY MADE AT THE RATE OF 3 PER CENT ABOVE THE BASE RATE FROM TIME TO TIME OF
ROYAL BANK OF SCOTLAND PLC.


 


5              TAXATION OF CLAIMS

 


5.1           SUBJECT TO PARAGRAPH 5.2, ALL PAYMENTS MADE BY THE COVENANTOR
PURSUANT TO THIS SCHEDULE IN RESPECT OF ANY LIABILITY FOR TAX SHALL BE MADE
GROSS, FREE OF ANY RIGHTS OF COUNTERCLAIM OR SET-OFF AND WITHOUT ANY DEDUCTION
OR WITHHOLDING OF ANY NATURE OTHER THAN A DEDUCTION OR WITHHOLDING REQUIRED BY
LAW.


 


5.2           IF THE COVENANTOR MAKES ANY DEDUCTION OR WITHHOLDING (INCLUDING
TAX) REQUIRED BY LAW FROM ANY PAYMENT UNDER THIS SCHEDULE THEN THE SUM DUE FROM
THE COVENANTOR IN RESPECT OF THE PAYMENT SHALL BE INCREASED TO THE EXTENT
NECESSARY TO ENSURE THAT AFTER THE MAKING OF ANY SUCH DEDUCTION OR WITHHOLDING
THE PURCHASER (OR, AS THE CASE MAY BE, THE RELEVANT GROUP COMPANY) RECEIVES AND
RETAINS A SUM EQUAL TO THE SUM IT WOULD HAVE RECEIVED AND RETAINED HAD NO
DEDUCTION OR WITHHOLDING BEEN REQUIRED TO BE MADE.


 


5.3           IF ANY SUM (THE “FIRST SUM”) PAYABLE BY THE COVENANTOR TO THE
PURCHASER UNDER THIS SCHEDULE SHALL BE SUBJECT TO TAX IN THE HANDS OF THE
PURCHASER OR WOULD HAVE BEEN TAXABLE IN THE HANDS OF THE PURCHASER ASSUMING THAT
THE PURCHASER HAD SUFFICIENT TAXABLE PROFITS TO USE ALL RELIEFS AVAILABLE TO IT
IN THE ACCOUNTING PERIOD IN WHICH IT RECEIVES A SUM UNDER THIS SCHEDULE THEN THE
COVENANTOR SHALL PAY TO THE PURCHASER (AS OFTEN AS SHALL BE NECESSARY) SUCH
ADDITIONAL SUM OR SUMS AS WILL AFTER SUCH TAX (AND ANY TAX ON SUCH ADDITIONAL
SUM OR SUMS) LEAVE THE PURCHASER WITH SUCH AMOUNT AS THE PURCHASER WOULD HAVE
BEEN LEFT WITH HAD THE FIRST SUM NOT BEEN SUBJECT TO TAX IN THE HANDS OF THE
PURCHASER.


 


6              PURCHASER’S COVENANT

 


6.1           SUBJECT TO PARAGRAPH 6.2, THE PURCHASER COVENANTS WITH THE
COVENANTOR TO PAY TO THE COVENANTOR WITHIN 5 BUSINESS DAYS OF WRITTEN DEMAND
THEREFORE AN AMOUNT EQUAL TO:-


 


6.1.1        ANY TAXATION WHICH IS ASSESSED ON THE COVENANTOR PURSUANT TO EITHER
SECTION 767A OR SECTION 767AA TA, OR PARAGRAPH 8(2) OF SCHEDULE 34, FINANCE ACT
2002 BY REASON OF TAXATION ASSESSED ON OR PRIMARILY OR DIRECTLY ATTRIBUTABLE TO
THE PURCHASER OR ANY GROUP COMPANY WHICH THE PURCHASER OR THE RELEVANT GROUP
COMPANY FAILS TO DISCHARGE AFTER COMPLETION;


 


6.1.2        TOGETHER WITH ANY RELATED INTEREST AND PENALTIES, AND ANY
REASONABLE COSTS AND EXPENSES REASONABLY AND PROPERLY INCURRED BY THE COVENANTOR
IN CONNECTION WITH TAKING ANY ACTION UNDER THIS PARAGRAPH 6.


 


6.2           THE PURCHASER SHALL NOT BE REQUIRED TO MAKE ANY PAYMENT PURSUANT
TO PARAGRAPH 6.1:


 


6.2.1        UNLESS THE COVENANTOR SHALL ENTER INTO A BINDING IRREVOCABLE
UNDERTAKING NOT TO SEEK TO RECOVER ANY AMOUNT FROM THE RELEVANT GROUP COMPANY IN
RESPECT OF THE LIABILITY FOR TAX IN QUESTION PURSUANT TO SECTION 767B TA; OR


 


6.2.2        TO THE EXTENT THAT THE PURCHASER IS ENTITLED TO MAKE A CLAIM IN
RESPECT OF SUCH TAX UNDER THIS AGREEMENT.

 

6

--------------------------------------------------------------------------------


 


6.3           THE PURCHASER SHALL PRESERVE, OR SHALL PROCURE THE PRESERVATION OF
ALL DOCUMENTS, RECORDS, CORRESPONDENCE, ACCOUNTS AND OTHER INFORMATION
WHATSOEVER WHICH IS IN ITS POSSESSION, IN RESPECT OF OR RELEVANT TO THE TAXATION
AFFAIRS OF ANY GROUP COMPANY UNTIL SUCH TIME AS THE PARTIES HERETO SHALL CEASE
TO HAVE ANY LIABILITY OR CONTINGENT LIABILITY HEREUNDER.


 


7              EXCLUSIONS


 


7.1           THE COVENANTS GIVEN BY CLAUSE 2.1.1, 2.1.2, 2.1.3 AND 2.1.6 OF
THIS SCHEDULE SHALL NOT COVER ANY LIABILITY FOR TAX OF A GROUP COMPANY:


 


7.1.1        TO THE EXTENT THAT PROVISION OR RESERVE IN RESPECT OF SUCH
LIABILITY FOR TAX WAS MADE IN THE ACCOUNTS;


 


7.1.2        TO THE EXTENT THAT SUCH LIABILITY FOR TAX ARISES OR IS INCREASED AS
A RESULT OF:


 

A)             ANY INCREASE IN RATES OF TAXATION;

 

B)            ANY CHANGE IN OR INTRODUCTION OF LAW OR CHANGE IN THE
INTERPRETATION OR APPLICATION OF LAW BY A COURT OR TAX AUTHORITY OR ANY CHANGE
OR WITHDRAWAL BY A TAX AUTHORITY OF ANY PUBLISHED PRACTICE OR CONCESSION; OR

 

C)             ANY CHANGE IN THE BASES UPON WHICH THE ACCOUNTS OF THE COMPANY
ARE PREPARED OR ANY CHANGE IN ACCOUNTING CASES, PRACTICE OR PRINCIPLES
(INCLUDING, WITHOUT LIMITATION, THE DATE TO WHICH THE COMPANY PREPARES ITS
ACCOUNTS, THE TREATMENT OF TIMING DIFFERENCES, THE CASES ON WHICH THE COMPANY
VALUES ITS ASSETS AND THE COMPANY’S TAX REPORTING PRACTICE) EXCEPT IN EITHER
CASE IN ORDER TO COMPLY WITH LAW OR GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;
MADE OR ANNOUNCED IN ANY SUCH CASE AFTER COMPLETION WITH RETROSPECTIVE EFFECT;

 


7.1.3        TO THE EXTENT THAT SUCH LIABILITY FOR TAX WOULD NOT HAVE ARISEN BUT
FOR ANY VOLUNTARY ACT, TRANSACTION OR OMISSION CARRIED OUT BY A GROUP COMPANY OR
THE PURCHASER AFTER COMPLETION BUT EXCLUDING ANY ACT, TRANSACTION OR OMISSION:

 

A)             CARRIED OUT PURSUANT TO A LEGALLY BINDING OBLIGATION ENTERED INTO
PRIOR TO COMPLETION;

 

B)            CARRIED OUT PURSUANT TO AN OBLIGATION IMPOSED BY ANY LAW,
REGULATION OR REQUIREMENT HAVING THE FORCE OF LAW;

 

C)             TAKING PLACE WITH THE WRITTEN CONSENT OF THE COVENANTOR OR
PURSUANT TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED PURSUANT TO THIS AGREEMENT;

 

D)            OCCURRING IN THE ORDINARY COURSE OF BUSINESS OF THE RELEVANT GROUP
COMPANY AS CARRIED ON AT COMPLETION; OR

 

E)             CONSISTING OF THE LODGING OF A DOCUMENT FOR STAMPING WITH THE
STAMP TAXES OFFICES OF THE BOARD OF INLAND REVENUE (OR OTHER EQUIVALENT TAXATION
AUTHORITY OUTSIDE THE UNITED KINGDOM) OR THE BRINGING INTO THE UNITED KINGDOM OF
ANY DOCUMENT EXECUTED PRIOR TO COMPLETION OUTSIDE THE UNITED KINGDOM.

 


7.1.4        TO THE EXTENT THAT SUCH LIABILITY FOR TAX ARISES IN CONSEQUENCE OF
AN EVENT OCCURRING SINCE THE LAST ACCOUNTS DATE IN THE ORDINARY AND USUAL COURSE
OF BUSINESS OF THE COMPANY;

 

7

--------------------------------------------------------------------------------


 


7.1.5        TO THE EXTENT THAT RECOVERY OF SUCH LIABILITY FOR TAX IS MADE UNDER
THE WARRANTIES;


 


7.1.6        TO THE EXTENT THAT SUCH LIABILITY FOR TAX WOULD NOT HAVE ARISEN BUT
FOR THE RELEVANT GROUP COMPANY CEASING TO CARRY ON ANY TRADE OR BUSINESS AFTER
COMPLETION OR EFFECTING A MAJOR CHANGE IN THE NATURE OR CONDUCT OF ANY TRADE OR
BUSINESS CARRIED ON BY IT AS AT COMPLETION OTHER THAN PURSUANT TO A LEGALLY
BINDING OBLIGATION ENTERED INTO BEFORE COMPLETION;


 


7.1.7        TO THE EXTENT THAT SUCH LIABILITY FOR TAX WOULD NOT HAVE ARISEN OR
WOULD HAVE BEEN REDUCED OR ELIMINATED BUT FOR THE FAILURE OR OMISSION ON THE
PART OF A GROUP COMPANY OR THE PURCHASER ON OR AFTER COMPLETION TO MAKE ANY
CLAIM, ELECTION, SURRENDER OR DISCLAIMER OR TO GIVE ANY NOTICE OR CONSENT OR TO
DO ANY OTHER COMPARABLE THING THE ANTICIPATED MAKING OR DOING OF WHICH WAS TAKEN
INTO ACCOUNT IN COMPUTING ANY PROVISION OR RESERVE FOR TAXATION IN THE ACCOUNTS
AND WHICH HAS BEEN NOTIFIED TO THE PURCHASER SAVE WHERE THE FAILURE OR OMISSION
WAS DONE AT THE WRITTEN REQUEST OF OR WITH THE WRITTEN AGREEMENT OF THE
COVENANTOR;


 


7.1.8        TO THE EXTENT THAT SUCH LIABILITY FOR TAX WOULD NOT HAVE ARISEN BUT
FOR THE WITHDRAWAL OR AMENDMENT BY THE PURCHASER OR A GROUP COMPANY AFTER
COMPLETION OF ANY ELECTION, CLAIM, SURRENDER, DISCLAIMER, NOTICE OR CONSENT MADE
BY A GROUP COMPANY BEFORE COMPLETION SAVE WHERE THE WITHDRAWAL OR AMENDMENT WAS
DONE AT THE WRITTEN REQUEST OF OR WITH THE WRITTEN AGREEMENT OF THE COVENANTOR;


 


7.1.9        TO THE EXTENT THAT SUCH LIABILITY FOR TAX WOULD NOT HAVE ARISEN BUT
FOR ANY FAILURE OR UNREASONABLE DELAY BY THE PURCHASER OR THE RELEVANT GROUP
COMPANY IN PAYING OVER TO ANY TAX AUTHORITY ANY PAYMENT PREVIOUSLY MADE BY THE
COVENANTOR UNDER THIS SCHEDULE OR UNDER THE TAX WARRANTIES OR OTHERWISE UNDER
THE AGREEMENT;


 


7.1.10      TO THE EXTENT THAT SUCH LIABILITY FOR TAX ARISES BY VIRTUE OF THE
AVERAGE RATE OF CORPORATION TAX OF THE RELEVANT GROUP COMPANY INCREASING AS A
RESULT OF BECOMING A MEMBER OF THE PURCHASER’S GROUP;


 


7.1.11      TO THE EXTENT THAT SUCH LIABILITY FOR TAX ARISES AS A RESULT OF OR
IN CONNECTION WITH ANY EVENT WHICH OCCURS PRIOR TO COMPLETION WHICH TAKES PLACE
AT THE WRITTEN REQUEST OF OR WITH THE WRITTEN APPROVAL OF THE PURCHASER;


 


7.1.12      TO THE EXTENT THAT A RELIEF, OTHER THAN A PURCHASER’S RELIEF OR AN
ACCOUNTS RELIEF IS AVAILABLE TO REDUCE THE LIABILITY FOR TAX IN QUESTION;


 


7.1.13      TO THE EXTENT THAT SUCH LIABILITY FOR TAX ARISES AS A RESULT OF THE
FAILURE BY THE PURCHASER OR A GROUP COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER
PARAGRAPH 3 OF THIS SCHEDULE.


 


7.2           THE PROVISIONS OF SCHEDULE 5 TO THE AGREEMENT SHALL APPLY, TO THE
EXTENT SPECIFIED THEREIN TO LIMIT THE LIABILITY OF THE COVENANTOR UNDER THIS
SCHEDULE.


 


7.3           THE EXCLUSIONS AND LIMITATIONS SET OUT IN THIS PARAGRAPH 7 SHALL
NOT APPLY IN RELATION TO TAX CLAIMS WHICH ARISE, ARE INCREASED OR DELAYED AS A
RESULT OF FRAUD OR WILFUL NON-DISCLOSURE BY THE COVENANTOR.


 


8              RECOVERY FROM OTHER PERSONS

 


8.1           IF AFTER THE COVENANTOR HAS SATISFIED AND PAID IN FULL ANY
LIABILITY FOR TAX OF THE COVENANTOR UNDER CLAUSE 2 AND THE PURCHASER IS ENTITLED
TO RECOVER FROM SOME OTHER PERSON (OTHER THAN A GROUP COMPANY) ANY SUM IN
RESPECT OF SUCH LIABILITY FOR TAX THE PURCHASER SHALL SUBJECT TO IT

 

8

--------------------------------------------------------------------------------


 


BEING INDEMNIFIED AND SECURED (PROVIDED THAT SECURITY WILL ONLY BE REQUIRED IN
THE EVENT THAT ANY OUTSTANDING LIABILITIES OF THE TYPE CONTEMPLATED BY THIS
CLAUSE INCURRED BY ANY GROUP COMPANY AND/OR THE PURCHASER (AS THE CASE MAY BE)
EXCEEDS £20,000) TO ITS REASONABLE SATISFACTION AGAINST ANY REASONABLE LOSSES
COSTS OR EXPENSES WHICH IT MAY INCUR;


 


8.2           PROCURE THAT THE COVENANTOR IS PROMPTLY NOTIFIED OF SUCH
ENTITLEMENT;


 


8.3           TAKE SUCH REASONABLE ACTION AS THE COVENANTOR MAY REASONABLY AND
PROMPTLY BY WRITTEN NOTICE REQUEST TO ENFORCE SUCH RECOVERY; AND


 


8.4           ACCOUNT TO THE COVENANTOR AS SOON AS REASONABLY PRACTICABLE FOR
ANY SUM SO RECOVERED LESS REASONABLE COSTS AND EXPENSES AS WELL AS ANY TAX
CHARGEABLE ON THE PURCHASER OR ANY GROUP COMPANY IN RESPECT OF THE SUM SO
RECOVERED PROVIDED THAT THE AMOUNT SO REPAID SHALL NOT EXCEED THE AMOUNT PAID BY
THE COVENANTOR HEREUNDER IN RESPECT OF THAT LIABILITY FOR TAX.


 


9              OVERPROVISIONS AND CORRESPONDING SAVINGS

 


9.1           IF THE AUDITORS FOR THE TIME BEING OF THE COMPANY SHALL GIVE A
WRITTEN OPINION (AT THE REQUEST AND EXPENSE OF THE COVENANTOR) THAT ANY
PROVISION FOR TAX CONTAINED IN THE ACCOUNTS HAS PROVED TO BE AN OVERPROVISION
(THE “OVERPROVISION”) OR THAT ANY LIABILITY FOR TAX WHICH HAS RESULTED IN A
PAYMENT BEING MADE BY THE COVENANTOR UNDER THIS SCHEDULE HAS GIVEN RISE TO AN
ACTUAL SAVING OF TAX FOR ANY GROUP COMPANY WHICH WOULD NOT OTHERWISE HAVE ARISEN
(A “CORRESPONDING SAVING”), AN AMOUNT EQUAL TO THE VALUE (AS CERTIFIED BY THE
AUDITORS) OF SUCH OVERPROVISION OR CORRESPONDING SAVING SHALL BE DEALT WITH IN
ACCORDANCE WITH PARAGRAPH 9.3.


 


9.2           THE AMOUNT OF THE OVERPROVISION SHALL BE CALCULATED ON THE BASIS
THAT NO OVERPROVISION WILL ARISE OR BE INCREASED BY ANY PURCHASER’S RELIEF.


 


9.3           WHERE IT IS CERTIFIED UNDER PARAGRAPH 9.1 OF THIS SCHEDULE THAT AN
OVERPROVISION OR CORRESPONDING SAVING HAS ARISEN SUCH OVERPROVISION OR
CORRESPONDING SAVING IS TO BE DEALT WITH AS FOLLOWS:


 


9.3.1        THE OVERPROVISION OR CORRESPONDING SAVING SHALL FIRST BE SET OFF
AGAINST ANY PAYMENT THEN DUE FROM THE COVENANTOR UNDER THIS SCHEDULE; AND


 


9.3.2        TO THE EXTENT THERE IS AN EXCESS, A REFUND SHALL BE MADE TO THE
COVENANTOR OF ANY PREVIOUS PAYMENTS MADE BY THE COVENANTOR UNDER THIS SCHEDULE
AND NOT PREVIOUSLY REFUNDED UNDER THIS OR ANY OTHER PARAGRAPH UP TO THE AMOUNT
OF SUCH EXCESS; AND


 


9.3.3        TO THE EXTENT THAT THERE IS AN EXCESS, SUCH EXCESS SHALL BE CARRIED
FORWARD AND SET OFF AGAINST ANY FUTURE PAYMENT OR PAYMENTS WHICH BECOME DUE FROM
THE COVENANTOR UNDER THIS SCHEDULE IN CHRONOLOGICAL ORDER UNTIL EXHAUSTED.


 


10           MITIGATION

 


10.1         SUBJECT TO THE EXPRESS PROVISIONS OF THIS SCHEDULE, NEITHER THE
PURCHASER NOR ANY GROUP COMPANY SHALL BE UNDER ANY OBLIGATIONS OR DUTY TO
MITIGATE ANY LOSS OR TAKE ANY OTHER ACTION TO REDUCE THE COVENANTOR’S LIABILITY
UNDER THIS SCHEDULE.


 


11           TAX RETURNS

 


11.1         THE COVENANTOR (OR ITS DULY AUTHORISED AGENTS) SHALL (AT THE
COVENANTOR’S COST AND EXPENSE) PREPARE ALL RETURNS AND COMPUTATIONS RELATING TO
TAX OF THE GROUP COMPANIES FOR ALL PERIODS ENDING ON OR BEFORE COMPLETION (EACH
A “TAX DOCUMENT”) AND SUBMIT THEM (NO LATER THAN 10 BUSINESS DAYS PRIOR TO THE
EXPIRY OF ANY APPROPRIATE TIME LIMIT) TO THE PURCHASER FOR

 

9

--------------------------------------------------------------------------------


 


AUTHORISATION, SIGNING AND SUBMISSION BY THE RELEVANT GROUP COMPANY TO THE
RELEVANT TAX AUTHORITY.


 


11.2         THE PURCHASER SHALL PROCURE THAT THE RELEVANT GROUP COMPANY SHALL
AUTHORISE, SIGN AND SUBMIT, TO THE RELEVANT TAX AUTHORITY, THE TAX DOCUMENTS
WITHOUT AMENDMENT OR WITH SUCH AMENDMENTS AS THE PURCHASER REASONABLY CONSIDERS
NECESSARY PROVIDED THAT THE PURCHASER SHALL NOT BE REQUIRED TO TAKE ANY ACTION
PURSUANT TO THIS PARAGRAPH 11.2 IF, IN RELATION TO ANY TAX DOCUMENT, IT
REASONABLY CONSIDERS THAT SUCH TAX DOCUMENT IS FALSE, MISLEADING, INACCURATE OR
INCOMPLETE IN ANY MATERIAL RESPECT.


 


11.3         THE COVENANTOR SHALL HAVE CONDUCT OF ALL MATTERS (INCLUDING DEALING
WITH ALL NEGOTIATIONS AND CORRESPONDENCE) RELATING TO THE TAX DOCUMENTS PROVIDED
THAT THE COVENANTOR SHALL NOT (AND SHALL PROCURE THAT ITS AGENTS SHALL NOT)
AGREE ANY MATTER WITH A TAX AUTHORITY WHICH IS LIKELY TO AFFECT TO ANY EXTENT
THE FUTURE LIABILITY TO TAXATION OF ANY GROUP COMPANY OR OF THE PURCHASER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED).


 


11.4         THE COVENANTOR SHALL NOT (AND SHALL PROCURE THAT ITS AGENTS SHALL
NOT) SUBMIT ANY DOCUMENT WHICH COMPRISES OR INCLUDES A CLAIM, ELECTION,
DISCLAIMER, SURRENDER, NOTICE OR CONSENT, OR WITHDRAW ANY SUCH ITEM, UNLESS THE
MAKING, GIVING OR WITHDRAWAL OF IT EITHER:


 


11.4.1      HAS BEEN TAKEN INTO ACCOUNT WHEN PREPARING THE ACCOUNTS; OR


 


11.4.2      IS NOT LIKELY TO HAVE AN ADVERSE EFFECT ON A LIABILITY FOR TAX OF
ANY GROUP COMPANY IN AN ACCOUNTING PERIOD ENDING ON OR AFTER COMPLETION.


 


11.5         THE PURCHASER SHALL PROCURE THAT THE GROUP COMPANIES AFFORD SUCH
ACCESS TO THEIR BOOKS, ACCOUNTS AND RECORDS AS IS NECESSARY AND REASONABLE FOR
THE PURPOSES OF COMPLYING WITH THIS PARAGRAPH 11.


 


11.6         THE COVENANTOR SHALL USE ITS REASONABLE ENDEAVOURS TO AGREE THE TAX
DOCUMENTS WITH THE RELEVANT TAX AUTHORITY AS SOON AS POSSIBLE AND WITHIN THE
TIME LIMITS PRESCRIBED BY THE CORPORATION TAX SELF ASSESSMENT REGIME AND THE
PURCHASER SHALL PROCURE THAT THE GROUP COMPANIES SHALL GIVE THE COVENANTOR OR
ITS AGENTS ALL SUCH ASSISTANCE AS MAY BE REQUIRED TO AGREE THE TAX DOCUMENTS
WITH THE RELEVANT TAX AUTHORITY.


 


11.7         THE PURCHASER SHALL PROCURE THAT:


 


11.7.1      THE GROUP COMPANIES PREPARE OR COMPLETE THE PREPARATION OF THE TAX
RETURNS AND COMPUTATIONS FOR THE ACCOUNTING PERIOD IN WHICH COMPLETION FALLS;


 


11.7.2      THE GROUP COMPANIES SHALL CAUSE COPIES OF SUCH RETURNS AND
COMPUTATIONS TO BE SUPPLIED TO THE COVENANTOR PRIOR TO THEIR SUBMISSION FOR ITS
COMMENTS AND THE PURCHASER SHALL PROVIDE THE COVENANTOR WITH THE OPPORTUNITY TO
MAKE COMMENTS RELATING TO EVENTS OCCURRING PRIOR TO COMPLETION AND WILL MAKE ANY
AMENDMENTS WHICH THE PURCHASER REASONABLY CONSIDERS NECESSARY ON THE BASIS OF
ANY COMMENT BY THE COVENANTOR ;


 


11.7.3      THE GROUP COMPANIES SHALL GIVE AND AFFORD SUCH ACCESS TO THEIR
BOOKS, RECORDS AND ACCOUNTS AS IS REQUIRED TO ENABLE THE COVENANTOR TO
UNDERSTAND AND COMMENT ON SUCH RETURNS AND COMPUTATIONS;


 


11.7.4      THE COVENANTOR SHALL PROVIDE OR SHALL PROCURE THAT ITS AGENTS SHALL
PROVIDE, WITHOUT UNDUE DELAY, ALL SUCH ASSISTANCE AS MAY BE REQUIRED TO AGREE
THOSE RETURNS MENTIONED IN PARAGRAPH 11.7.1 WITH THE RELEVANT TAX AUTHORITY.

 

10

--------------------------------------------------------------------------------


 


11.7.5      THE COVENANTOR IS PROMPTLY SENT A COPY OF ANY COMMUNICATION FROM ANY
TAXATION AUTHORITY INSOFAR AS IT RELATES TO THE PRE-COMPLETION TAXATION AFFAIRS
OF THE GROUP COMPANIES.

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Limitations on Liability

 


1              GENERAL LIMITATIONS

 


1.1           THE WARRANTOR SHALL NOT BE LIABLE FOR A WARRANTY CLAIM OR A TAX
CLAIM UNLESS THE WARRANTOR RECEIVES FROM THE PURCHASER WRITTEN NOTICE:-


 


1.1.1        OF THE WARRANTY CLAIM NOT LATER THAN BEFORE MIDNIGHT EIGHTEEN
CALENDAR MONTHS FROM THE DATE HEREOF;


 


1.1.2        OF THE TAX CLAIM ON OR BEFORE MIDNIGHT ON THE DAY ONE MONTH AFTER
THE SEVENTH ANNIVERSARY OF THE DATE HEREOF;


 

and the liability for either the Warranty Claim or the Tax Claim shall cease
unless the Warranty Claim or the Tax Claim has been paid or settled or the
Purchaser has issued and served court proceedings on the Warrantor within 6
months of the Warrantor receiving written notice of the Warranty Claim or the
Tax Claim from the Purchaser;

 


1.2           THE WARRANTOR SHALL NOT BE LIABLE FOR A WARRANTY CLAIM:


 


1.2.1        UNLESS THE AMOUNT OF THE WARRANTY CLAIM EXCEEDS £5,000 IN RESPECT
OF ANY SINGLE ITEM OR NUMBER OF ITEMS ARISING FROM THE SAME CIRCUMSTANCES GIVING
RISE TO THE CLAIM; AND


 


1.2.2        UNLESS THE AGGREGATE AMOUNT OF THE LIABILITY OF THE WARRANTOR FOR
ALL WARRANTY CLAIMS EXCEEDS £75,000 (IN WHICH EVENT THE PURCHASER SHALL BE
ENTITLED TO CLAIM THE WHOLE OF THE AMOUNT THEREOF AND NOT MERELY THE EXCESS).


 


1.3           THE WARRANTOR SHALL NOT BE LIABLE FOR ANY WARRANTY CLAIM IF AND TO
THE EXTENT THAT THE FACT, MATTER, EVENT OR CIRCUMSTANCE GIVING RISE TO SUCH
WARRANTY CLAIM WAS FAIRLY DISCLOSED IN THE DISCLOSURE LETTER.  (FOR THE
AVOIDANCE OF DOUBT, ANY DISCLOSURES MADE AFTER THE DATE OF THIS AGREEMENT SHALL
NOT LIMIT THE WARRANTOR’S LIABILITY FOR ANY WARRANTY CLAIM SAVE WHERE THE
WARRANTOR ELECTS NOT TO RESCIND IN ACCORDANCE WITH CLAUSE 24.2.2.)


 


1.4           THE WARRANTOR SHALL NOT BE LIABLE IN RESPECT OF A WARRANTY CLAIM
TO THE EXTENT THAT:


 


1.4.1        PROVISION, RESERVE OR ALLOWANCE IN RESPECT OF THE LIABILITY GIVING
RISE TO THE WARRANTY CLAIM WAS MADE IN THE ACCOUNTS;


 


1.4.2        THE LIABILITY ARISES OR IS INCREASED AS A RESULT OF ANY VOLUNTARY
ACT OR OMISSION OF THE PURCHASER OR THE COMPANY OR THE SUBSIDIARIES AFTER THE
COMPLETION DATE OUTSIDE THE ORDINARY COURSE OF BUSINESS BUT EXCLUDING ANY ACT:


 

A)             CARRIED OUT PURSUANT TO A LEGALLY BINDING OBLIGATION OF THE GROUP
ENTERED INTO PRIOR TO COMPLETION;

 

B)            CARRIED OUT PURSUANT TO AN OBLIGATION IMPOSED BY ANY LAW,
REGULATION OR REQUIREMENT HAVING THE FORCE OF LAW;

 

C)             TAKING PLACE WITH THE WRITTEN CONSENT OF THE WARRANTOR OR
PURSUANT TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED PURSUANT TO THIS AGREEMENT;
OR

 

12

--------------------------------------------------------------------------------


 

D)            OCCURRING IN THE ORDINARY COURSE OF BUSINESS OF THE GROUP AS
CARRIED ON AT COMPLETION.

 


1.4.3        THE WARRANTY CLAIM WOULD NOT HAVE ARISEN OR WOULD HAVE BEEN REDUCED
BUT FOR A CHANGE IN A LAW OR REGULATION MADE ON OR AFTER THE COMPLETION DATE
(WHETHER OR NOT EXPRESSED TO HAVE RETROSPECTIVE EFFECT); OR


 


1.4.4        THE WARRANTY CLAIM WOULD NOT HAVE ARISEN BUT FOR A CHANGE AFTER THE
COMPLETION DATE IN ANY ACCOUNTING REFERENCE DATE OR ANY CHANGE IN ACCOUNTING
POLICY OR PRACTICE; OR


 


1.5           THIS PARAGRAPH 1.5 SHALL APPLY IN CIRCUMSTANCES WHERE:


 

A)             ANY CLAIM IS MADE AGAINST ANY MEMBER OF THE GROUP WHICH SHOULD
REASONABLY BE EXPECTED TO GIVE RISE TO A CLAIM BY THE PURCHASER AGAINST THE
WARRANTOR UNDER THE WARRANTIES; OR

 

B)            THE GROUP SHOULD REASONABLY BE EXPECTED TO BE ABLE TO MAKE
RECOVERY FROM SOME OTHER PERSON ANY SUM IN RESPECT OF ANY FACTS OR CIRCUMSTANCES
BY REFERENCE TO WHICH THE PURCHASER HAS OR SHOULD BE REASONABLY EXPECTED TO HAVE
A CLAIM AGAINST THE WARRANTOR UNDER THE WARRANTIES; OR

 

C)             THE WARRANTOR HAS PAID TO THE PURCHASER AN AMOUNT IN RESPECT OF A
CLAIM UNDER THE WARRANTIES AND SUBSEQUENT TO THE MAKING OF SUCH PAYMENT THE
PURCHASER RECOVERS FROM SOME OTHER PERSON A SUM WHICH IS REFERABLE TO THAT
PAYMENT.

 


1.5.2        THE PURCHASER SHALL:


 

A)             IN THE CASE OF PARAGRAPH 1.5.1(A) AND 1.5.1(B) PRIOR TO TAKING
ANY ACTION (OTHER THAN THE GIVING OF NOTICE PURSUANT TO PARAGRAPH 1 OF THIS
SCHEDULE) AGAINST THE WARRANTOR UNDER THE WARRANTIES AND SUBJECT TO THE
PURCHASER BEING INDEMNIFIED AND SECURED TO ITS REASONABLE SATISFACTION AGAINST
ALL COSTS AND EXPENSES WHICH MAY BE INCURRED BY REASON OF SUCH ACTION, TAKE ALL
SUCH ACTION AS THE WARRANTOR MAY REASONABLY REQUEST IN WRITING TO ACT ON BEHALF
OF THE PURCHASER TO AVOID, DISPUTE, RESIST, COMPROMISE, DEFEND OR APPEAL AGAINST
ANY SUCH CLAIM AGAINST THE PURCHASER AS IS REFERRED TO IN PARAGRAPH 1.5.1(A) OR
TO MAKE SUCH RECOVERY BY THE PURCHASER AS IS REFERRED TO IN PARAGRAPH 1.5.1(B)
AS THE CASE MAY BE PROVIDED, HOWEVER, THAT THE PURCHASER SHALL NOT BE REQUIRED
TO TAKE ANY ACTION PURSUANT TO THIS PARAGRAPH 1.5.2 TO THE EXTENT SUCH ACTION
WOULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY AFFECT THE BUSINESS OR
GOODWILL OF ANY GROUP COMPANY; AND

 

B)            SUBJECT TO THE PURCHASER BEING INDEMNIFIED AND SECURED TO ITS
REASONABLE SATISFACTION AGAINST ALL COSTS AND EXPENSES WHICH MAY BE INCURRED BY
REASON OF SUCH ACTION, NOT SETTLE OR COMPROMISE ANY LIABILITY OR CLAIM TO WHICH
SUCH ACTION IS REFERABLE WITHOUT THE PRIOR WRITTEN CONSENT OF THE WARRANTOR
WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; AND

 

C)             IN THE CASE OF PARAGRAPH 1.5.1(C) ONLY, REPAY TO THE WARRANTOR AN
AMOUNT EQUAL TO THE AMOUNT RECOVERED UPON RECEIPT OR, IF LOWER, THE AMOUNT PAID
BY THE WARRANTOR TO THE PURCHASER LESS, IN EITHER CASE, THE COSTS OF THE
PURCHASER OR THE COMPANY INCURRED IN RECOVERING SUCH RECEIPT AND ANY AMOUNT
PAYABLE BY THE PURCHASER IN RESPECT OF TAX ON THE AMOUNT RECOVERED.

 

13

--------------------------------------------------------------------------------


 


1.6           THE PURCHASER WILL TAKE OR PROCURE THE TAKING OF ALL SUCH
REASONABLE STEPS AS ARE REQUIRED BY LAW IN ORDER TO MITIGATE ANY WARRANTY CLAIM.


 


2              WARRANTIES

 


2.1           THE AGGREGATE AMOUNT OF THE LIABILITY OF THE WARRANTOR FOR ALL
WARRANTY CLAIMS AND TAX CLAIMS SHALL NOT EXCEED THE CONSIDERATION.


 


2.2           IF THE PURCHASER HAS A CLAIM UNDER BOTH THE WARRANTIES AND THE TAX
COVENANT IT MAY MAKE A CLAIM UNDER EITHER OR BOTH BUT ANY PAYMENT MADE BY THE
WARRANTOR UNDER THE TAX COVENANT SHALL BE TAKEN INTO ACCOUNT IN ASSESSING THE
PURCHASER’S LOSS UNDER THE WARRANTIES (IN RESPECT OF SUCH MATTER) AND ANY
PAYMENT MADE BY THE WARRANTOR UNDER THE WARRANTIES SHALL BE TAKEN INTO ACCOUNT
IN ASSESSING THE PURCHASER’S LOSS UNDER THE TAX COVENANT (IN RESPECT OF SUCH
MATTER).


 


2.3           NONE OF THE LIMITATIONS CONTAINED IN PARAGRAPHS 1 OR 2.1 ABOVE
SHALL APPLY TO ANY WARRANTY CLAIM WHICH (OR THE DELAY IN DISCOVERY OF WHICH) IS
THE CONSEQUENCE OF FRAUD OR WILFUL NON-DISCLOSURE BY THE WARRANTOR.


 


2.4           IF, IN RESPECT OF ANY MATTER WHICH WOULD GIVE RISE TO A WARRANTY
CLAIM, THE PURCHASER OR THE GROUP OR ANY SUBSIDIARY IS ENTITLED TO CLAIM UNDER
ANY POLICY OF INSURANCE THE AMOUNT RECEIVED IN RESPECT OF SUCH CLAIM LESS ANY
EXCESS AND OTHER REASONABLE COSTS PAYABLE IN CONNECTION WITH ANY SUCH CLAIM
(INCLUDING THE LOSS OF ANY NON-CLAIM BONUS’ AND ANY RESULTANT INCREASE IN
PREMIUMS PAYABLE MEASURED BY REFERENCE TO THE 3 YEARS FOLLOWING SUCH CLAIM)
SHALL REDUCE PRO TANTO OR EXTINGUISH THE WARRANTY CLAIM AGAINST THE WARRANTOR
AND THE PURCHASER AND/OR THE GROUP AND/OR THE SUBSIDIARIES SHALL USE THEIR BEST
ENDEAVOURS TO RECOVER FROM THEIR INSURERS ALL SUCH CLAIMS.


 


2.5           IF THE PURCHASER SHALL BECOME AWARE OF ANY CIRCUMSTANCES
CONSTITUTING OR ANY CIRCUMSTANCES WHICH IN THE PURCHASER’S REASONABLE OPINION
ARE LIKELY TO GIVE RISE TO A WARRANTY CLAIM THEN THE PURCHASER SHALL GIVE
WRITTEN NOTICE THEREOF TO THE WARRANTOR, AND A WARRANTOR SHALL NOT BE LIABLE IN
RESPECT OF ANY SUCH CLAIM UNLESS SUCH WRITTEN NOTICE IS GIVEN TO THE WARRANTOR
AS SOON AS REASONABLY PRACTICABLE OF THE PURCHASER BECOMING SO AWARE.


 


2.6           THE PURCHASER SHALL AT ALL REASONABLE TIMES (DURING NORMAL
BUSINESS HOURS) MAKE AVAILABLE TO THE WARRANTOR SO FAR AS IT IS REASONABLY ABLE
ALL INFORMATION AND DOCUMENTS RELATING TO A WARRANTY CLAIM AND REASONABLE ACCESS
ON REASONABLE NOTICE TO THE PERSONNEL OF THE PURCHASER AND/OR THE COMPANY AND TO
RELEVANT PREMISES, ACCOUNTS, DOCUMENTS AND RECORDS WITHIN THE POWER, POSSESSION
AND CONTROL OF THE PURCHASER AND/OR THE GROUP TO ENABLE THE WARRANTOR AND THEIR
PROFESSIONAL ADVISERS TO INTERVIEW SUCH PERSONNEL AND TO CONSIDER SUCH PREMISES,
ACCOUNTS, DOCUMENTS AND RECORDS IN RESPECT OF ANY WARRANTY CLAIM.


 


2.7           THE PURCHASER ACKNOWLEDGES AND CONFIRMS THAT IT HAS ENTERED INTO
THE AGREEMENT TO PURCHASE THE SHARES SOLELY ON THE BASIS OF THE WARRANTIES AS
MODIFIED BY THE DISCLOSURE LETTER AND THE TAX COVENANT AND (IN THE ABSENCE OF
FRAUD OR WILFUL MISCONDUCT) ALL OTHER WARRANTIES AND REPRESENTATIONS WHETHER
EXPRESSED OR IMPLIED BY STATUTE, COMMON LAW OR OTHERWISE ARE HEREBY EXCLUDED.


 


2.8           NO CLAIM SHALL BE MADE UNDER THE TAX COVENANT OR THE WARRANTIES BY
REASON OF THE NON-AVAILABILITY OF THE TAX LOSSES (OTHER THAN THE UTILISED TAX
LOSSES).

 

14

--------------------------------------------------------------------------------